 

Exhibit 10.2

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of October 25, 2010,

among

SGS INTERNATIONAL, INC.

and

SOUTHERN GRAPHIC SYSTEMS - CANADA, CO./

SYSTEMES GRAPHIQUES SOUTHERN – CANADA, CO.,

as Borrowers,

and

THE GUARANTORS PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO

and

UBS SECURITIES LLC and FIFTH THIRD BANK,

as Joint Arrangers and Joint Bookmanagers,

and

UBS AG, STAMFORD BRANCH,

as Issuing Bank, US Administrative Agent, US Collateral Agent,

Canadian Administrative Agent and Canadian Collateral Agent

and

UBS SECURITIES LLC,

as Syndication Agent

and

JPMORGAN CHASE BANK, N.A.,

as Documentation Agent

and

UBS LOAN FINANCE LLC,

as Swingline Lender

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I. DEFINITIONS

     2   

SECTION 1.01 Defined Terms

     2   

SECTION 1.02 Classification of Loans and Borrowings

     49   

SECTION 1.03 Terms Generally

     49   

SECTION 1.04 Accounting Terms; GAAP

     49   

SECTION 1.05 Resolution of Drafting Ambiguities

     49   

ARTICLE II. THE CREDITS

     50   

SECTION 2.01 Commitments

     50   

SECTION 2.02 Loans

     52   

SECTION 2.03 Borrowing Procedure

     53   

SECTION 2.04 Evidence of Debt; Repayment of Loans

     58   

SECTION 2.05 Fees

     59   

SECTION 2.06 Interest on Loans

     60   

SECTION 2.07 Termination and Reduction of Commitments

     62   

SECTION 2.08 Interest Elections

     62   

SECTION 2.09 Amortization of Term Borrowings and Acquisition Borrowings

     64   

SECTION 2.10 Optional and Mandatory Prepayments of Loans

     65   

SECTION 2.11 Alternate Rate of Interest

     69   

SECTION 2.12 Yield Protection

     70   

SECTION 2.13 Breakage Payments; Prepayment Premium

     71   

SECTION 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     72   

SECTION 2.15 Taxes

     73   

SECTION 2.16 Mitigation Obligations; Replacement of Lenders

     75   

SECTION 2.17 Swingline Loans

     76   

SECTION 2.18 Letters of Credit

     77   

SECTION 2.19 Appointment of Administrative Borrower for Requesting Loans and
Receipts of Loans and Statements

     83   

SECTION 2.20 Defaulting Lenders

     84   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     85   

SECTION 3.01 Organization; Powers

     85   

SECTION 3.02 Authorization; Enforceability

     86   

SECTION 3.03 No Conflicts

     86   

SECTION 3.04 Financial Statements; Projections

     86   

SECTION 3.05 Properties

     87   

SECTION 3.06 Intellectual Property

     88   

SECTION 3.07 Equity Interests and Subsidiaries

     88   

SECTION 3.08 Litigation; Compliance with Laws

     89   

SECTION 3.09 Agreements

     89   

SECTION 3.10 Federal Reserve Regulations

     90   

 

i



--------------------------------------------------------------------------------

 

SECTION 3.11 Investment Company Act

     90   

SECTION 3.12 Use of Proceeds

     90   

SECTION 3.13 Taxes

     90   

SECTION 3.14 No Material Misstatements

     90   

SECTION 3.15 Labor Matters

     91   

SECTION 3.16 Solvency

     91   

SECTION 3.17 Employee Benefit Plans

     91   

SECTION 3.18 Environmental Matters

     92   

SECTION 3.19 Insurance

     93   

SECTION 3.20 Security Documents

     94   

SECTION 3.21 [Intentionally Omitted]

     95   

SECTION 3.22 Anti-Terrorism Law

     95   

SECTION 3.23 Subordination of Senior Subordinated Notes

     95   

SECTION 3.24 UK Financial Assistance

     96   

ARTICLE IV. CONDITIONS TO CREDIT EXTENSIONS

     96   

SECTION 4.01 Conditions to Restatement Date

     96   

SECTION 4.02 Conditions to All Credit Extensions

     96   

ARTICLE V. AFFIRMATIVE COVENANTS

     97   

SECTION 5.01 Financial Statements, Reports, etc.

     97   

SECTION 5.02 Litigation and Other Notices

     100   

SECTION 5.03 Existence; Businesses and Properties

     100   

SECTION 5.04 Insurance

     100   

SECTION 5.05 Obligations and Taxes

     102   

SECTION 5.06 Employee Benefits

     102   

SECTION 5.07 Maintaining Records; Access to Properties and Inspections; Annual
Meetings

     102   

SECTION 5.08 Use of Proceeds

     103   

SECTION 5.09 Compliance with Environmental Laws; Environmental Reports

     103   

SECTION 5.10 [Intentionally Omitted]

     103   

SECTION 5.11 Additional Collateral; Additional Guarantors

     103   

SECTION 5.12 Security Interests; Further Assurances

     105   

SECTION 5.13 Information Regarding Collateral

     106   

SECTION 5.14 Post-Closing Collateral Matters

     106   

SECTION 5.15 Affirmative Covenants with Respect to Leases

     106   

ARTICLE VI. NEGATIVE COVENANTS

     107   

SECTION 6.01 Indebtedness

     107   

SECTION 6.02 Liens

     108   

SECTION 6.03 Sale and Leaseback Transactions

     111   

SECTION 6.04 Investment, Loan and Advances

     111   

SECTION 6.05 Mergers and Consolidations

     112   

SECTION 6.06 Asset Sales

     113   

 

ii



--------------------------------------------------------------------------------

 

SECTION 6.07 Acquisitions

     113   

SECTION 6.08 Dividends

     114   

SECTION 6.09 Transactions with Affiliates

     115   

SECTION 6.10 Financial Covenants

     116   

SECTION 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc.

     118   

SECTION 6.12 Limitation on Certain Restrictions on Subsidiaries

     119   

SECTION 6.13 Limitation on Issuance of Capital Stock

     119   

SECTION 6.14 Limitation on Creation of Subsidiaries

     120   

SECTION 6.15 Business

     120   

SECTION 6.16 Limitation on Accounting Changes

     120   

SECTION 6.17 Fiscal Year

     120   

SECTION 6.18 Lease Obligations

     120   

SECTION 6.19 No Further Negative Pledge

     120   

SECTION 6.20 Anti-Terrorism Law; Anti-Money Laundering

     121   

SECTION 6.21 Embargoed Person

     121   

SECTION 6.22 Holdings

     121   

ARTICLE VII. GUARANTEE

     122   

SECTION 7.01 The Guarantee

     122   

SECTION 7.02 Obligations Unconditional

     122   

SECTION 7.03 Reinstatement

     123   

SECTION 7.04 Subrogation; Subordination

     123   

SECTION 7.05 Remedies

     124   

SECTION 7.06 Instrument for the Payment of Money

     124   

SECTION 7.07 Continuing Guarantee

     124   

SECTION 7.08 General Limitation on Guarantee Obligations

     124   

SECTION 7.09 Release of Guarantors

     124   

SECTION 7.10 Foreign Guarantor Limitations

     124   

ARTICLE VIII. EVENTS OF DEFAULT

     125   

SECTION 8.01 Events of Default

     125   

SECTION 8.02 Rescission

     128   

SECTION 8.03 Application of Proceeds

     128   

ARTICLE IX. THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

     130   

SECTION 9.01 Appointment and Authority

     130   

SECTION 9.02 Rights as a Lender

     131   

SECTION 9.03 Exculpatory Provisions

     131   

SECTION 9.04 Reliance by Agent

     132   

SECTION 9.05 Delegation of Duties

     132   

SECTION 9.06 Resignation of Agent

     132   

SECTION 9.07 Non-Reliance on Agent and Other Lenders

     133   

SECTION 9.08 No Other Duties, etc.

     133   

 

iii



--------------------------------------------------------------------------------

 

SECTION 9.09 UK Security Documents

     133   

ARTICLE X. MISCELLANEOUS

     133   

SECTION 10.01 Notices

     133   

SECTION 10.02 Waivers; Amendment

     136   

SECTION 10.03 Expenses; Indemnity; Damage Waiver

     139   

SECTION 10.04 Successors and Assigns

     140   

SECTION 10.05 Survival of Agreement

     143   

SECTION 10.06 Counterparts; Integration; Effectiveness; Electronic Execution

     143   

SECTION 10.07 Severability

     143   

SECTION 10.08 Right of Setoff

     143   

SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process

     144   

SECTION 10.10 Waiver of Jury Trial

     144   

SECTION 10.11 Headings

     145   

SECTION 10.12 Treatment of Certain Information; Confidentiality

     145   

SECTION 10.13 USA PATRIOT Act Notice

     145   

SECTION 10.14 Interest Rate Limitation

     146   

SECTION 10.15 Intentionally Omitted

     146   

SECTION 10.16 Obligations Absolute

     146   

SECTION 10.17 Dollar Equivalent Calculations

     146   

SECTION 10.18 Judgment Currency

     146   

SECTION 10.19 Special Provisions Relating to Canadian Dollars

     147   

SECTION 10.20 Effect of the Amendment and Restatement

     148   

 

iv



--------------------------------------------------------------------------------

 

ANNEXES   Annex I   Applicable Margin Annex II   Canadian Revolving Commitments
and Revolving Commitments Annex III   Non-Revolving Loans SCHEDULES  
Schedule 1.01(a)   Guarantors Schedule 1.01(b)   Intercompany Loan Documents
Schedule 3.03   Governmental Approvals; Compliance with Laws Schedule 3.05(a)  
Properties Schedule 3.06(c)   Violations or Proceedings Schedule 3.07(a)  
Equity Interests Schedule 3.09   Material Agreements Schedule 3.19   Insurance
Schedule 5.14   Post-Closing Matters Schedule 6.01(b)   Existing Indebtedness
Schedule 6.02(c)   Existing Liens Schedule 6.04(b)   Existing Investments
EXHIBITS   Exhibit A   Form of Administrative Questionnaire Exhibit B   Form of
Assignment and Assumption Exhibit C   Form of Borrowing Request Exhibit D   Form
of Compliance Certificate Exhibit E   Form of Interest Election Request Exhibit
F   Form of Joinder Agreement Exhibit G   Form of Landlord Access Agreement
Exhibit H   Form of LC Request Exhibit I   Form of Lender Addendum Exhibit J  
Form of Mortgage Exhibit K-1   Form of Term Note Exhibit K-2   Form of Revolving
Note Exhibit K-3   Form of Swingline Note Exhibit K-4   Form of Acquisition Note
Exhibit K-5   Form of Discount Note Exhibit L-1   Form of Perfection Certificate
Exhibit L-2   Form of Perfection Certificate Supplement Exhibit M   Form of
Security Agreement Exhibit N   Form of Opinion of Company Counsel Exhibit O  
Form of Solvency Certificate Exhibit P   Form of Intercompany Note Exhibit Q  
Form of Non-Bank Certificate

 

v



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
October 25, 2010, among SOUTHERN GRAPHIC SYSTEMS - CANADA, CO./SYSTEMES
GRAPHIQUES SOUTHERN – CANADA, CO., an unlimited liability company organized
under the laws of Nova Scotia (“Canadian Borrower”), SGS INTERNATIONAL, INC., a
Delaware corporation (“US Borrower”, and together with Canadian Borrower, the
“Borrowers” and each individually, a “Borrower”), the Guarantors (such term and
each other capitalized term used but not defined herein having the meaning given
to it in Article I), the Lenders, UBS SECURITIES LLC and FIFTH THIRD BANK, as
joint lead arrangers (in such capacity, “Arrangers”), UBS SECURITIES LLC, as
syndication agent (in such capacity, “Syndication Agent”), JPMORGAN CHASE BANK,
N.A., as documentation agent (in such capacity, “Documentation Agent”), UBS LOAN
FINANCE LLC, as swingline lender (in such capacity, “Swingline Lender”), and UBS
AG, STAMFORD BRANCH, as issuing bank (in such capacity, “Issuing Bank”), as US
administrative agent (in such capacity, “US Administrative Agent”), as Canadian
administrative agent (in such capacity, “Canadian Administrative Agent” and,
together with US Administrative Agent, the “Administrative Agents”), as US
collateral agent (in such capacity, “US Collateral Agent”) and as Canadian
collateral agent (in such capacity, “Canadian Collateral Agent” and, together
with US Collateral Agent, the “Collateral Agents”).

WITNESSETH:

WHEREAS, the Borrowers are party to that certain $193,700,000 Credit Agreement
dated as of December 30, 2005 among the Loan Parties, the Agents and the lenders
from time to time party thereto (as amended, supplemented or otherwise modified
prior to the amendment and restatement provided for herein, the “Existing Credit
Agreement”) pursuant to which such lenders agreed to extend credit in the form
of revolving loans, term loans, acquisition loans, swingline loans and letters
of credit on the terms, and subject to the conditions, set forth in the Existing
Credit Agreement;

WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended and restated in its entirety as provided herein for the purposes, among
others, of (i) extending the Revolving Maturity Date, (ii) extending the Term
Loan Maturity Date, (iii) increasing the aggregate amount of the Lenders’
Revolving Commitments and (iv) making such other modifications to the Existing
Credit Agreement as more fully set forth herein;

WHEREAS, the requisite Lenders have, on or prior to the Restatement Date,
authorized and directed the Administrative Agents to execute this Agreement
pursuant to the Amendment Agreement; and

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement and that this Agreement amend and restate in its
entirety the Existing Credit Agreement.



--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the premises and agreements hereinafter set
forth, the parties hereto agree that on the Restatement Date the Existing Credit
Agreement shall be, and hereby is, amended and restated in its entirety as
follows:

ARTICLE I.

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Acquisition Loan” shall mean any Acquisition Loan bearing interest at a
rate determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan, Swingline Loan or
ABR Acquisition Loan.

“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“Acceptance Fee” shall have the meaning assigned to such term in Section 2.06(d)

“Acquired Business” shall mean, collectively, (i) all of the issued and
outstanding shares of capital stock of each of Southern Graphic Systems, Inc.,
the Mexican Opco and the UK Opco and (ii) all of the assets and certain of the
liabilities of Southern Graphic Systems-Canada, Ltd./Systemes Graphiques
Southern-Canada, Ltee.

“Acquisition” shall mean the acquisition of the Acquired Business pursuant to
the Acquisition Agreement.

“Acquisition Agreement” shall mean that certain acquisition agreement, dated as
of November 11, 2005, by and among US Borrower and certain subsidiaries of
Alcoa, Inc., as amended prior to the Restatement Date.

“Acquisition Borrowing” shall mean a Borrowing comprised of Acquisition Loans.

“Acquisition Commitment” shall mean the Tranche B Acquisition Commitment.

“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments by US Borrower or any of its
Subsidiaries (excluding security deposits and like obligations) in exchange for,
or as part of, or in connection with, any Permitted Acquisition, whether paid in
cash or by exchange of Equity Interests or of properties or otherwise and
whether payable at or prior to the consummation of such Permitted Acquisition or
deferred for payment at any future time, whether or not any such future payment
is subject to the occurrence of any contingency, and includes any and all
payments representing the purchase price and any assumptions of Indebtedness,
“earn-outs” and other agreements to make any payment the amount of which is, or
the terms of payment of which are, in

 

2



--------------------------------------------------------------------------------

any respect subject to or contingent upon the revenues, income, cash flow or
profits (or the like) of any person or business; provided that any such future
payment that is subject to a contingency shall be considered Acquisition
Consideration only to the extent of the reserve, if any, required under GAAP at
the time of such sale to be established in respect thereof by US Borrower or any
of its Subsidiaries.

“Acquisition Documents” shall mean the collective reference to the Acquisition
Agreement and the other documents, agreements and instruments executed and
delivered pursuant thereto or in connection therewith.

“Acquisition Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Acquisition Loans of
such Lender.

“Acquisition Lenders” shall mean the Tranche A Acquisition Lenders and the
Tranche B Acquisition Lenders.

“Acquisition Loans” shall mean the Tranche A Acquisition Loans and the Tranche B
Acquisition Loans.

“Acquisition Loan Repayment Date” shall have the meaning assigned to such term
in Section 2.09(b).

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (a) an interest rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) determined by the applicable
Administrative Agent to be equal to the LIBOR Rate for such Eurodollar Borrowing
in effect for such Interest Period divided by (b) 1 minus the Statutory Reserves
(if any) for such Eurodollar Borrowing for such Interest Period.

“Administrative Agent Fee” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Agents” shall have the meaning assigned to such term in the
preamble hereto.

“Administrative Borrower” shall mean Southern Graphic Systems, Inc. and its
successors and assigns in such capacity.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A.

“Advisory Agreement” shall mean the advisory agreement dated as of the date
hereof between US Borrower and Court Square Advisor, LLC, as amended from time
to time.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.09, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than 10%
of any class of Equity Interests having ordinary power to vote in the election
of the board of directors, managing members or general partners (as applicable)
of the person specified or (ii) any person that is an executive officer or
director of the person specified; provided that the definition of “Affiliate”
shall exclude any portfolio company of an entity described in clause (1) of the
definition of Equity Investors.

 

3



--------------------------------------------------------------------------------

 

“Agents” shall mean the Administrative Agents and the Collateral Agents; and
“Agent” shall mean any of them.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the nearest 1/100th of 1%) equal to the greater of (a) the Base
Rate in effect on such day and (b) the Federal Funds Effective Rate in effect on
such day plus 0.50%. If US Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of US Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) of the preceding sentence until
the circumstances giving rise to such inability no longer exist. Any change in
the Alternate Base Rate due to a change in the Base Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Base Rate or the Federal Funds Effective Rate, respectively.

“Amendment Agreement” shall mean the Amendment Agreement, dated as of
October 25, 2010, by and among Borrowers, the Administrative Agents and the
Lenders party thereto to which this Agreement shall be attached.

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.22(a).

“Applicable Fee” shall mean, for any day, with respect to (i) the Tranche A
Revolving Commitment, 0.50% per annum and (ii) the Tranche B Revolving
Commitment, 0.75% per annum.

“Applicable Margin” shall mean, for any day, with respect to (i) any Tranche A
Acquisition Loan, Tranche A Revolving Loan or Tranche A Term Loan, as the case
may be, the applicable percentage set forth in Annex I under the appropriate
caption, (ii) any Eurodollar Tranche B Term Loan, Eurodollar Tranche B
Acquisition Loan or Eurodollar Tranche B Revolving Loan, as the case may be,
3.50% per annum and (iii) any ABR Tranche B Term Loan, ABR Tranche B Acquisition
Loan, ABR Tranche B Revolving Loan or Canadian Tranche B Prime Rate Loan, as the
case may be, 2.50% per annum.

“Applicable Percentage” shall mean, with respect to any Lender, the percentage
of the total Loans and Commitments represented by such Lender’s Loans and
Commitments.

“Approved Currency” shall mean each of dollars, Canadian dollars and pounds.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Arrangers” shall have the meaning assigned to such term in the preamble hereto.

“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property excluding sales of
inventory and dispositions of cash and Cash Equivalents, in each case, in the
ordinary course of business, by US Borrower or any of its Subsidiaries and
(b) any issuance or sale of any Equity Interests of any Subsidiary of US
Borrower, in the case of both clauses (a) and (b), to any person other than
(i) US Borrower, (ii) any Subsidiary of US Borrower that is a Guarantor or
(iii) other than for purposes of Section 6.06, any other Subsidiary.

 

4



--------------------------------------------------------------------------------

 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b)), and accepted by the applicable
Administrative Agent, in substantially the form of Exhibit B, or any other form
approved by the applicable Administrative Agent.

“Assignment of Representations” shall mean that certain agreement Assignment of
Representations, Warranties, Covenants and Indemnities, dated as of the Closing
Date, by certain of the Loan Parties in favor of Collateral Agents, as the same
may from time to time be modified, amended, extended or reaffirmed in accordance
with the terms thereof.

“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(calculated using a discount rate equal to the rate of interest implicit in such
transaction, determined in accordance with GAAP) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
any such Sale and Leaseback Transaction; provided, however, that if such Sale
and Leaseback Transaction results in a Capital Lease Obligation, the amount of
Attributable Indebtedness represented thereby will be determined in accordance
with the definition of “Capital Lease Obligations.”

“BA Equivalent Loan” shall mean a Canadian Loan made by a Non-BA Lender.

“Bailee Letter” shall have the meaning assigned thereto in the Security
Agreement.

“Bankers’ Acceptance” and “B/A” shall each mean a bill of exchange, including a
depository bill issued in accordance with the Depository Bills and Notes Act
(Canada), denominated in Canadian dollars, drawn by Canadian Borrower and
accepted by the Lender and shall include a Discount Note and a BA Equivalent
Loan made in lieu of receiving a Discount Note.

“Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by US Administrative Agent from time
to time; each change in the Base Rate shall be effective on the date such change
is effective. The corporate base rate is not necessarily the lowest rate charged
by US Administrative Agent to its customers.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation (including, for the avoidance of doubt, any company incorporated
under the laws of England and Wales, Canada (or any province thereof) or
Mexico), the board of directors of such person, (ii) in the case of any limited
liability company, the board of managers of such person, (iii) in the case of
any partnership, the Board of Directors of the general partner of such person
and (iv) in any other case, the functional equivalent of the foregoing.

“Borrowers” shall have the meaning assigned to such term in the preamble hereto.

“Borrowing” shall mean (a) Loans of the same Class and Type, made (or deemed
made), converted or continued on the same date and, in the case of Eurodollar
Loans or Bankers’ Acceptances, as to which a single Interest Period is in
effect, or (b) a Swingline Loan. For the purposes of Section 2.10(a), Tranche A
Term Loans and Tranche B Term Loans shall be deemed to be separate Borrowings
and Tranche A Acquisition Loans and Tranche B Acquisition Loans shall be deemed
to be separate Borrowings.

 

5



--------------------------------------------------------------------------------

 

“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the applicable Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with (a) a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market, and (c) a Canadian
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in Canadian dollar deposits in the interbank market in
Toronto, Canada.

“Canadian Administrative Agent” shall have the meaning assigned to such term in
the preamble hereto and includes each other person appointed as the successor
pursuant to Article IX and Section 10.04(a).

“Canadian Affiliate” shall mean an Affiliate resident in Canada for purposes of
the ITA.

“Canadian Benefit Plans” means all material employee benefit plans maintained or
contributed to by Canadian Borrower or any of its Subsidiaries that are not
Canadian Pension Plans, including, without limitation, all profit sharing,
savings, post-retirement, supplemental retirement, retiring allowance,
severance, pension, deferred compensation, welfare, bonus, incentive
compensation, phantom stock, legal services, supplementary unemployment benefit
plans or arrangements and all life, health, dental and disability plans and
arrangements, and in which the employees or former employees of Canadian
Borrower or its Subsidiaries employed in Canada participate or are eligible to
participate.

“Canadian Borrower” shall have the meaning assigned to such term in the preamble
hereto.

“Canadian Collateral Agent” shall have the meaning assigned to such term in the
preamble hereto.

“Canadian dollars” or “Can$” shall mean the lawful money of Canada.

“Canadian Exposure” shall mean, with respect to any Lender at any time, the
Dollar Equivalent of the aggregate principal amount at such time of all
outstanding Canadian Revolving Loans of such Lender.

“Canadian Lenders” shall mean Canadian Term Lenders and Canadian Revolving
Lenders.

“Canadian Loans” shall mean Canadian Term Loans and Canadian Revolving Loans.

“Canadian Obligations” shall mean (a) obligations of Canadian Borrower and the
other Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Canadian Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary

 

6



--------------------------------------------------------------------------------

obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of Canadian Borrower and the other Loan Parties
under this Agreement and the other Loan Documents with respect to obligations of
Canadian Borrower and the guarantors thereof, and (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of
Canadian Borrower and the other Loan Parties under or pursuant to this Agreement
and the other Loan Documents with respect to the obligations of Canadian
Borrower. Notwithstanding anything herein to the contrary, the term “Canadian
Obligations” shall only refer to obligations of Canadian Borrower and Guarantors
of Canadian Borrower hereunder and under the other Loan Documents and shall not
refer to obligations of US Borrower and its Domestic Subsidiaries.

“Canadian Pension Event” shall mean (a) the termination in whole or in part of
any Canadian Pension Plan, (b) the merger of a Canadian Pension Plan with
another pension plan, (c) a material change in the funded status of a Canadian
Pension Plan, (d) the receipt by any Borrower or Guarantor of any order or
notice of intention to issue an order from the Canada Revenue Agency that could
reasonably be expected to affect the registered status of any Canadian Pension
Plan, (e) the receipt by any Borrower or Guarantor of any order or notice of
intention to issue an order from the applicable pension standards regulator that
could reasonably be expected to affect the registered status or cause the
termination (in whole or in part) of any Canadian Pension Plan, (f) the receipt
of notice by the administrator or the funding agent of any notice of failure to
remit contributions to a Canadian Pension Plan or similar notice from a
governmental authority relating to a failure to pay any fees or other amounts
(including payments in respect of the pension benefits guarantee fund of
Ontario), except where the failure to make such payments could not reasonably be
expected to have a Material Adverse Effect or (g) any other extraordinary event
or condition with respect to a Canadian Pension Plan that could reasonably be
expected to result in a Lien or any acceleration of any statutory requirements
to fund all or a substantial portion of the unfunded accrued benefit liabilities
of such plan.

“Canadian Pension Plans” means all “registered pension plans”, as defined in the
ITA, established, maintained, contributed to or required to be contributed to by
Canadian Borrower or any of its Subsidiaries for its employees or former
employees employed in Canada.

“Canadian Prime Rate” shall mean on any day the greater of:

(a) for any day, a rate per annum that is equal to the corporate base rate of
interest established by Canadian Administrative Agent from time to time (it is
understood and agreed that such corporate base rate is not necessarily the
lowest rate charged by Canadian Administrative Agent to its customers); and

(b) the CDOR Rate in effect from time to time plus 150 basis points per annum.

Any change in the Canadian Prime Rate shall be effective as of the opening of
business on the date the change become effective generally.

“Canadian Prime Rate Borrowing” shall mean a Borrowing comprised of Canadian
Prime Rate Loans.

“Canadian Prime Rate Loans” shall mean any Canadian Loan bearing interest at a
rate determined by reference to the Canadian Prime Rate in accordance with the
provisions of Article II.

 

7



--------------------------------------------------------------------------------

 

“Canadian Revolving Commitment” shall mean the Canadian Tranche A Revolving
Commitments and the Canadian Tranche B Revolving Commitments. The aggregate
amount of the Lenders’ Canadian Revolving Commitments on the Closing Date was
zero, notwithstanding any provision on any Lender Addendum, but such amount was
increased to the Dollar Equivalent of $20,000,000 commencing on January 15, 2006
and remains the Dollar Equivalent of $20,000,000 on the Restatement Date.

“Canadian Revolving Exposure” shall mean (i) with respect to any Canadian
Tranche A Revolving Lender, the Canadian Tranche A Revolving Exposure and
(ii) with respect to any Canadian Tranche B Revolving Lender, the Canadian
Tranche B Revolving Exposure.

“Canadian Revolving Lenders” shall mean the Canadian Tranche A Revolving Lenders
and the Canadian Tranche B Revolving Lenders.

“Canadian Revolving Loans” shall mean the Canadian Tranche A Revolving Loans and
the Canadian Tranche B Revolving Loans.

“Canadian Secured Parties” shall mean Canadian Administrative Agent, Canadian
Collateral Agent, each Lender that holds Canadian Loans or has Canadian
Revolving Commitments (in its capacity as such).

“Canadian Security Agreements” shall mean that certain Security Agreement dated
as of the Closing Date in favor of Canadian Collateral Agent for the benefit of
the Canadian Secured Parties by Canadian Borrower, which is governed by Canadian
law, as well as any Deed of Hypothec, the Bond and the Pledge that may hereafter
be executed referred to in Section 9.01, and each other security document or
pledge agreement delivered in accordance with applicable Canadian law to create
a valid, perfected security interest in any property as Collateral for all or
part of the Canadian Obligations, as the same may from time to time be modified,
amended, extended or reaffirmed in accordance with the terms thereof.

“Canadian Term Commitment” shall mean the Canadian Tranche B Term Commitment.

“Canadian Term Lenders” shall mean the Canadian Tranche A Term Lenders and the
Canadian Tranche B Term Lenders.

“Canadian Term Loans” shall mean the Canadian Tranche A Term Loans and the
Canadian Tranche B Term Loans.

“Canadian Tranche A Revolving Commitment” shall mean, with respect to each
Tranche A Revolving Lender, the commitment of such Revolving Lender to make
Canadian Revolving Loans hereunder up to its Pro Rata Percentage of the Canadian
Tranche A Revolving Commitment. The Canadian Tranche A Revolving Commitment of
each Tranche A Revolving Lender is a sub-commitment of its Tranche A Revolving
Commitment and, as such, may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Revolving Lender pursuant to Section 10.04. The
Canadian Tranche A Revolving Commitment of each Lender on the Restatement Date
is set forth on Annex II.

“Canadian Tranche A Revolving Exposure” shall mean, with respect to any Canadian
Tranche A Revolving Lender at any time, the Dollar Equivalent of the aggregate
principal amount at such time of all outstanding Canadian Tranche A Revolving
Loans of such Lender.

 

8



--------------------------------------------------------------------------------

 

“Canadian Tranche A Revolving Lenders” shall mean the affiliated branch, bank or
lending institution which is identified on Schedule I to the Lender Addendum or
in the Assignment and Assumption pursuant to which such affiliated branch, bank
or lending institution became a party hereto, as applicable, as being the person
that will make the Canadian Tranche A Revolving Loans to Canadian Borrower.

“Canadian Tranche A Revolving Loan” shall mean a Tranche A Revolving Loan
borrowed by Canadian Borrower denominated in dollars or Canadian dollars and
bearing interest on the basis of the Eurodollar Rate (if in dollars), or the
Canadian Prime Rate or a Bankers’ Acceptance (and any advances with respect
thereto) denominated in Canadian dollars.

“Canadian Tranche A Term Lender” shall mean a Lender with a Canadian Tranche A
Term Loan.

“Canadian Tranche A Term Loans” shall mean the Existing Canadian Term Loans that
are not Canadian Tranche B Term Loans and denominated in dollars or Canadian
dollars and bearing interest on the basis of either the Eurodollar Rate (if in
dollars), the Canadian Prime Rate or a Bankers’ Acceptance (and any advances
with respect thereto) denominated in Canadian dollars. The Dollar Equivalent
amount of Canadian Tranche A Term Loans held by each Lender on the Restatement
Date is set forth on Annex III.

“Canadian Tranche B Prime Rate Loans” shall mean any Canadian Tranche B
Revolving Loan and Canadian Tranche B Term Loans bearing interest at a rate
determined by reference to the Canadian Prime Rate in accordance with the
provisions of Article II.

“Canadian Tranche B Revolving Commitment” shall mean, with respect to each
Tranche B Revolving Lender, the commitment of such Revolving Lender to make
Canadian Revolving Loans hereunder up to its Pro Rata Percentage of the Canadian
Tranche B Revolving Commitment. The Canadian Tranche B Revolving Commitment of
each Tranche B Revolving Lender is a sub-commitment of its Tranche B Revolving
Commitment and, as such, may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Revolving Lender pursuant to Section 10.04. The
Canadian Tranche B Revolving Commitment of each Lender on the Restatement Date
is set forth on Annex II.

“Canadian Tranche B Revolving Exposure” shall mean, with respect to any Canadian
Tranche B Revolving Lender at any time, the Dollar Equivalent of the aggregate
principal amount at such time of all outstanding Canadian Tranche B Revolving
Loans of such Lender.

“Canadian Tranche B Revolving Lenders” shall mean the affiliated branch, bank or
lending institution which is identified on Schedule I to the Lender Addendum, in
the Assignment and Assumption or on the signature page to the Amendment
Agreement pursuant to which such affiliated branch, bank or lending institution
became a party hereto, as applicable, as being the person that will make the
Canadian Tranche B Revolving Loans to Canadian Borrower.

“Canadian Tranche B Revolving Loan” shall mean a Tranche B Revolving Loan
borrowed by Canadian Borrower denominated in dollars or Canadian dollars and
bearing interest on the basis of the Eurodollar Rate (if in dollars), or the
Canadian Prime Rate or a Bankers’ Acceptance (and any advances with respect
thereto) denominated in Canadian dollars.

 

9



--------------------------------------------------------------------------------

 

“Canadian Tranche B Term Commitment” shall mean, with respect to each Lender,
the commitment, if any, of such Lender to make (via conversion of Existing
Canadian Term Loans) the Canadian Tranche B Term Loans hereunder on the
Restatement Date in the amount set forth on its signature page to the Amendment
Agreement. The aggregate amount of the Lenders’ Canadian Tranche B Term
Commitments on the Restatement Date is the Dollar Equivalent of $7,902,510.99,
and the Dollar Equivalent amount of each Lender’s Canadian Tranche B Term
Commitment on the Restatement Date is set forth on Annex III.

“Canadian Tranche B Term Lender” shall mean a Lender with a Canadian Tranche B
Term Commitment or a Canadian Tranche B Term Loan.

“Canadian Tranche B Term Loans” shall mean the term loans deemed made by the
Lenders to Canadian Borrower by conversion of Existing Canadian Term Loans
pursuant to Section 2.01(a)(ii) and denominated in dollars or Canadian dollars
and bearing interest on the basis of either the Eurodollar Rate (if in dollars),
the Canadian Prime Rate or a Bankers’ Acceptance (and any advances with respect
thereto) denominated in Canadian dollars.

“Capital Expenditures” shall mean, for any period, without duplication, the
increase during that period in the gross property, plant or equipment account in
the consolidated balance sheet of US Borrower and its Subsidiaries, determined
in accordance with GAAP (excluding any increase resulting from any translation
adjustment or revaluation of such property, plant or equipment), whether such
increase is due to purchase of properties for cash or financed by the incurrence
of Indebtedness; provided, that Capital Expenditures for such period shall not
include Permitted Acquisitions and shall not include amounts invested in
connection with the reinvestment of the proceeds from the condemnation of the
Eastgate facility located in Richmond, Virginia.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Equivalents” shall mean, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such person; (b) time
deposits and certificates of deposit of any Lender or any commercial bank
having, or which is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia having, capital and surplus aggregating in excess of $500,000,000
and a rating of “A” (or such other similar equivalent rating) or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act) with maturities of not more than one year
from the date of acquisition by such person; (c) repurchase obligations with a
term of not more than 30 days for underlying securities of the types described
in clause (a) above entered into with any bank meeting the qualifications
specified in clause (b) above; (d) commercial paper issued by any person
incorporated in the United States rated at least A-1 or the equivalent thereof
by Standard & Poor’s Rating Service or at least P-1 or the equivalent thereof by
Moody’s Investors Service Inc., and in each case maturing not more than one year
after the date of acquisition by such person; (e) investments in money market
funds substantially all of whose assets are comprised of securities of the types
described in clauses (a) through (d) above; (f) demand deposit accounts
maintained in the ordinary course of business; and (g) instruments equivalent to
(a) through (f) of this definition denominated in Euros, GBP, Canadian dollars,
Mexican pesos, Hong Kong dollars or any other foreign currency reasonably
acceptable to US Administrative Agent and used by Holdings or any of its
Subsidiaries to the extent reasonably required in connection with any business
conducted by Holdings or such Subsidiary and not for speculative purposes.

 

10



--------------------------------------------------------------------------------

 

“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of US Borrower or any
of its Subsidiaries. “Casualty Event” shall include but not be limited to any
taking of all or any part of any Real Property of any person or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Requirement of Law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any person or any part
thereof by any Governmental Authority, civil or military, or any settlement in
lieu thereof.

“CDOR Rate” shall mean, on any day, the annual rate of interest which is the
arithmetic average of the “BA 1 month” rates applicable to Canadian Dollar
Bankers’ Acceptances issued by Schedule I Lenders identified as such on the
Reuters Screen CDOR Page at approximately 10:00 a.m. (Toronto time) on such day
(as adjusted by Canadian Administrative Agent after 10:00 a.m. (Toronto time) to
reflect any error in any posted rate or in the posted average annual rate), plus
5 basis points. If the rate does not appear on the Reuters Screen CDOR Page as
contemplated above, then the CDOR Rate on any day shall be calculated as the
arithmetic average of the discount rates applicable to one-month Canadian Dollar
Bankers’ Acceptances of, and as quoted by, any two of the Schedule I Lenders,
chosen by Canadian Administrative Agent, as of 10:00 a.m. (Toronto time) on such
day, or if such day is not a Business Day, then on the immediately preceding
Business Day. If less than two Schedule I Lenders quote the aforementioned rate,
the CDOR Rate shall be the rate quoted by Canadian Administrative Agent. The
Borrowers, Agents and Lenders each hereby agree that UBS AG Canada Branch shall
not be deemed a Schedule I Lender for the purposes of this definition.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.

A “Change in Control” shall be deemed to have occurred if:

(a) prior to an IPO, the Equity Investors at any time shall fail to own, or to
have the power to vote or direct the voting of, at least 50.1% of the Voting
Stock of Holdings;

(b) Holdings at any time ceases to own 100% of the Equity Interests of US
Borrower;

(c) at any time a change of control or similar event occurs under the Senior
Subordinated Notes;

(d) upon and following an IPO, (i) the Equity Investors (collectively) shall
fail to own, or to have the power to vote or direct the voting of, Voting Stock
of Holdings representing more than 35% of the voting power of the total
outstanding Voting Stock of Holdings, and (ii) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), other than one
or more Equity Investors, is or becomes the beneficial owner (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that for purposes of this
clause such person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of Voting Stock of Holdings representing more than the voting power
of the total outstanding Voting Stock of Holdings held by the Equity Investors;
or

(e) upon and following an IPO, during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of Holdings (together with any new directors whose election to such
Board of Directors or whose nomination for election was approved by a vote of a
majority of the members of the Board of Directors of Holdings, which members

 

11



--------------------------------------------------------------------------------

comprising such majority are then still in office and were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of Holdings.

For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.

“Charges” shall have the meaning assigned to such term in Section 10.14.

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Acquisition Loans, Revolving
Loans, Term Loans or Swingline Loans and, when used in reference to any
Commitment, refers to whether such Commitment is an Acquisition Commitment,
Revolving Commitment, Canadian Revolving Commitment, Term Commitment, US Term
Commitment, Canadian Term Commitment, UK Commitment or Swingline Commitment, in
each case, under this Agreement, of which such Loan, Borrowing or Commitment
shall be a part.

“Closing Date” shall mean December 30, 2005.

“Code” shall mean the Internal Revenue Code of 1986.

“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property and all other property of whatever kind and nature
subject or purported to be subject from time to time to a Lien under any
Security Document.

“Collateral Agent” shall mean US Collateral Agent or Canadian Collateral Agent,
as the context so requires, and “Collateral Agents” shall have the meaning
assigned to such term in the preamble hereto; provided that, for the avoidance
of doubt, the term “Collateral Agent” shall include each of US Collateral Agent
and Canadian Collateral Agent acting in its capacity as trustee for and on
behalf of the Secured Parties under, and in accordance with the terms of, the UK
Security Documents.

“Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the purpose of providing credit support in connection with
the purchase of materials, goods or services by US Borrower or any of its
Subsidiaries in the ordinary course of their businesses.

“Commitment” shall mean, with respect to any Lender, such Lender’s Acquisition
Commitment, Canadian Revolving Commitment, Canadian Term Commitment, UK
Commitment, Revolving Commitment, Swingline Commitment or US Term Commitment.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Companies” shall mean US Borrower and its Subsidiaries; and “Company” shall
mean any one of them.

 

12



--------------------------------------------------------------------------------

 

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.

“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of US Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.

“Consolidated Cash Interest Expense” shall mean, for any period, Consolidated
Interest Expense for such period, less the sum of (a) interest on any debt paid
by the increase in the principal amount of such debt including by issuance of
additional debt of such kind, (b) items described in clause (c) or, other than
to the extent paid in cash, clause (g) of the definition of “Consolidated
Interest Expense” and (c) gross interest income of US Borrower and its
Subsidiaries for such period.

“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of US Borrower and its Subsidiaries which may properly be
classified as current assets on a consolidated balance sheet of US Borrower and
its Subsidiaries in accordance with GAAP, excluding cash and Cash Equivalents.

“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of US Borrower and its Subsidiaries which may properly be
classified as current liabilities (other than the current portion of any long
term Indebtedness and Loans) on a consolidated balance sheet of US Borrower and
its Subsidiaries in accordance with GAAP.

“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of US Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (x) adding thereto, in each case only to the extent
(and in the same proportion) deducted in determining such Consolidated Net
Income and without duplication (and with respect to the portion of Consolidated
Net Income attributable to any Subsidiary of US Borrower only if a corresponding
amount would be permitted at the date of determination to be distributed to US
Borrower by such Subsidiary without prior approval (that has not been obtained),
pursuant to the terms of its Organizational Documents and all agreements,
instruments and Requirements of Law applicable to such Subsidiary or its
equityholders):

(a) Consolidated Interest Expense for such period,

(b) Consolidated Amortization Expense for such period,

(c) Consolidated Depreciation Expense for such period,

(d) Consolidated Tax Expense for such period,

(e) costs and expenses directly incurred in connection with the (i) Original
Transactions (not to exceed $20,000,000 and so long as such costs and expenses
are incurred on or prior to the sixth month anniversary of the Closing Date) and
(ii) the Transactions (not to exceed $1,300,000 and so long as such costs and
expenses are incurred on or prior to the sixth month anniversary of the
Restatement Date),

(f) fees permitted to be paid pursuant to Section 6.09(e),

 

13



--------------------------------------------------------------------------------

 

(g) costs and expenses incurred in connection with the relocation of the
Eastgate facility located in Richmond, Virginia in an aggregate amount not to
exceed $2,000,000 in the aggregate during the term of this Agreement,

(h) customary and reasonable transaction expenses in connection with Permitted
Acquisitions, merger and integration costs and plant relocation and/or
consolidation costs relating to any acquired business in an amount not to exceed
$2,500,000 for such period,

(i) the aggregate amount of all other non-cash charges reducing Consolidated Net
Income (excluding any non-cash charge that results in an accrual of a reserve
for cash charges in any future period) for such period,

(j) restructuring charges in an amount not to exceed $2,500,000 for such period,
and

(k) cost and expenses incurred in connection with the separation of the Acquired
Business from Alcoa UK Holdings Limited in an amount not to exceed $2,000,000
for such period;

(y) subtracting therefrom the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business) for such period.

Other than for purposes of calculating Excess Cash Flow, Consolidated EBITDA
shall be calculated on a Pro Forma Basis to give effect to the Acquisition, any
Permitted Acquisition and Asset Sales (other than any dispositions in the
ordinary course of business) consummated at any time on or after the first day
of the Test Period thereof as if the Acquisition and each such Permitted
Acquisition had been effected on the first day of such period and as if each
such Asset Sale had been consummated on the day prior to the first day of such
period; provided, that the maximum amount of pro forma cost savings attributable
to Permitted Acquisitions shall not exceed $4,000,000 in any twelve-month
period.

“Consolidated Indebtedness” means, at any date, the aggregate principal amount
of all Funded Debt of US Borrower and its Subsidiaries at such date, determined
on a consolidated basis in accordance with GAAP.

“Consolidated Interest Coverage Ratio” shall mean, for any Test Period, the
ratio of (x) Consolidated EBITDA for such Test Period to (y) Consolidated Cash
Interest Expense for such Test Period.

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of US Borrower and its Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP plus, without
duplication:

(a) imputed interest on Capital Lease Obligations and Attributable Indebtedness
of US Borrower and its Subsidiaries for such period;

(b) commissions, discounts and other fees and charges owed by US Borrower or any
of its Subsidiaries with respect to letters of credit securing financial
obligations, bankers’ acceptance financing and receivables financings for such
period;

(c) amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by US Borrower or any of its Subsidiaries
for such period;

 

14



--------------------------------------------------------------------------------

 

(d) cash contributions to any employee stock ownership plan or similar trust
made by US Borrower or any of its Subsidiaries to the extent such contributions
are used by such plan or trust to pay interest or fees to any person (other than
US Borrower or a Wholly Owned Subsidiary) in connection with Indebtedness
incurred by such plan or trust for such period;

(e) all interest paid or payable with respect to discontinued operations of US
Borrower or any of its Subsidiaries for such period;

(f) the interest portion of any deferred payment obligations of US Borrower or
any of its Subsidiaries for such period;

(g) all interest on any Indebtedness of US Borrower or any of its Subsidiaries
of the type described in clause (f) or (k) of the definition of “Indebtedness”
for such period;

provided that (a) to the extent directly related to the Transactions, debt
issuance costs, debt discount or premium and other commitment and financing fees
and expenses shall be excluded from the calculation of Consolidated Interest
Expense, (b) interest paid or payable on all Indebtedness owing in respect of
all intercompany loans between any of US Borrower and any of its Subsidiaries
shall be excluded from the calculation of Consolidated Interest Expense and
(c) Consolidated Interest Expense shall be calculated after giving effect to
Hedging Agreements (including associated costs), but excluding unrealized gains
and losses with respect to Hedging Agreements.

Consolidated Interest Expense shall be calculated on a Pro Forma Basis to give
effect to any Indebtedness incurred, assumed or permanently repaid or
extinguished during the relevant Test Period in connection with the Acquisition,
any Permitted Acquisitions and Asset Sales (other than any dispositions in the
ordinary course of business) as if such incurrence, assumption, repayment or
extinguishing had been effected on the first day of such period.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of US Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication:

(a) the net income (or loss) of any person (other than a Subsidiary of US
Borrower) in which any person other than US Borrower and its Subsidiaries has an
ownership interest, except to the extent that cash in an amount equal to any
such income has actually been received by US Borrower or (subject to clause (b)
below) any of its Subsidiaries during such period;

(b) the net income of any Subsidiary (other than Mozaic) of US Borrower during
such period to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of that income is not permitted by
operation of the terms of its Organizational Documents or any agreement,
instrument or Requirement of Law applicable to that Subsidiary during such
period;

(c) any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized during such period by
US Borrower or any of its Subsidiaries upon any Asset Sale (other than any
dispositions in the ordinary course of business) by US Borrower or any of its
Subsidiaries;

(d) gains and losses due solely to fluctuations in currency values and the
related tax effects determined in accordance with GAAP for such period;

 

15



--------------------------------------------------------------------------------

 

(e) earnings (or losses) resulting from any reappraisal, revaluation or write-up
(or write-down) of assets;

(f) unrealized gains and losses with respect to Hedging Obligations for such
period; and

(g) any extraordinary, unusual or non-recurring gain (or extraordinary, unusual
or non-recurring loss), whether cash or non-cash, together with any related
provision for taxes on any such gain (or the tax effect of any such loss),
recorded or recognized by US Borrower or any of its Subsidiaries during such
period.

“Consolidated Tax Expense” shall mean, for any period, the tax expense of US
Borrower and its Subsidiaries, for such period, determined on a consolidated
basis in accordance with GAAP.

“Contested Collateral Lien Conditions” shall mean, with respect to any Permitted
Lien of the type described in clauses (a), (b), (e) and (f) of Section 6.02, the
following conditions:

(a) Borrowers shall cause any proceeding instituted contesting such Lien to stay
the sale or forfeiture of any portion of the Collateral on account of such Lien;
and

(b) such Lien shall in all respects be subject and subordinate in priority to
the Lien and security interest created and evidenced by the Security Documents,
except if and to the extent that such Lien is secured by cash or Cash
Equivalents or the Requirement of Law creating, permitting or authorizing such
Lien provides that such Lien is or must be superior to the Lien and security
interest created and evidenced by the Security Documents.

“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; (d) with respect to bankers’ acceptances,
letters of credit and similar credit arrangements, until a reimbursement
obligation arises (which reimbursement obligation shall constitute
Indebtedness); or (e) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product
warranties. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such person may be liable, whether
singly or jointly, pursuant to the terms of the instrument evidencing such
Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such person is required to
perform thereunder) as determined by such person in good faith.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

16



--------------------------------------------------------------------------------

 

“Control Agreement” shall have the meaning assigned to such term in the US
Security Agreement.

“Credit Agreement Financial Statements” shall have the meaning assigned to such
term in Section 3.04(a).

“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit, by the Issuing Bank.

“Debt Issuance” shall mean the incurrence by US Borrower or any of its
Subsidiaries of any Indebtedness after the Closing Date (other than as permitted
by Section 6.01).

“Debt Service” shall mean, for any period, Consolidated Cash Interest Expense
for such period plus scheduled principal amortization of all Indebtedness for
such period.

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Default Rate” shall have the meaning assigned to such term in Section 2.06(e).

“Defaulting Lender” shall mean any Revolving Lender that (a) has failed to fund
any portion of its Loans or participations in Letters of Credit or Swingline
Loans required to be funded by it hereunder within one (1) Business Day of the
date required to be funded by it hereunder, (b) has notified any Administrative
Agent, the Issuing Bank, the Swingline Lender, any Lender and/or any Borrower in
writing that it does not intend to comply with any of its funding obligations
under this Agreement, (c) has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit, (d) has
failed, within three Business Days after request by the US Administrative Agent,
to comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans, (e) has otherwise failed to pay over to the Administrative
Agents or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, or (f) in the case of a
Revolving Lender that has a Commitment, LC Exposure or Swingline Exposure
outstanding at such time, shall take, or is the Subsidiary of any person that
has taken, any action or be (or is) the subject of any action or proceeding of a
type described in Section 8.01(g) or (h) (or any comparable proceeding initiated
by a regulatory authority having jurisdiction over such Revolving Lender or such
person); provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a governmental authority.

“Discount Note” shall mean a non-interest bearing promissory note denominated in
Canadian dollars, substantially in the form of Exhibit K-5, issued by Canadian
Borrower to evidence a BA Equivalent Loan.

“Discount Proceeds” shall mean on any day, for any Bankers’ Acceptance issued
hereunder, an amount calculated on such day by multiplying:

(a) the face amount of such Bankers’ Acceptance by

 

17



--------------------------------------------------------------------------------

 

(b) the quotient obtained by dividing:

 

  (i) one by

 

  (ii) the sum of one plus the product of:

a. the Discount Rate applicable to such Bankers’ Acceptance and

b. a fraction, the numerator of which is the number of days in the applicable
Interest Period and the denominator of which is 365,

with the quotient being rounded up or down to the fifth decimal place and
0.00005 being rounded up.

“Discount Rate” shall mean (a) in respect of any Bankers’ Acceptance accepted by
a Lender that is a bank under the Bank Act (Canada), the CDOR Rate for the
applicable Interest Period; and (b) in respect of any Bankers’ Acceptance
accepted by any other Lender or in respect of a BA Equivalent Loan, the CDOR
Rate for the applicable Interest Period plus 10 basis points per annum.

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date which is 91 days after the Final Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in
(a) above, in each case at any time on or prior to the first anniversary of the
Final Maturity Date, or (c) contains any repurchase obligation which may come
into effect prior to payment in full of all Obligations; provided, however, that
any Equity Interests that would not constitute Disqualified Capital Stock but
for provisions thereof giving holders thereof (or the holders of any security
into or for which such Equity Interests is convertible, exchangeable or
exercisable) the right to require the issuer thereof to redeem such Equity
Interests upon the occurrence of a change in control or an asset sale occurring
prior to the first anniversary of the Final Maturity Date shall not constitute
Disqualified Capital Stock if such Equity Interests provide that the issuer
thereof will not redeem any such Equity Interests pursuant to such provisions
prior to the repayment in full of the Obligations.

“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such person with
respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any of the Equity Interests of such
person outstanding (or any options or warrants issued by such person with
respect to its Equity Interests). Without limiting the foregoing, “Dividends”
with respect to any person shall also include all payments made or required to
be made by such person with respect to any stock appreciation rights, plans,
equity incentive or achievement plans or any similar plans or setting aside of
any funds for the foregoing purposes.

“Documentation Agent” shall have the meaning assigned to such term in the
preamble hereto.

 

18



--------------------------------------------------------------------------------

 

“Dollar Equivalent” shall mean, (a) as to any amount denominated in Canadian
dollars on any date of determination, the amount of dollars that would be
required to purchase the amount of Canadian dollars based upon the Spot Selling
Rate, and (b) as to any amount denominated in pounds as of any date of
determination, the amount of dollars that would be required to purchase the
amount of pounds based upon the Spot Selling Rate.

“dollars” or “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary that is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia.

“Eligible Assignee” shall mean (a) if the assignment does not include assignment
of a Revolving Commitment, (i) any Lender, (ii) an Affiliate of any Lender,
(iii) an Approved Fund and (iv) any other person approved by the applicable
Administrative Agent (such approval not to be unreasonably withheld or delayed),
and (b) if the assignment includes assignment of a Revolving Commitment, (i) any
Revolving Lender, (ii) an Affiliate of any Revolving Lender, (iii) an Approved
Fund of a Revolving Lender, and (iv) any other person approved by the applicable
Administrative Agent, the Issuing Bank, the Swingline Lender and Administrative
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that (x) no approval of Administrative Borrower shall be required
during the continuance of a Default or prior to the completion of the primary
syndication of the Commitments and Loans (as determined by the Arrangers),
(y) “Eligible Assignee” shall not include Holdings or any of its Affiliates or
Subsidiaries or any natural person and (z) each Revolving Lender becoming a
party hereto pursuant to an Assignment and Assumption must also arrange to
designate a Canadian Affiliate as a Canadian Revolving Lender and such Canadian
Revolving Lender must also become a party hereto pursuant to such Assignment and
Assumption.

“Embargoed Person” shall have the meaning assigned to such term in Section 6.21.

“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for or obligation with
respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.

“Environmental Law” shall mean any and all present and future, foreign or
domestic, federal or state (or any subdivision of any of them), treaties, laws,
statutes, ordinances, regulations, rules, decrees, orders, judgments, consent
orders, consent decrees, code or other binding requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health, and any and all Environmental
Permits.

 

19



--------------------------------------------------------------------------------

 

“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

“Equipment” shall have the meaning assigned to such term in the Security
Agreement.

“Equity Financing” shall mean the cash equity investment in Holdings by the
Equity Investors as the same is further invested in cash equity in US Borrower
on or prior to the Closing Date, in an amount not less than $107,000,000 on
terms and conditions satisfactory to the Administrative Agents.

“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, units, participations or other equivalents, including membership
interests (however designated, whether voting or nonvoting), of equity of such
person, including, if such person is a partnership, partnership interests or
units (whether general or limited) and any other interest or participation that
confers on a person the right to receive a share of the profits and losses of,
or distributions of property of, such partnership, whether outstanding on the
date hereof or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.

“Equity Investors” shall mean (1) (A) Court Square Capital Partners, L.P. (f/k/a
Citigroup Venture Capital Equity Partners, L.P.) (“CSC”), CSC SSB Fund, L.P.
(f/k/a CVC/SSB Employee Fund, L.P.), CVC Executive Fund LLC, Natasha Foundation,
Citicorp Venture Capital Ltd., any CSC fund or co-investment partnership,
Citigroup, any affiliate of Citigroup or any general partner of any CSC fund or
co-investment partnership (collectively, a “CSC Partner”), and any corporation,
partnership or other entity that is an Affiliate of Citigroup or any CSC Partner
(collectively “CSC Affiliates”), (B) any managing director, general partner,
director, officer or employee of any CSC fund, any CSC Partner or any CSC
Affiliate, or any spouse, lineal descendant, sibling, parent, heir, executor,
administrator, testamentary trustee, legatee or beneficiary of any of the
foregoing persons described in this clause (B) (collectively, “CSC Associates”)
and (C) any trust, the beneficiaries of which, any charitable trust, the grantor
of which, or any corporation, limited liability company or partnership, the
stockholders, members or general or limited partners of which include only CSC,
CSC Partners, CSC Affiliates, CSC Associates, their spouses or their lineal
descendants; (2) officers and directors of US Borrower or its Subsidiaries on
the Restatement Date; and (3) and one or more other investors reasonably
satisfactory to the Administrative Agents and the Arrangers, including, without
limitation, the Lyon Southern Inc., a company organized under the laws of the
British Virgin Islands.

“Equity Issuance” shall mean, without duplication, (i) any issuance or sale by
Holdings after the Closing Date of any Equity Interests in Holdings (including
any Equity Interests issued upon exercise of any warrant or option) or any
warrants or options to purchase Equity Interests or (ii) any contribution to the
capital of Holdings; provided, however, that an Equity Issuance shall not
include any Preferred Stock Issuance or Debt Issuance.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) the failure of any Plan to meet the minimum funding

 

20



--------------------------------------------------------------------------------

requirements of Sections 412 and 430 of the Code or Sections 302 and 303 of
ERISA or to be in “at risk” status under Section 430 of the Code or Section 303
of ERISA; (c) the failure to make by its due date a required installment under
Section 430 of the Code of Section 303 of ERISA with respect to any Plan or the
failure to make any required contribution to a Multiemployer Plan; (d) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (e) the incurrence by any Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(f) the receipt by any Company or any of its ERISA Affiliates from the PBGC or a
plan administrator of any notice relating to the intention to terminate any Plan
or to appoint a trustee to administer any Plan, or the occurrence of any event
or condition which would reasonably be expected to constitute grounds under
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan; (g) the incurrence by any Company or any of its ERISA Affiliates of any
liability with respect to the withdrawal from any Plan or Multiemployer Plan;
(h) the receipt by any Company or its ERISA Affiliates of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA or in critical or endangered status under
Section 432 of the Code and Section 305 of ERISA; (i) the “substantial cessation
of operations” within the meaning of Section 4062(e) of ERISA with respect to a
Plan; (j) the making of any amendment to any Plan which could result in the
imposition of a lien or the posting of a bond or other security; and (k) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which would reasonably be
expected to result in any material liability to any Company.

“Eurodollar Acquisition Loan” shall mean any Acquisition Loan bearing interest
at a rate determined by reference to the Adjusted LIBOR Rate in accordance with
the provisions of Article II.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Eurodollar Acquisition Loan, Eurodollar
Revolving Loan or Eurodollar Term Loan.

“Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of Eurodollar
Revolving Loans.

“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

“Eurodollar Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

“Excess Amount” shall have the meaning assigned to such term in Section 2.10(h).

“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, Consolidated
EBITDA for such Excess Cash Flow Period, minus, without duplication:

(a) Debt Service for such Excess Cash Flow Period;

(b) [Intentionally Omitted];

 

21



--------------------------------------------------------------------------------

 

(c) Capital Expenditures during such Excess Cash Flow Period (excluding Capital
Expenditures made in such Excess Cash Flow Period where a certificate in the
form contemplated by the following clause (d) was previously delivered) that are
paid in cash;

(d) Capital Expenditures that US Borrower or any of its Subsidiaries shall,
during such Excess Cash Flow Period, become obligated to make but that are not
made during such Excess Cash Flow Period; provided that US Borrower shall
deliver a certificate to the Administrative Agents not later than 100 days after
the end of such Excess Cash Flow Period, signed by a Responsible Officer of US
Borrower and certifying that such Capital Expenditures will be made in the
following Excess Cash Flow Period;

(e) the aggregate amount of investments made in cash during such period pursuant
to Sections 6.04(e) and (o) and fees and expenses in connection therewith;

(f) taxes of US Borrower and its Subsidiaries that were paid in cash during such
Excess Cash Flow Period or will be paid within eleven months after the end of
such Excess Cash Flow Period and for which reserves have been established;

(g) Permitted Tax Distributions that are paid during the respective Excess Cash
Flow Period or will be paid within eleven months after the close of such Excess
Cash Flow Period;

(h) the absolute value of the difference, if negative, of the amount of Net
Working Capital at the end of the prior Excess Cash Flow Period over the amount
of Net Working Capital at the end of such Excess Cash Flow Period;

(i) losses excluded from the calculation of Consolidated Net Income by operation
of clause (c), (d) or (g) of the definition thereof that are paid in cash during
such Excess Cash Flow Period;

(j) to the extent added to determine Consolidated EBITDA, all items that did not
result from a cash payment to US Borrower or any of its Subsidiaries on a
consolidated basis during such Excess Cash Flow Period;

(k) to the extent added to determine Consolidated EBITDA, any non-recurring cash
items;

(l) cash indemnity payments received in connection with a Permitted Acquisition
or permitted Investments;

(m) cash investments and cash expenditures for Permitted Acquisitions;

(n) payments of cash earn-outs and royalty payments made during such Excess Cash
Flow Period to former owners of acquired businesses; and

(o) the portion of Consolidated EBITDA attributable to the operations of Mozaic
less dividends paid to Southern Graphic Systems, Inc. by Mozaic during such
Excess Cash Flow Period;

provided that any amount deducted pursuant of any of the foregoing clauses that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period; plus, without
duplication:

(i) the difference, if positive, of the amount of Net Working Capital at the end
of the prior Excess Cash Flow Period over the amount of Net Working Capital at
the end of such Excess Cash Flow Period;

 

22



--------------------------------------------------------------------------------

 

(ii) all proceeds received during such Excess Cash Flow Period of any
Indebtedness to the extent used to finance any Capital Expenditure (other than
Indebtedness under this Agreement to the extent there is no corresponding
deduction to Excess Cash Flow above in respect of the use of such borrowings);

(iii) to the extent any permitted Capital Expenditures referred to in clause
(d) above do not occur in the Excess Cash Flow Period specified in the
certificate of Borrowers provided pursuant to clause (d) above, such amounts of
Capital Expenditures that were not so made in the Excess Cash Flow Period
specified in such certificates;

(iv) any return on or in respect of investments received in cash during such
period, in excess of the aggregate amount of investments made which investments
were made pursuant to Section 6.04(e) or (o); and

(v) income or gain excluded from the calculation of Consolidated Net Income by
operation of clause (c), (d) or (g) of the definition thereof that is realized
in cash during such Excess Cash Flow Period (except to the extent such gain is
subject to Section 2.10(c), (d) or (f)).

“Excess Cash Flow Period” shall mean (i) the period taken as one accounting
period from January 1, 2006 and ending on December 31, 2006 and (ii) each fiscal
year of US Borrower thereafter.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean, with respect to the Administrative Agents, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of Borrowers hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), franchise taxes
imposed on it (in lieu of net income taxes) and branch profits taxes imposed on
it, by a jurisdiction (or any political subdivision thereof) as a result of the
recipient being organized, resident or having its principal office or, in the
case of any Lender, its applicable lending office in such jurisdiction; and
(b) in the case of a Foreign Lender, any U.S. federal withholding tax that
(i) is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new lending office),
except (x) to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from Borrowers with respect to such withholding tax
pursuant to Section 2.15(a) or (y) if such Foreign Lender is an assignee
pursuant to a request by Borrowers under Section 2.16; provided that this
subclause (b)(i) shall not apply to any Tax imposed on a Lender in connection
with an interest or participation in any Loan or other obligation that such
Lender was required to acquire pursuant to Section 2.14(d), (ii) is attributable
to such Foreign Lender’s failure to comply with Section 2.15(e) or (iii) any
taxes withheld under Code Sections 1471 through 1474.

“Executive Order” shall have the meaning assigned to such term in
Section 3.22(a).

“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).

“Existing Acquisition Lender” shall mean a Lender with an Existing Acquisition
Loan outstanding on the Restatement Date.

 

23



--------------------------------------------------------------------------------

 

“Existing Acquisition Loans” shall mean the acquisition loans made by the
Lenders to US Borrower pursuant to Section 2.01(d) of the Existing Credit
Agreement. Each Existing Acquisition Loan shall be either a ABR Acquisition Loan
or a Eurodollar Acquisition Loan.

“Existing Canadian Term Lender” shall mean a Lender with an Existing Canadian
Term Loan outstanding on the Restatement Date.

“Existing Canadian Term Loans” shall mean the term loans made by the Lenders to
Canadian Borrower pursuant to Section 2.01(a) of the Existing Credit Agreement
and denominated in dollars or Canadian dollars and bearing interest on the basis
of either the Eurodollar Rate (if in dollars), the Canadian Prime Rate or a
Bankers’ Acceptance (and any advances with respect thereto) denominated in
Canadian dollars.

“Existing Credit Agreement” shall have the meaning assigned to such term in the
first recital hereto.

“Existing UK Term Lender” shall mean a Lender with an Existing UK Term Loan
outstanding on the Restatement Date.

“Existing UK Term Loans” shall mean the term loans made by the Lenders to US
Borrower pursuant to Section 2.01(a) of the Existing Credit Agreement. Each
Existing UK Term Loan shall be a Eurodollar Term Loan.

“Existing US Term Lender” shall mean a Lender with an Existing US Term Loan
outstanding on the Restatement Date.

“Existing US Term Loans” shall mean the term loans made by the Lenders to US
Borrower pursuant to Section 2.01(a) of the Existing Credit Agreement. Each
Existing US Term Loan shall be either a ABR Term Loan or a Eurodollar Term Loan.

“Extending Acquisition Lender” shall mean an Existing Acquisition Lender that
executes and delivers a signature page to the Amendment Agreement specifically
in the capacity of an Extending Acquisition Lender.

“Extending Canadian Term Lender” shall mean an Existing Canadian Term Lender
that executes and delivers a signature page to the Amendment Agreement
specifically in the capacity of an Extending Canadian Term Lender.

“Extending UK Term Lender” shall mean an Existing UK Term Lender that executes
and delivers a signature page to the Amendment Agreement specifically in the
capacity of an Extending UK Term Lender.

“Extending US Term Lender” shall mean an Existing US Term Lender that executes
and delivers a signature page to the Amendment Agreement specifically in the
capacity of an Extending US Term Lender.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by US
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

 

24



--------------------------------------------------------------------------------

 

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the LC
Participation Fees and the Fronting Fees.

“Final Maturity Date” shall mean the latest of the Tranche B Revolving Maturity
Date and the Tranche B Non-Revolving Maturity Date.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“FIRREA” shall mean the Federal Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“Foreign Law Guarantee” shall have the meaning assigned to such term in
Section 7.01.

“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) an individual who is a citizen or resident of the
United States, (ii) a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (iii) an estate whose
income is subject to U.S. federal income taxation regardless of its source or
(iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust.

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement (other than the Canadian Benefit Plans or Canadian
Pension Plans) maintained or contributed to by any Company with respect to
employees employed outside the United States.

“Foreign Pledge Agreements” shall mean (a) that certain pledge agreement, dated
as of the Closing Date, by US Borrower pledging 66% (or such lesser amount to
eliminate fractional shares) of its Equity Interests in Canadian Borrower in
favor of US Collateral Agent and 100% of its Equity Interests in Canadian
Borrower in favor of Canadian Collateral Agent, governed by Canadian law,
(b) that certain pledge agreement, dated as of the Closing Date, by US Borrower
pledging 66% (or such lesser amount to eliminate fractional shares) of Equity
Interests in the Mexican Opco in favor of US Collateral Agent and 100% of its
Equity Interests in the Mexican Opco in favor of Canadian Collateral Agent,
governed by Mexican law, and (c) the UK Charge over Shares, in each case, as the
same may from time to time be modified, amended, extended or reaffirmed in
accordance with the terms thereof.

“Foreign Securities Collateral” shall mean all certificates, agreements,
instruments or other writings representing or evidencing Equity Interests of a
Company organized outside the United States.

“Foreign Subsidiary” shall mean a Subsidiary that is organized or incorporated,
as appropriate, under the laws of a jurisdiction other than the United States or
any state thereof or the District of Columbia.

“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).

 

25



--------------------------------------------------------------------------------

 

“Fund” shall mean any person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” means, at any date, as to any Person, all Indebtedness of such
Person of the types described in clauses (a) through (c) of the definition of
“Indebtedness.”

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state,
provincial, municipal or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.

“Guarantees” shall mean the guarantees issued by each of the Guarantors from
time to time guaranteeing the US Obligations and/or the Canadian Obligations, as
the case may be, including all Foreign Law Guarantees.

“Guarantors” shall mean (a) with respect to the Canadian Obligations, Holdings,
US Borrower and each Subsidiary of US Borrower (but excluding, in any event,
Canadian Borrower and Mozaic and its Subsidiaries), and (b) with respect to the
US Obligations, Holdings and each Guarantor that is a Domestic Subsidiary of US
Borrower (but excluding, in any event, Mozaic and its Subsidiaries); provided,
however, that no Subsidiary of SGS-UK Holdings Ltd. shall be a Guarantor of the
Canadian Obligations until such Subsidiary executes a Joinder Agreement as
required by Section 5.14. As of the Restatement Date, Schedule 1.01(a) lists all
of the Guarantors.

“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.

“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.

 

26



--------------------------------------------------------------------------------

 

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

“Holdings” shall mean Southern Graphics, Inc., a Delaware corporation.

“Hong Kong dollars” shall mean the lawful money of Hong Kong.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person upon which interest charges are customarily
paid or accrued (excluding preferred stock); (d) all obligations of such person
under conditional sale or other title retention agreements relating to property
purchased by such person; (e) all obligations of such person issued or assumed
as the deferred purchase price of property or services (excluding trade accounts
payable and accrued obligations incurred in the ordinary course of business on
normal trade terms and not overdue by more than 90 days); (f) all Indebtedness
of others secured by any Lien on property owned or acquired by such person,
whether or not the obligations secured thereby have been assumed, but limited to
the lesser of the stated amount thereof or fair market value of such property;
(g) all Capital Lease Obligations, Purchase Money Obligations and the present
value of all future rental payments under synthetic lease obligations of such
person; (h) all Hedging Obligations to the extent required to be reflected on a
balance sheet of such person; (i) all Attributable Indebtedness of such person;
(j) all obligations of such person for the reimbursement of any obligor in
respect of letters of credit, letters of guaranty, bankers’ acceptances and
similar credit transactions; and (k) all Contingent Obligations of such person
in respect of Indebtedness or obligations of others of the kinds referred to in
clauses (a) through (j) above (excluding contingent earn-out payments in
connection with acquisitions consummated prior to the Closing Date, Permitted
Acquisitions or the Acquisition so long as such earn-out payments are contingent
and not required to be reflected as a liability on the balance sheet of the
obligor under GAAP). The Indebtedness of any person shall include the
Indebtedness of any other entity (including any partnership in which such person
is a general partner) to the extent such person is liable therefor as a result
of such person’s ownership interest in or other relationship with such entity,
except (other than in the case of general partner liability) to the extent that
terms of such Indebtedness expressly provide that such person is not liable
therefor.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).

“Information” shall have the meaning assigned to such term in Section 10.12.

“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 5.04 and all
renewals and extensions thereof.

“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.

“Intellectual Property” shall mean collectively, all rights, privileges relating
to intellectual property, whether arising under United States, state,
multinational or foreign laws or otherwise, including, without limitation,
copyrights, patents, trademarks, servicemarks, trade names,

 

27



--------------------------------------------------------------------------------

domain names, technology, proprietary information, know-how and processes,
recipes, formulas, trade secrets, all applications for registration or issuance
of any of the foregoing, and all rights to sue at law or in equity for any past,
present or future infringement or other impairment thereof, including the right
to receive all proceeds and damages therefrom.

“Intercompany Loan Document” shall mean each of the intercompany loan agreements
existing as of the Closing Date (after giving effect to the repayments thereof
contemplated in connection with the Transactions), and listed on Schedule
1.01(b) hereto, together with any future intercompany loan agreement,
Intercompany Note or other instrument evidencing, or governing the terms of, any
extension of credit by any Loan Party to US Borrower or any of its Subsidiaries.

“Intercompany Note” shall mean an Intercompany Note substantially in the form of
Exhibit P.

“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.08(b), substantially in the form of Exhibit E.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
Swingline Loans) or Canadian Prime Rate Loan, the last Business Day of each
March, June, September and December to occur during any period in which such
Loan is outstanding, (b) with respect to any Eurodollar Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Loan with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period, (c) with respect to any Tranche A Revolving Loan, the Tranche A
Revolving Maturity Date or such earlier date on which the Tranche A Revolving
Commitments are terminated, (d) with respect to any Tranche B Revolving Loan or
Swingline Loan, the Tranche B Revolving Maturity Date or such earlier date on
which the Tranche B Revolving Commitments are terminated, (e) with respect to
any Tranche A Term Loan or Tranche A Acquisition Loan, the Tranche A
Non-Revolving Maturity Date and (f) with respect to any Tranche B Term Loan or
Tranche B Acquisition Loan, the Tranche B Non-Revolving Maturity Date.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing or
Bankers’ Acceptance, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months (or, if each affected Lender so agrees, nine months)
thereafter, as the applicable Borrower (or Administrative Borrower on behalf of
such Borrower) may elect; provided that, with respect to any Eurodollar
Borrowing, (a) if any Interest Period would end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
and (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Investments” shall have the meaning assigned to such term in Section 6.04.

“IPO” shall mean the first underwritten public offering by Holdings of its
Equity Interests after the Closing Date pursuant to a registration statement
filed with the Securities and Exchange Commission in accordance with the
Securities Act.

 

28



--------------------------------------------------------------------------------

 

“Issuing Bank” shall mean, as the context may require, (a) UBS AG, Stamford
Branch, in its capacity as issuer of Letters of Credit issued by it; (b) any
other Lender that may become an Issuing Bank pursuant to Sections 2.18(k) and
(l) in its capacity as issuer of Letters of Credit issued by such Lender; or
(c) collectively, all of the foregoing.

“ITA” means the Income Tax Act (Canada), as amended.

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F.

“Judgment Currency” shall have the meaning assigned to such term in
Section 10.18(a).

“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 10.18(a).

“Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit G, or such other form as may reasonably be
acceptable to the Administrative Agents.

“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.18. The amount of the LC Commitment shall
initially be $12,000,000, but in no event shall exceed the Revolving Commitment.

“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a drawing under a Letter of Credit.

“LC Exposure” shall mean at any time the sum of (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the Dollar Equivalent of the aggregate principal amount of all Reimbursement
Obligations outstanding at such time. The LC Exposure of any Revolving Lender at
any time shall mean its Pro Rata Percentage of the aggregate LC Exposure at such
time.

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“LC Request” shall mean a request by a Borrower in accordance with the terms of
Section 2.18(b) and substantially in the form of Exhibit H, or such other form
as shall be approved by the Administrative Agents.

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the occupancy of all or any portion of any Real
Property.

“Lender Addendum” shall mean with respect to any Lender on the Closing Date, a
lender addendum in the form of Exhibit I, to be executed and delivered by such
Lender on the Closing Date as provided in Section 10.15.

“Lenders” shall mean (a) the financial institutions that have become a party
hereto pursuant to a Lender Addendum and (b) any financial institution that has
become a party hereto pursuant to an Assignment and Assumption, other than, in
each case, any such financial institution that has ceased to be a party hereto
pursuant to an Assignment and Assumption. Unless the context clearly indicates
otherwise, the term “Lenders” shall include the Swingline Lender, the UK Term
Lenders and the Canadian Lenders.

 

29



--------------------------------------------------------------------------------

 

“Letter of Credit” shall mean any (i) Standby Letter of Credit and
(ii) Commercial Letter of Credit, in each case, issued or to be issued by an
Issuing Bank for the account of the applicable Borrower pursuant to
Section 2.18.

“Letter of Credit Expiration Date” shall mean the date which is fifteen Business
Days prior to the Tranche A Revolving Maturity Date; provided that the Letter of
Credit Expiration Date with respect to any Letter of Credit will be the date
which is fifteen Business Days prior to the Tranche B Revolving Maturity Date if
(i) the date of issuance of such Letter of Credit is following the Tranche A
Revolving Maturity Date or (ii) on the date of issuance of such Letter of
Credit, the sum of (x) the Dollar Equivalent of the face amount of such Letter
of Credit plus (y) the aggregate LC Exposure in respect of all other Letters of
Credit with expiration dates after the date which is fifteen Business Days prior
to the Tranche A Revolving Maturity Date plus (z) the Dollar Equivalent of the
aggregate outstanding principal amount of Tranche B Revolving Loans (the sum of
clauses (x), (y) and (z), the “Tranche B Revolver Usage”) does not exceed the
aggregate amount of Tranche B Revolving Commitments on the date of issuance.

“LIBOR Rate” shall mean, (a) with respect to any Eurodollar Borrowing
denominated in dollars for any Interest Period, the rate per annum determined by
the applicable Administrative Agent to be the arithmetic mean of the offered
rates for deposits in dollars with a term comparable to such Interest Period
that appears on the Telerate British Bankers Assoc. Interest Settlement Rates
Page (as defined below) at approximately 11:00 a.m., London, England time, on
the second full Business Day preceding the first day of such Interest Period and
(b) with respect to any Eurodollar Borrowing denominated in pounds for any
Interest Period, the offered quotation which appears on the page of the Telerate
Screen which displays the British Bankers’ Association Interest Settlement Rate
(being currently page 248) for deposits (for delivery on the first day of such
period) with a term equivalent to such Interest Period in pounds, determined as
of approximately 11:00 a.m. (Local Time) on the applicable Interest Payment
Date; provided, however, that (i) if no comparable term for an Interest Period
is available, the LIBOR Rate shall be determined using the weighted average of
the offered rates for the two terms most nearly corresponding to such Interest
Period and (ii) if there shall at any time no longer exist a Telerate British
Bankers Assoc. Interest Settlement Rates Page, “LIBOR Rate” shall mean, with
respect to each day during each Interest Period pertaining to Eurodollar
Borrowings comprising part of the same Borrowing, the rate per annum equal to
the rate at which the applicable Administrative Agent is offered deposits in the
Approved Currency at approximately 11:00 a.m., London, England time, two
Business Days prior to the first day of such Interest Period in the London
interbank market for delivery on the first day of such Interest Period for the
number of days comprised therein and in an amount comparable to its portion of
the amount of such Eurodollar Borrowing to be outstanding during such Interest
Period. “Telerate British Bankers Assoc. Interest Settlement Rates Page” shall
mean the display designated as Page 3750 (or other appropriate page if the
relevant Approved Currency does not appear on such page) on the Telerate System
Incorporated Service (or such other page as may replace such page on such
service for the purpose of displaying the rates at which the relevant Approved
Currency deposits are offered by leading banks in the London interbank deposit
market).

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any arrangement to provide
priority or preference or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority, including any easement, right-of-way or other
encumbrance on title to Real

 

30



--------------------------------------------------------------------------------

Property, in each of the foregoing cases whether voluntary or imposed by law;
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
property; and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” shall mean this Agreement, the Amendment Agreement, the Letters
of Credit, the Notes (if any), and the Security Documents.

“Loan Parties” shall mean Holdings, US Borrower, Canadian Borrower and the
Guarantors.

“Loans” shall mean, as the context may require, a Revolving Loan, an Acquisition
Loan, a Term Loan or a Swingline Loan.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations, prospects or condition, financial or
otherwise, of US Borrower and its Subsidiaries, taken as a whole; (b) material
impairment of the ability of the Loan Parties to fully and timely perform any of
their obligations under any Loan Document; (c) material impairment of the rights
of or benefits or remedies available to the Lenders or the Collateral Agents,
taken as a whole, under the Loan Documents; or (d) a material adverse effect on
a material portion of the Collateral or the Liens in favor of the Collateral
Agents on the Collateral or the priority of such Liens.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.

“Mexican Opco” shall mean Southern Graphics Systems Mexico, S. De R.L. De C.V.,
a company incorporated in Mexico.

“Mexican Pesos” shall mean the lawful money of Mexico.

“Mexican Security Agreement” shall mean that certain Security Agreement dated as
of the Closing Date by the Mexican Opco in favor of Canadian Collateral Agent,
which is governed by Mexican law, as the same may from time to time be modified,
amended, extended or reaffirmed in accordance with the terms thereof.

“Mexican Security Documents” shall mean the Mexican Security Agreement and each
other security document or pledge agreement delivered in accordance with Mexican
law to create a valid, perfected security interest in any property as collateral
for all or part of the Secured Obligations and/or the Guaranteed Obligations.

“Mexico” means the United Mexican States (Estados Unidos Mexicanos).

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust, hypothec or any other document, creating and evidencing a Lien on
a Mortgaged Property, which shall be substantially in the form of Exhibit J or
other form reasonably satisfactory to the applicable Collateral Agent, in each
case, with such schedules and including such provisions as shall be necessary to
conform such document to applicable local or foreign law or as shall be
customary under applicable local or foreign law.

 

31



--------------------------------------------------------------------------------

 

“Mortgaged Property” shall mean (a) each Real Property identified as a Mortgaged
Property on Schedule 8(a) to the Perfection Certificate dated the Closing Date
and (b) each Real Property, if any, which shall be subject to a Mortgage
delivered after the Closing Date pursuant to Section 5.11(c).

“Mozaic” means Mozaic Group Ltd.

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any Company could
reasonably be expected to incur liability.

“Net Cash Proceeds” shall mean:

(a) with respect to any Asset Sale (other than any issuance or sale of Equity
Interests or Asset Sales permitted under Sections 6.06(a), (c) and (f)), the
cash proceeds received by US Borrower or any of its Subsidiaries (including cash
proceeds subsequently received (as and when received by US Borrower or any of
its Subsidiaries) in respect of non-cash consideration initially received or
held in escrow pending a post-closing adjustment, for indemnity or otherwise)
net of (i) selling expenses (including reasonable brokers’ fees or commissions,
legal, accounting and other professional and transactional fees, transfer and
similar taxes and US Borrower’s good faith estimate of income taxes paid or
payable in connection with such sale); (ii) amounts provided as a reserve, in
accordance with GAAP, against (x) any liabilities under any indemnification
obligations associated with such Asset Sale or (y) any other liabilities
retained by US Borrower or any of its Subsidiaries associated with the
properties sold in such Asset Sale (provided that, to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Cash Proceeds); (iii) US Borrower’s good faith estimate of payments required
to be made with respect to unassumed liabilities relating to the properties sold
within 180 days of such Asset Sale (provided that, to the extent such cash
proceeds are not used to make payments in respect of such unassumed liabilities
within 180 days of such Asset Sale, such cash proceeds shall constitute Net Cash
Proceeds); and (iv) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness for borrowed money which is secured by a
Lien on the properties sold in such Asset Sale (so long as such Lien was
permitted to encumber such properties under the Loan Documents at the time of
such sale) and which is repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such properties);

(b) with respect to any Debt Issuance, any Equity Issuance or any other issuance
or sale of Equity Interests by US Borrower or any of its Subsidiaries, the cash
proceeds thereof, net of customary fees, commissions, costs and other expenses
incurred in connection therewith; and

(c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event;

provided, in the case of each of the foregoing, that Net Cash Proceeds shall not
include proceeds that are received by a Subsidiary that is not a Borrower or
Guarantor if and to the extent that such Subsidiary is prohibited from
distributing such proceeds without prior approval (that has not been obtained)
pursuant to the terms of its Organizational Documents and all agreements,
instruments and Requirements of Law applicable to such Subsidiary or its
equityholders.

 

32



--------------------------------------------------------------------------------

 

“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.

“Non-BA Lender” shall mean a Revolving Lender that cannot or does not, as a
matter of policy, accept Bankers’ Acceptances.

“Non-Guarantor Subsidiary” shall have the meaning assigned to such term in
Section 5.11(d).

“Non-Revolving Lenders” means the Term Loan Lenders and the Acquisition Lenders.

“Non-Revolving Loans” means the Term Loans and the Acquisition Loans.

“Notes” shall mean any notes evidencing the Term Loans, Revolving Loans,
Swingline Loans, Acquisition Loans or BA Equivalent Loans issued pursuant to
this Agreement, if any, substantially in the form of Exhibit K-1, K-2, K-3, K-4
or K-5.

“Obligation Currency” shall have the meaning assigned to such term in
Section 10.18(a).

“Obligations” shall mean (a) obligations of Borrowers and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by Borrowers and the other Loan Parties under this Agreement
in respect of any Letter of Credit, when and as due, including payments in
respect of Reimbursement Obligations, interest thereon and obligations to
provide cash collateral and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
Borrowers and the other Loan Parties under this Agreement and the other Loan
Documents, and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of Borrowers and the other Loan Parties
under or pursuant to this Agreement and the other Loan Documents.

“OFAC” shall have the meaning assigned to such term in Section 3.22(b).

“Officers’ Certificate” shall mean a certificate executed by the chairman of the
Board of Directors (if an officer), the chief executive officer or the president
or vice president or one of the Financial Officers, each in his or her official
(and not individual) capacity.

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation or amalgamation and
by-laws (or similar documents) of such person, (ii) in the case of any limited
liability company, the certificate of formation and operating agreement (or
similar documents) of such person, (iii) in the case of any limited partnership,
the certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person, (v) with respect to
any Foreign Subsidiary, the equivalent of the foregoing in its jurisdiction of
incorporation or organization, and (vi) in any other case, the functional
equivalent of the foregoing.

 

33



--------------------------------------------------------------------------------

 

“Original Acquisition Commitments” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make acquisition loans under the Existing
Credit Agreement up to the amount set forth on Schedule I to the Lender Addendum
executed and delivered by such Lender or in the Assignment and Assumption
pursuant to which such Lender assumed its Acquisition Commitment, as applicable,
as the same may be (a) reduced from time to time pursuant to Section 2.07 of the
Existing Credit Agreement and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04 of the
Existing Credit Agreement. The aggregate amount of the Lenders’ Original
Acquisition Commitments on the Closing Date was $40,000,000.

“Original Canadian Term Commitments” shall mean, with respect to each Lender,
the commitment, if any, of such Lender to make the Existing Canadian Term Loans
under the Existing Credit Agreement on the Closing Date in the amount set forth
on Schedule I to the Lender Addendum executed and delivered by such Lender. The
aggregate amount of the Lenders’ Original Canadian Term Commitments on the
Closing Date was the Dollar Equivalent of $20,000,000.

“Original Transaction Documents” shall mean the Acquisition Documents, the
Senior Subordinated Note Documents and the Loan Documents (as defined in the
Existing Credit Agreement).

“Original Transactions” shall mean, collectively, the transactions that occurred
on or prior to the Closing Date pursuant to the Transaction Documents, including
(a) the consummation of the Acquisition; (b) the execution, delivery and
performance of the Loan Documents (as defined in the Existing Credit Agreement)
and the initial borrowings thereunder; (c) the Equity Financing; (d) the
issuance of the Senior Subordinated Notes; and (e) the payment of all fees and
expenses to be paid and owing in connection with the foregoing.

“Original UK Term Commitments” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make the Existing UK Term Loans under the
Existing Credit Agreement on the Closing Date in the amount set forth on
Schedule I to the Lender Addendum executed and delivered by such Lender. The
aggregate amount of the Lenders’ Original UK Term Commitments on the Closing
Date was the Dollar Equivalent of $10,000,000.

“Original US Term Commitments” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make the Existing US Term Loans under the
Existing Credit Agreement on the Closing Date in the amount set forth on
Schedule I to the Lender Addendum executed and delivered by such Lender. The
aggregate amount of the Lenders’ Original US Term Commitments on the Closing
Date was $88,700,000.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” shall have the meaning assigned to such term in Section 10.04(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean a certificate in the form of Exhibit L-1 or
any other form approved by the Collateral Agents, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

 

34



--------------------------------------------------------------------------------

 

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit L-2 or any other form approved by the Collateral Agents.

“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct or indirect (a) acquisition of all or substantially
all of the property of any person, or of any business or division of any person;
(b) acquisition of in excess of 50% of the Equity Interests of any person, and
otherwise causing such person to become a Subsidiary of such person; or
(c) merger or consolidation or any other combination with any person, if each of
the following conditions is met:

(i) no Default then exists or would result therefrom;

(ii) after giving effect to such transaction on a Pro Forma Basis, (A) Borrowers
shall be in compliance with all covenants set forth in Section 6.10(a) and
(b) as of the most recent Test Period (assuming, for purposes of Section 6.10(a)
and (b), that such transaction, and all other Permitted Acquisitions consummated
since the first day of the relevant Test Period for each of the financial
covenants set forth in Section 6.10(a) and (b) ending on or prior to the date of
such transaction, had occurred on the first day of such relevant Test Period)
and (B) the Total Leverage Ratio shall be at least 0.25x less than the Total
Leverage Ratio required under Section 6.10(a) as of the most recent Test Period
(assuming that such transaction, and all other Permitted Acquisitions
consummated since the first day of the relevant Test Period ending on or prior
to the date of such transaction, had occurred on the first day of such relevant
Test Period);

(iii) no Company shall, in connection with any such transaction, assume or
remain liable with respect to any Indebtedness of the related seller or the
business, person or properties acquired, except to the extent permitted under
Section 6.01 and ordinary course trade payables of the target;

(iv) the person or business to be acquired shall be, or shall be engaged in, a
business of the type that Borrowers and the Subsidiaries are permitted to be
engaged in under Section 6.15 and the property acquired in connection with any
such transaction shall be made subject to the Lien of the Security Documents and
shall be free and clear of any Liens, other than Permitted Liens;

(v) the Board of Directors of the person to be acquired shall not have indicated
publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);

(vi) all transactions in connection therewith shall be consummated in accordance
in all material respects with all applicable Requirements of Law;

(vii) with respect to any transaction involving Acquisition Consideration of
more than the Dollar Equivalent of $15,000,000, unless the Administrative Agents
shall otherwise agree, Borrowers shall have provided the Administrative Agents
and the Lenders with (A) historical financial statements for the last three
fiscal years (or, if less, the number of years since formation) of the person or
business to be acquired (audited if available without undue cost or delay) and
unaudited financial statements thereof for the most recent interim period which
are available, (B) reasonably detailed projections for the succeeding five years
pertaining to the person or business to be acquired and updated projections for
Borrowers after giving effect to such transaction, (C) a reasonably detailed
description of all material information relating thereto and copies of all
material documentation pertaining to such transaction, and (D) all such other
information and data relating to such transaction or the person or business to
be acquired as may be reasonably requested by the US Administrative Agent; and

 

35



--------------------------------------------------------------------------------

 

(viii) on or prior to the proposed date of consummation of the transaction,
Borrowers shall have delivered to the Administrative Agents an Officers’
Certificate certifying that (A) such transaction complies with this definition
(which shall have attached thereto reasonably detailed backup data and
calculations showing such compliance), and (B) such transaction could not
reasonably be expected to result in a Material Adverse Effect; and

(ix) the Acquisition Consideration for such acquisition shall not exceed the
Dollar Equivalent of $40,000,000, and the aggregate amount of the Acquisition
Consideration for all Permitted Acquisitions since the Restatement Date shall
not exceed the Dollar Equivalent of $135,000,000 (plus the proceeds from the
issuance of Equity Interests or the making of a capital contribution in
connection with the consummation of a Permitted Acquisition); provided that any
Equity Interests constituting all or a portion of such Acquisition Consideration
shall not have a cash dividend requirement on or prior to the Final Maturity
Date.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Tax Distributions” shall mean payments, dividends or distributions by
any Subsidiary of Holdings to Holdings in order to pay consolidated or combined
federal, state or local taxes not payable directly by such Subsidiary which
payments by such Subsidiary are not in excess of the tax liabilities that would
have been payable by such Subsidiary of Holdings if such Subsidiary had filed
its own tax return as part of a consolidated group and are not in excess of
Holdings’ consolidated or combined federal, state or local taxes.

“person” shall mean any natural person, corporation, limited or unlimited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could reasonably be
expected to incur liability (including under Section 4069 of ERISA).

“pounds” or “GBP” shall mean lawful money of the United Kingdom.

“PPSA” shall mean the Personal Property Security Act as in effect in the
Province of Ontario, the Civil Code of Quebec as in effect in the Province of
Quebec, or any other Canadian federal or provincial statute pertaining to the
granting, perfecting, priority or ranking of security interests, Liens,
hypothecs on personal property, and any successor statutes, together with any
regulations thereunder, in each case as in effect from time to time. References
to sections of the PPSA shall be construed to also refer to any successor
sections.

“Pre-Closing Date Financial Statements” shall have the meaning assigned to such
term in Section 3.04(a).

“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.

“Preferred Stock Issuance” shall mean the issuance or sale by US Borrower or any
of its Subsidiaries of any Preferred Stock after the Closing Date (other than as
permitted by Section 6.01).

“Premises” shall have the meaning assigned thereto in the applicable Mortgage.

 

36



--------------------------------------------------------------------------------

 

“Pro Forma Basis” shall mean on a basis in accordance with GAAP and otherwise
reasonably satisfactory to the Administrative Agents.

“Pro Rata Percentage” shall mean, with respect to any Revolving Lender at any
time, the percentage of the total Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment, and with respect to any
Acquisition Lender at any time, the percentage of the total Acquisition
Commitments of all Acquisition Lenders represented by such Lender’s Acquisition
Commitment; provided that for purposes of Section 2.20, “Pro Rata Percentage”
shall mean the percentage of the total Revolving Commitments (disregarding the
Revolving Commitment of any Defaulting Lender) represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Pro Rata Percentage shall be determined based upon the Revolving Commitments
most recently in effect, after giving effect to any assignments.

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within one year after
such acquisition, installation, construction or improvement of such property by
such person and (ii) the amount of such Indebtedness does not exceed 100% of the
cost of such acquisition, installation, construction or improvement, as the case
may be.

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.

“Reaffirmation Documents” shall mean (i) the Omnibus Reaffirmation and
Amendment, dated as of October 25, 2010, by US Borrower, Southern Graphics,
Inc., Southern Graphic Systems, Inc., Project Dove Holdco, Inc. and US
Collateral Agent, (ii) the Supplemental Debenture, dated on or about the
Restatement Date, by and among SGS Packaging Europe Holdings, SGS Packaging
Europe, MCG Graphics, McGurk Studios, Thames McGurk, Canadian Collateral Agent,
(iii) the Supplemental Charge over Shares, dated on or about the Restatement
Date, by and between US Borrower and US Collateral Agent and (iv) the
Supplemental Charge over Shares, dated on or about the Restatement Date, by and
between US Borrower and Canadian Collateral Agent.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

“Register” shall have the meaning assigned to such term in Section 10.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

37



--------------------------------------------------------------------------------

 

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Reimbursement Obligations” shall mean Borrowers’ obligations under
Section 2.18(f) to reimburse LC Disbursements.

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, trustees, agents
and advisors of such person and of such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

“Required Acquisition Lenders” shall mean Lenders having more than 50% of all
Acquisition Commitments or, after the Acquisition Commitments have terminated,
more than 50% of all Acquisition Exposure.

“Required Class Lenders” shall mean (i) with respect to Term Loans, Lenders
having more than 50% of all Term Loans outstanding, (ii) with respect to
Revolving Loans, Required Revolving Lenders, and (iii) with respect to
Acquisition Loans, Required Acquisition Lenders.

“Required Lenders” shall mean Lenders having more than 50% of the sum of all
Loans outstanding, LC Exposure and unused Commitments; provided that the Loans,
LC Exposure and unused Commitments held or deemed held by any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

“Required Revolving Lenders” shall mean Lenders having more than 50% of all
Revolving Commitments or, after the Revolving Commitments have terminated, more
than 50% of all Revolving Exposure; provided that the Revolving Commitments held
or deemed held by any Defaulting Lender shall be excluded for purposes of making
a determination of Required Revolving Lenders.

“Requirements of Law” shall mean, collectively, any and all requirements (other
than those arising under any government contracts) of any and all laws,
judgments, orders, decrees, ordinances, rules, regulations, statutes or case law
of any Governmental Authority.

“Response” shall mean (a) “response” as such term is defined in CERCLA, 42 USC.
§ 9601(24), and (b) all other actions required by any Governmental Authority or
voluntarily undertaken to (i) clean up, remove, treat, abate or in any other way
address any Hazardous Material in the Environment; (ii) prevent the Release or
threat of Release, or minimize the further Release, of any Hazardous Material;
or (iii) perform studies and investigations in connection with, or as a
precondition to, or to determine the necessity of the activities described in,
clause (i) or (ii) above.

 

38



--------------------------------------------------------------------------------

 

“Responsible Officer” of any person shall mean any executive officer, director
or Financial Officer of such person and any other officer, director or similar
official thereof with responsibility for the administration of the obligations
of such person in respect of this Agreement.

“Restatement Date” shall have the meaning assigned to such term in Section 4.01.

“Revolving Availability Period” shall mean (i) with respect to the Tranche A
Revolving Facility, the period from and including the Closing Date to but
excluding the earlier of (x) the Business Day preceding the Tranche A Revolving
Maturity Date and (y) the date of termination of the Tranche A Revolving
Commitments and (ii) with respect to the Tranche B Revolving Facility, the
period from and including the Restatement Date to but excluding the earlier of
(x) the Business Day preceding the Tranche B Revolving Maturity Date and (y) the
date of termination of the Tranche B Revolving Commitments.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Commitment” shall mean the Tranche A Revolving Commitments and the
Tranche B Revolving Commitments. The aggregate amount of the Lenders’ Revolving
Commitments on the Closing Date was $35,000,000, and the aggregate amount of the
Lenders’ Revolving Commitments on the Restatement Date is $56,620,000.

“Revolving Exposure” shall mean (i) with respect to any Tranche A Revolving
Lender, its Tranche A Revolving Exposure and (ii) with respect to any Tranche B
Revolving Lender, its Tranche B Revolving Exposure.

“Revolving Lenders” shall mean the Tranche A Revolving Lenders and the Tranche B
Revolving Lenders.

“Revolving Loans” shall mean the Tranche A Revolving Loans and the Tranche B
Revolving Loans.

“Revolving Maturity Date” shall mean, as applicable, (i) with respect to the
Tranche A Revolving Facility, the Tranche A Revolving Maturity Date and
(ii) with respect to the Tranche B Revolving Facility, the Tranche B Revolving
Maturity Date.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.03.

“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.

“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of Borrowers and the other Loan
Parties under each Hedging Agreement entered into with any counterparty that is
a Secured Party and (c) the due and punctual payment and performance of all
obligations in respect of overdrafts and related liabilities owed to any Lender,
any banking Affiliate of a Lender, the Administrative Agents or the Collateral
Agents arising from treasury, depositary and cash management services or in
connection with any automated clearinghouse transfer of funds.

 

39



--------------------------------------------------------------------------------

 

“Secured Parties” shall mean, collectively, the Administrative Agents, the
Collateral Agents, the Lenders and each party to a Hedging Agreement if at the
date of entering into such Hedging Agreement such person was a Lender or an
Affiliate of a Lender and such person executes and delivers to the
Administrative Agents a letter agreement in form and substance acceptable to the
Administrative Agents pursuant to which such person (i) appoints the applicable
Collateral Agent as its agent under the applicable Loan Documents and
(ii) agrees to be bound by the provisions of Sections 10.03 and 10.09 as if it
were a Lender.

“Securities Act” shall mean the Securities Act of 1933.

“Securities Collateral” shall mean, collectively, (i) the US Securities
Collateral and (ii) Foreign Securities Collateral.

“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to the Security Documents (a) on the Closing Date or
(b) thereafter pursuant to Section 5.11.

“Security Agreements” shall mean, collectively, (a) the US Security Agreement
substantially in the form of Exhibit M among certain of the Loan Parties in
favor of US Collateral Agent, (b) the Canadian Security Agreements, (c) the
Mexican Security Agreement and (d) the UK Security Agreement, in each case, as
the same may from time to time be modified, amended, extended or reaffirmed in
accordance with the terms thereof.

“Security Documents” shall mean the Security Agreements, the Mortgages, the
Foreign Pledge Agreements, the Reaffirmation Documents, the Guarantees, the
Assignment of Representations, each other security document or pledge agreement
delivered in accordance with applicable local or foreign law to grant a valid,
perfected security interest in any property as collateral for all or part of the
Secured Obligations and/or the Guaranteed Obligations, and all UCC, PPSA or
other financing statements (or foreign equivalent thereof) or instruments of
perfection required by this Agreement, the Security Agreement, any Mortgage or
any other such security document or pledge agreement to be filed with respect to
the security interests in property and fixtures created pursuant to the Security
Agreement or any Mortgage and any other document or instrument utilized to
pledge or grant or purport to pledge or grant a security interest or lien on any
property as collateral for all or part of the Secured Obligations.

“Seller” shall have the meaning assigned to such term in the first recital
hereto.

“Senior Subordinated Note Agreement” shall mean any indenture, note purchase
agreement or other agreement pursuant to which the Senior Subordinated Notes are
issued as in effect on the date hereof and thereafter amended from time to time
subject to the requirements of this Agreement.

“Senior Subordinated Note Documents” shall mean the Senior Subordinated Notes,
the Senior Subordinated Note Agreement, the Senior Subordinated Note Guarantees,
and all other documents executed and delivered with respect to the Senior
Subordinated Notes or the Senior Subordinated Note Agreement.

“Senior Subordinated Note Guarantees” shall mean the guarantees of each Domestic
Subsidiary of US Borrower (other than Mozaic and its Subsidiaries or any
Unrestricted Subsidiary, as defined therein) pursuant to the Senior Subordinated
Note Agreement.

“Senior Subordinated Notes” shall mean US Borrower’s 12.0% Senior Subordinated
Notes due December 15, 2013 issued pursuant to the Senior Subordinated Note
Agreement and any registered notes issued by US Borrower in exchange for, and as
contemplated by, such notes with substantially identical terms as such notes.

 

40



--------------------------------------------------------------------------------

 

“Sponsor” shall mean Court Square Capital Partners, L.P. (f/k/a Citigroup
Venture Capital Equity Partners, L.P.).

“Spot Selling Rate” shall mean the spot selling rate, as applicable, at which
either the Canadian Administrative Agent offers to sell Canadian dollars for
dollars in the Toronto foreign exchange market at approximately 11:00 a.m.
Toronto time on such date for delivery two (2) Business Days later or the US
Administrative Agent or any of its Affiliates offers to sell pounds for dollars
in the London foreign exchange market at approximately 11:00 a.m. London time on
such date for delivery two (2) Business Days later.

“Standby Letter of Credit” shall mean any standby letter of credit or similar
instrument issued for the purpose of supporting (a) workers’ compensation
liabilities of US Borrower or any of its Subsidiaries, (b) the obligations of
third-party insurers of US Borrower or any of its Subsidiaries arising by virtue
of the laws of any jurisdiction requiring third-party insurers to obtain such
letters of credit or (c) performance, payment, deposit or surety obligations of
US Borrower or any of its Subsidiaries if required by a Requirement of Law or in
accordance with custom and practice in the industry.

“Statutory Reserves” shall mean for any Interest Period for any Eurodollar
Borrowing in dollars, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained
during such Interest Period under Regulation D by member banks of the United
States Federal Reserve System in New York City with deposits exceeding one
billion dollars against “Eurocurrency liabilities” (as such term is used in
Regulation D). Eurodollar Borrowings shall be deemed to constitute Eurodollar
liabilities and to be subject to such reserve requirements without benefit of or
credit for proration, exceptions or offsets which may be available from time to
time to any Lender under Regulation D.

“Subordinated Indebtedness” shall mean Indebtedness of US Borrower or any
Guarantor that is by its terms subordinated in right of payment to the
Obligations of US Borrower and such Guarantor, as applicable, including the
Senior Subordinated Notes.

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent. Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of Holdings.

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such

 

41



--------------------------------------------------------------------------------

construction or if such construction shall not have been completed as of such
date of delivery, not earlier than 20 days prior to such date of delivery, or
after the grant or effectiveness of any such easement, right of way or other
interest in the Mortgaged Property, (iii) certified by the surveyor (in a manner
reasonably acceptable to the applicable Administrative Agent) to the applicable
Administrative Agent, the applicable Collateral Agent and the Title Company,
(iv) complying in all respects with the minimum detail requirements of the
American Land Title Association as such requirements are in effect on the date
of preparation of such survey and (v) sufficient for the Title Company to remove
all standard survey exceptions from the title insurance policy (or commitment)
relating to such Mortgaged Property and issue the endorsements of the type
required by Section 4.01(n)(iii) or (b) otherwise acceptable to the applicable
Collateral Agent.

“Swingline Commitment” shall mean the commitment of the Swingline Lenders to
make loans pursuant to Section 2.17, as the same may be reduced from time to
time pursuant to Section 2.07 or Section 2.17. The amount of the Swingline
Commitment shall initially be $3,500,000, but shall in no event exceed the
Revolving Commitment.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.17.

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

“Term Commitments” shall mean the US Tranche B Term Commitments, the Canadian
Tranche B Term Commitments and the UK Tranche B Term Commitments.

“Term Loan Lender” shall mean a Lender with a Term Commitment or an outstanding
Term Loan.

“Term Loan Maturity Date” shall mean, as applicable, (i) with respect to the
Tranche A Term Loans and the Tranche A Acquisition Loans, the Tranche A
Non-Revolving Maturity Date and (ii) with respect to the Tranche B Term Loans,
the Tranche B Acquisition Loans and the Tranche B Non-Revolving Loans, the
Tranche B Non-Revolving Maturity Date.

“Term Loans” shall mean the US Term Loans, the Canadian Term Loans and the UK
Term Loans.

 

42



--------------------------------------------------------------------------------

 

“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
US Borrower then last ended (in each case taken as one accounting period) for
which financial statements have been or are required to be delivered pursuant to
Section 5.01(a) or (b).

“Title Company” shall mean any title insurance company as shall be retained by
either Borrower and reasonably acceptable to the Administrative Agents.

“Title Policy” shall have the meaning assigned to such term in
Section 4.01(n)(iii).

“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness on such date to Consolidated EBITDA for the Test
Period then most recently ended.

“Tranche A Acquisition Lender” shall mean a Lender with a Tranche A Acquisition
Loan.

“Tranche A Acquisition Loans” shall mean the Existing Acquisition Loans that are
not Tranche B Acquisition Loans. Each Tranche A Acquisition Loan shall be either
a ABR Acquisition Loan or a Eurodollar Acquisition Loan. The Tranche A
Acquisition Loans held by each Lender on the Restatement Date are set forth on
Annex III.

“Tranche A Non-Revolving Maturity Date” shall mean December 30, 2011 or, if such
day is not a Business Day, the immediately preceding Business Day.

“Tranche A Revolving Commitment” shall mean, with respect to each Tranche A
Revolving Lender, the commitment, if any, of such Revolving Lender to make
Tranche A Revolving Loans hereunder up to the amount set forth on Annex II to
this Agreement or in the Assignment and Acceptance pursuant to which such
Revolving Lender assumed its Tranche A Revolving Commitment, as applicable, as
the same may be (a) reduced from time to time pursuant to Section 2.07 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Revolving Lender pursuant to Section 10.04. The Canadian Tranche A Revolving
Commitments of each Tranche A Revolving Lender shall constitute sub-facilities
of such Revolving Lender’s Tranche A Revolving Commitment. The Tranche A
Revolving Commitment of each Lender as of the Restatement Date is set forth on
Annex II.

“Tranche A Revolving Exposure” shall mean, with respect to any Tranche A
Revolving Lender at any time, the Dollar Equivalent of the aggregate principal
amount at such time of all outstanding Tranche A Revolving Loans of such
Revolving Lender, plus the Dollar Equivalent of the aggregate amount at such
time of such Revolving Lender’s LC Exposure, plus the Dollar Equivalent of the
aggregate amount at such time of such Revolving Lender’s Swingline Exposure.

“Tranche A Revolving Facility” shall mean, at any time, the aggregate amount of
the Tranche A Revolving Lenders’ Tranche A Revolving Commitments.

“Tranche A Revolving Lender” shall mean a Revolving Lender with a Tranche A
Revolving Commitment and, with respect to any Canadian Tranche A Revolving
Commitment, shall include the respective Canadian Tranche A Revolving Lender (it
being understood that each Tranche A Revolving Lender that is not a Canadian
Tranche A Revolving Lender shall have an affiliated Canadian Tranche A Revolving
Lender that will provide the Canadian Tranche A Revolving Loans and become a
signatory hereto).

 

43



--------------------------------------------------------------------------------

 

“Tranche A Revolving Loan” shall mean a loan made by a Tranche A Revolving
Lender to a Borrower pursuant to Section 2.01(b) or (c). Each Tranche A
Revolving Loan shall either be an ABR Revolving Loan, a Canadian Prime Rate
Loan, a Eurodollar Revolving Loan or a Bankers Acceptance (and any advances with
respect thereto) denominated in Canadian dollars. The term “Tranche A Revolving
Loans” shall include Canadian Tranche A Revolving Loans.

“Tranche A Revolving Maturity Date” shall mean December 30, 2010 or, if such day
is not a Business Day, the immediately preceding Business Day.

“Tranche A Term Lenders” shall mean the US Tranche A Term Lenders, the Canadian
Tranche A Term Lenders and the UK Tranche A Term Lenders.

“Tranche A Term Loan Repayment Date” shall have the meaning assigned to such
term in Section 2.09(a).

“Tranche A Term Loans” shall mean the US Tranche A Term Loans, the Canadian
Tranche A Term Loans and the UK Tranche A Term Loans.

“Tranche B Acquisition Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make (via conversion of Existing
Acquisition Loans) the Tranche B Acquisition Loans hereunder on the Restatement
Date in the amount set forth on its signature page to the Amendment Agreement.
The aggregate amount of the Lenders’ Tranche B Acquisition Commitments on the
Restatement Date is $30,779,534.08, and the amount of each Lender’s Tranche B
Acquisition Commitment on the Restatement Date is set forth on Annex III.

“Tranche B Acquisition Lender” shall mean a Lender with a Tranche B Acquisition
Commitment or a Tranche B Acquisition Loan.

“Tranche B Acquisition Loans” shall mean the acquisition loans deemed made by
the Lenders to US Borrower by conversion of Existing Acquisition Loans pursuant
to Section 2.01(d). Each Tranche B Acquisition Loan shall be either a ABR
Acquisition Loan or a Eurodollar Acquisition Loan.

“Tranche B Non-Revolving Loan Repayment Date” shall have the meaning assigned to
such term in Section 2.09(e).

“Tranche B Non-Revolving Loans” shall mean the Tranche B Term Loans and the
Tranche B Acquisition Loans.

“Tranche B Non-Revolving Lenders” shall mean the Tranche B Term Lenders and the
Tranche B Acquisition Lenders.

“Tranche B Non-Revolving Maturity Date” shall mean September 30, 2013 or, if
such day is not a Business Day, the immediately preceding Business Day.

“Tranche B Revolving Commitment” shall mean, with respect to each Tranche B
Revolving Lender, the commitment, if any, of such Revolving Lender to make
Tranche B Revolving Loans hereunder up to the amount set forth on Schedule I to
the Lender Addendum executed and delivered by such Revolving Lender, in the
Assignment and Acceptance pursuant to which such Revolving Lender assumed its
Tranche B Revolving Commitment, or on the signature page to the Amendment
Agreement executed and delivered by such Revolving Lender, as applicable, as the
same may be (a) reduced from time to time pursuant to Section 2.07 and
(b) reduced or increased from time to

 

44



--------------------------------------------------------------------------------

time pursuant to assignments by or to such Lender pursuant to Section 10.04. The
Canadian Tranche B Revolving Commitments of each Tranche B Revolving Lender
shall constitute sub-facilities of such Revolving Lender’s Tranche B Revolving
Commitment. The aggregate amount of the Lenders’ Tranche B Revolving Commitments
as of the Restatement Date is $40,000,000, and the Tranche B Revolving
Commitment of each Lender as of the Restatement Date is set forth on Annex II.

“Tranche B Revolving Exposure” shall mean, with respect to any Tranche B
Revolving Lender at any time, the Dollar Equivalent of the aggregate principal
amount at such time of all outstanding Tranche B Revolving Loans of such
Revolving Lender, plus the Dollar Equivalent of the aggregate amount at such
time of such Revolving Lender’s LC Exposure, plus the Dollar Equivalent of the
aggregate amount at such time of such Revolving Lender’s Swingline Exposure.

“Tranche B Revolving Facility” shall mean, at any time, the aggregate amount of
the Tranche B Revolving Lenders’ Tranche B Revolving Commitments.

“Tranche B Revolving Lender” shall mean a Revolving Lender with a Tranche B
Revolving Commitment and, with respect to any Canadian Tranche B Revolving
Commitment, shall include the respective Canadian Tranche B Revolving Lender (it
being understood that each Tranche B Revolving Lender that is not a Canadian
Tranche B Revolving Lender shall have an affiliated Canadian Tranche B Revolving
Lender that will provide the Canadian Tranche B Revolving Loans and become a
signatory hereto).

“Tranche B Revolving Loan” shall mean a loan made by a Tranche B Revolving
Lender to a Borrower pursuant to Section 2.01(b) or (c). Each Tranche B
Revolving Loan shall either be an ABR Revolving Loan, a Canadian Prime Rate
Loan, a Eurodollar Revolving Loan or a Bankers Acceptance (and any advances with
respect thereto) denominated in Canadian dollars. The term “Tranche B Revolving
Loans” shall include Canadian Tranche B Revolving Loans.

“Tranche B Revolving Maturity Date” shall mean September 30, 2013 or, if such
day is not a Business Day, the immediately preceding Business Day.

“Tranche B Revolver Usage” has the meaning set forth in the definition of
“Letter of Credit Expiration Date.”

“Tranche B Term Lenders” shall mean the US Tranche B Term Lenders, the Canadian
Tranche B Term Lenders and the UK Tranche B Term Lenders.

“Tranche B Term Loans” shall mean the US Tranche B Term Loans, the Canadian
Tranche B Term Loans and the UK Tranche B Term Loans.

“Transaction Documents” shall mean the Loan Documents.

“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Restatement Date pursuant to the Transaction Documents, including (a) the
execution, delivery and performance of this Agreement and any other Loan
Documents amended in connection therewith; and (b) the payment of all fees and
expenses to be paid and owing in connection with any of the foregoing.

“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.

 

45



--------------------------------------------------------------------------------

 

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate, the Alternate Base Rate,
Canadian Prime Rate or Bankers’ Acceptances.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

“UK Commitment” shall mean UK Tranche B Term Commitment.

“UK Charge over Shares” shall mean the charge over shares dated on or about the
date hereof in form and substance satisfactory to Collateral Agents and entered
into among US Borrower and Collateral Agents, pursuant to which US Borrower
charges (a) in favor of US Collateral Agent, for the ratable benefit of the US
Secured Parties, 66% (or such lesser amount to eliminate fractional shares) of
the Equity Interests in SGS-UK Holdings Ltd., and (b) in favor of Canadian
Collateral Agent, for the ratable benefit of the Canadian Secured Parties, 100%
of the Equity Interests in SGS-UK Holdings Ltd., as amended, restated,
supplemented or otherwise modified from time to time.

“UK Opco” shall mean MCG Graphics Limited (f/k/a SGS-UK, Limited), a company
incorporated under the laws of England and Wales with registered number
05473088.

“UK Security Agreement” shall mean that certain debenture dated on or about the
date hereof substantially in form and substance satisfactory to Canadian
Collateral Agent and entered into (or acceded to) by Canadian Collateral Agent
and any Loan Party which is incorporated under the laws of England and Wales
(being, on the date hereof, the SGS-UK Holdings Ltd.), pursuant to which such
Loan Party shall (or shall purport to) grant any Lien and/or fixed or floating
charges to Canadian Collateral Agent, for the ratable benefit of the Canadian
Secured Parties, on or over all of the assets and undertaking of such Loan
Party, as amended, restated, supplemented or otherwise modified from time to
time.

“UK Security Documents” shall mean the UK Charge over Shares, the UK Security
Agreement each other security document or pledge agreement delivered in
accordance with the laws of England and Wales to create a valid, perfected
security interest in any property as collateral for all or part of the Secured
Obligations and/or the Guaranteed Obligations.

“UK Term Lenders” shall mean the UK Tranche A Term Lenders and the UK Tranche B
Term Lenders.

“UK Term Loans” shall mean the UK Tranche A Term Loans and the UK Tranche B Term
Loans.

“UK Tranche A Term Lender” shall mean a Lender with a UK Tranche A Term Loan.

“UK Tranche A Term Loans” shall mean the Existing UK Term Loans that are not UK
Tranche B Term Loans. Each UK Tranche B Term Loan shall be a Eurodollar Term
Loan. The Dollar Equivalent amount of UK Tranche A Term Loans held by each
Lender on the Restatement Date is set forth on Annex III.

“UK Tranche B Term Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make (via conversion of Existing UK Term
Loans) the UK Tranche B Term Loans hereunder on the Restatement Date in the
amount set forth on its signature page to the Amendment Agreement. The aggregate
amount of the Lenders’ UK Tranche B Term Commitments on the Restatement Date is
the Dollar Equivalent of $6,308,399.95, and the Dollar Equivalent amount of each
Lender’s UK Tranche B Term Commitment on the Restatement Date is set forth on
Annex III.

 

46



--------------------------------------------------------------------------------

 

“UK Tranche B Term Lender” shall mean a Lender with a UK Tranche B Term
Commitment or a UK Tranche B Term Loan.

“UK Tranche B Term Loans” shall mean the term loans deemed made by the Lenders
to US Borrower by conversion of Existing UK Term Loans pursuant to
Section 2.01(a)(iii). Each UK Tranche B Term Loan shall be a Eurodollar Term
Loan.

“United Kingdom” shall mean the United Kingdom of Great Britain and Northern
Ireland.

“United States” shall mean the United States of America.

“US Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article IX and Section 10.04(a).

“US Borrower” shall have the meaning assigned to such term in the preamble
hereto.

“US Collateral Agent” shall have the meaning assigned to such term in the
preamble hereto.

“US Mortgage” shall have the meaning assigned to such term in Section 3.20(c).

“US Obligations” shall mean (a) obligations of US Borrower and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by US Borrower and the other
Loan Parties under this Agreement in respect of any Letter of Credit, when and
as due, including payments in respect of Reimbursement Obligations, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of US Borrower and the other Loan Parties under
this Agreement and the other Loan Documents with respect to obligations of US
Borrower and the guarantors thereof, and (b) the due and punctual performance of
all covenants, agreements, obligations and liabilities of US Borrower and the
other Loan Parties under or pursuant to this Agreement and the other Loan
Documents with respect to obligations of US Borrower and the guarantors thereof.
Notwithstanding anything herein to the contrary, the term “US Obligations” shall
only refer to obligations of US Borrower and its Domestic Subsidiaries hereunder
(including with respect to any guarantees pursuant to Article VII) and under the
other Loan Documents and shall not refer to obligations of Canadian Borrower or
any Foreign Subsidiary.

“US Revolving Loans” shall mean each Revolving Loan denominated in dollars.

 

47



--------------------------------------------------------------------------------

 

“US Secured Parties” shall mean US Administrative Agent, US Collateral Agent,
each Lender that holds US Term Loans, Acquisition Loans or UK Term Loans or has
Revolving Commitments (excluding Canadian Revolving Commitments).

“US Securities Collateral” shall have the meaning assigned to such term in the
US Security Agreement.

“US Security Agreement” shall mean the Security Agreement substantially in the
form of Exhibit M dated as of the Closing Date by Holdings, US Borrower and each
Domestic Subsidiary of US Borrower (other than Mozaic and its Subsidiaries) in
favor of US Collateral Agent, as the same may from time to time be modified,
amended, extended or reaffirmed in accordance with the terms thereof.

“US Security Agreement Collateral” means the “Collateral” as defined in the US
Security Agreement.

“US Term Commitment” shall mean the US Tranche B Term Commitment.

“US Term Lenders” shall mean the US Tranche A Term Lenders and the US Tranche B
Term Lenders.

“US Term Loans” shall mean the US Tranche A Term Loans and the US Tranche B Term
Loans.

“US Tranche A Term Lender” shall mean a Lender with a US Tranche A Term Loan.

“US Tranche A Term Loans” shall mean the Existing US Term Loans that are not US
Tranche B Term Loans. Each US Tranche B Term Loan shall be either a ABR Term
Loan or a Eurodollar Term Loan. The amount of US Tranche A Term Loans held by
each Lender on the Restatement Date is set forth on Annex III.

“US Tranche B Term Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make (via conversion of Existing US Term
Loans) the US Tranche B Term Loans hereunder on the Restatement Date in the
amount set forth on its signature page to the Amendment Agreement. The aggregate
amount of the Lenders’ US Tranche B Term Commitments on the Restatement Date is
$47,707,414.65, and the Dollar Equivalent amount of each Lender’s US Tranche B
Term Commitment on the Restatement Date is set forth on Annex III.

“US Tranche B Term Lender” shall mean a Lender with a US Tranche B Term
Commitment or a US Tranche B Term Loan.

“US Tranche B Term Loans” shall mean the term loans deemed made by the Lenders
to US Borrower by conversion of Existing US Term Loans pursuant to
Section 2.01(a)(i). Each US Tranche B Term Loan shall be either a ABR Term Loan
or a Eurodollar Term Loan.

“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.

“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.

 

48



--------------------------------------------------------------------------------

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
Loan Document, agreement, instrument or other document herein shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any person shall be construed to include such person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) any
reference to any law or regulation herein shall refer to such law or regulation
as amended, modified or supplemented from time to time, (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights and (g) “on,” when used with
respect to the Mortgaged Property or any property adjacent to the Mortgaged
Property, means “on, in, under, above or about.”

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and all
terms of an accounting or financial nature shall be construed and interpreted in
accordance with GAAP, as in effect on the date hereof, unless otherwise agreed
to by Borrowers and the Required Lenders. Notwithstanding the foregoing, upon
the request of US Borrower, the parties hereto agree to enter into negotiations
to amend the financial covenants and other terms of this Agreement if there
occurs any change in GAAP or the rules promulgated with respect thereto that
have a material effect on the financial statements of US Borrower and its
Subsidiaries, so as to equitably reflect such changes with the desired result
that the criteria for evaluating the financial condition of US Borrower and its
Subsidiaries and such other terms shall be the same in all material respects
after such changes as if such changes had not been made. All amounts used for
purposes of financial calculations required to be made herein shall be without
duplication.

SECTION 1.05 Resolution of Drafting Ambiguities. Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.

 

49



--------------------------------------------------------------------------------

 

ARTICLE II.

THE CREDITS

SECTION 2.01 Commitments.

(a) Term Commitment.

(i) US Borrower acknowledges and agrees that the Existing US Term Lenders have
fully funded the Existing US Term Loans and that no Existing US Term Lender
shall have any further obligation to make any further loan to US Borrower in
respect of the Original US Term Commitments. Subject to the terms and conditions
and relying on the representations and warranties herein set forth, each
Extending US Term Lender agrees, severally and not jointly, to be deemed to have
made a US Tranche B Term Loan to US Borrower on the Restatement Date in the
principal amount equal to its US Tranche B Term Commitment by converting its
Existing US Term Loans to US Tranche B Term Loans in a principal amount equal to
its US Tranche B Term Commitment. Any Existing US Term Loans of any Existing US
Term Lender not so converted shall be deemed to be US Tranche A Term Loans
hereunder.

(ii) Canadian Borrower acknowledges and agrees that the Existing Canadian Term
Lenders have fully funded the Existing Canadian Term Loans and that no Existing
Canadian Term Lender shall have any further obligation to make any further loan
to Canadian Borrower in respect of the Original Canadian Term Commitments.
Subject to the terms and conditions and relying on the representations and
warranties herein set forth, each Extending Canadian Term Lender agrees,
severally and not jointly, to be deemed to have made a Canadian Tranche B Term
Loan to Canadian Borrower on the Restatement Date in the principal amount equal
to its Canadian Tranche B Term Commitment by converting its Existing Canadian
Term Loans to Canadian Tranche B Term Loans in a principal amount equal to its
Canadian Tranche B Term Commitment. Any Existing Canadian Term Loans of any
Existing Canadian Term Lender not so converted shall be deemed to be Canadian
Tranche A Term Loans hereunder.

(iii) US Borrower acknowledges and agrees that the Existing UK Term Lenders have
fully funded the Existing UK Term Loans and that no Existing UK Term Lender
shall have any further obligation to make any further loan to US Borrower in
respect of the Original UK Term Commitments. Subject to the terms and conditions
and relying on the representations and warranties herein set forth, each
Extending UK Term Lender agrees to be deemed to have made a UK Tranche B Term
Loan to US Borrower on the Restatement Date in the principal amount equal to its
UK Tranche B Term Commitment by converting its Existing UK Term Loans to UK
Tranche B Term Loans in a principal amount equal to its UK Tranche B Term
Commitment. Any Existing UK Term Loans of any Existing UK Term Lender not so
converted shall be deemed to be UK Tranche A Term Loans hereunder.

(b) Revolving Commitment. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, (i) each Tranche A
Revolving Lender agrees, severally and not jointly, to make US Revolving Loans
to US Borrower, at any time and from time to time on or after the Closing Date
until the earlier of the Business Day preceding the Tranche A Revolving Maturity
Date and the termination of the Tranche A Revolving Commitment of such Revolving
Lender in accordance with the terms hereof, in an aggregate principal amount at
any time outstanding that will not result in such Lender’s Revolving Exposure
exceeding such Lender’s Tranche A Revolving Commitment and (ii) each Tranche B
Revolving Lender agrees, severally and not jointly, to make US Revolving Loans
to US Borrower, at any time and from time to time on or after the Restatement
Date until the earlier of the Business Day preceding the Tranche B Revolving
Maturity Date and the termination of the Tranche B

 

50



--------------------------------------------------------------------------------

Revolving Commitment of such Revolving Lender in accordance with the terms
hereof, in an aggregate principal amount at any time outstanding that will not
result in such Revolving Lender’s Revolving Exposure exceeding such Revolving
Lender’s Tranche B Revolving Commitment. No Borrowing may be made if after
giving effect to such Borrowing Tranche B Revolver Usage would exceed the
Tranche B Revolving Commitments.

(c) Canadian Revolving Commitment. Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, (i) each
Canadian Tranche A Revolving Lender agrees, severally and not jointly, to make
Canadian Revolving Loans to Canadian Borrower, at any time and from time to time
on or after the Closing Date until the earlier of the Tranche A Revolving
Maturity Date and the termination of the Canadian Tranche A Revolving Commitment
of such Lender in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in (w) such Lender’s
Revolving Exposure exceeding such Lender’s Tranche A Revolving Commitment,
(x) such Lender’s Canadian Revolving Exposure exceeding such Lender’s Canadian
Tranche A Revolving Commitment, (y) the aggregate amount of outstanding Canadian
Revolving Loans exceeding the aggregate Canadian Revolving Commitments less the
aggregate amount of outstanding Canadian Term Loans and (z) a violation or
breach of the Senior Subordinated Note Documents and (ii) each Canadian Tranche
B Revolving Lender agrees, severally and not jointly, to make Canadian Revolving
Loans to Canadian Borrower, at any time and from time to time on or after the
Restatement Date until the earlier of the Tranche B Revolving Maturity Date and
the termination of the Canadian Tranche B Revolving Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in (w) such Lender’s Revolving Exposure
exceeding such Lender’s Tranche B Revolving Commitment, (x) such Lender’s
Canadian Revolving Exposure exceeding such Lender’s Canadian Tranche B Revolving
Commitment, (y) the aggregate amount of outstanding Canadian Revolving Loans
exceeding the aggregate Canadian Revolving Commitments less the aggregate amount
of outstanding Canadian Term Loans and (z) a violation or breach of the Senior
Subordinated Note Documents; and

(d) Acquisition Commitment. US Borrower acknowledges and agrees that no Existing
Acquisition Lender shall have any further obligation to make any further loan to
US Borrower in respect of the Original Acquisition Commitments. Subject to the
terms and conditions and relying on the representations and warranties herein
set forth, each Extending Acquisition Lender agrees, severally and not jointly,
to be deemed to have made a Tranche B Acquisition Loan to US Borrower on the
Restatement Date in the principal amount equal to its Tranche B Acquisition
Commitment by converting its Existing Acquisition Loans to Tranche B Acquisition
Loans in a principal amount equal to its Tranche B Acquisition Commitment. Any
Existing Acquisition Loans of any Existing Acquisition Lender not so converted
shall be deemed to be Tranche A Acquisition Loans hereunder.

Amounts paid or prepaid in respect of Term Loans and the Acquisition Loans may
not be reborrowed. Within the limits set forth in clauses (b) and (c) above and
subject to the terms, conditions and limitations set forth herein, Borrowers may
borrow, pay or prepay and reborrow Revolving Loans, including Canadian Revolving
Loans. All Borrowings of Tranche B Term Loans and Tranche B Acquisition Loans
made (or deemed made via conversion of Existing Term Loans or Existing
Acquisition Loans, as the case may be) on the Restatement Date will have initial
Interest Periods ending on the same dates as the Interest Periods applicable at
such time to the applicable Existing US Term Loans, Existing Canadian Term
Loans, Existing UK Term Loans and Existing Acquisition Loans.

 

51



--------------------------------------------------------------------------------

 

SECTION 2.02 Loans.

(a) Each Loan (other than Swingline Loans) shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments (for the avoidance of doubt, all Borrowings prior to the
Tranche A Revolving Maturity Date shall be made, and deemed to be made, ratably
between the Tranche A Revolving Facility and Tranche B Revolving Facility);
provided that the failure of any Lender to make its Loan shall not in itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender). Except
for Loans deemed made pursuant to Section 2.18(f)(ii), (A) (x) ABR Loans in
dollars comprising any Borrowing shall be in an aggregate principal amount that
is (i) an integral multiple of $500,000 and not less than $1,000,000 or
(ii) equal to the remaining available balance of the applicable Commitments and
(y) the Eurodollar Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of $500,000 and not less than
$1,000,000 (or in the case of the Canadian Loans Can. $500,000 and
Can. $1,000,000 respectively), (ii) in the case of UK Term Loans, the principal
amount of the prior Borrowing (or such other amount as may be approved by the US
Administrative Agent) or (iii) equal to the remaining available balance of the
applicable Commitments and (B) Canadian Prime Rate Loans and Bankers’
Acceptances in Canadian dollars comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of Can$500,000 and
not less than Can$1,000,000 or (ii) equal to the remaining available balance of
the applicable Commitments.

(b) Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised
entirely of ABR Loans, Eurodollar Loans, Canadian Prime Rate Loans or Bankers’
Acceptances as the applicable Borrower (or Administrative Borrower on behalf of
such Borrower) may request pursuant to Section 2.03. Each Lender may at its
option make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of such Borrower to repay such Loan in
accordance with the terms of this Agreement. Borrowings of more than one Type
may be outstanding at the same time; provided that such Borrower (or
Administrative Borrower on behalf of such Borrower) shall not be entitled to
request any Borrowing that, if made, would result in more than fifteen
Eurodollar Borrowings outstanding hereunder at any one time. For purposes of the
foregoing, Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.

(c) Except with respect to Canadian Loans (other than those made on the Closing
Date) and Loans deemed made pursuant to Section 2.18(f)(ii), each applicable
Lender shall make each applicable Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as US Administrative Agent may designate not later than
11:00 a.m., New York City time, and US Administrative Agent shall promptly
credit the amounts so received to an account as directed by the applicable
Borrower (or Administrative Borrower on behalf of such Borrower) in the
applicable Borrowing Request maintained with US Administrative Agent or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders. With respect to each Canadian Loan (other than those made on
the Closing Date), each applicable Lender shall make each Canadian Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds to such account in Toronto, Canada as Canadian
Administrative Agent may designate not later than 11:00 a.m., New York City
time, and Canadian Administrative Agent shall promptly credit the amounts so
received to an account as directed by Canadian Borrower (or Administrative
Borrower on behalf of Canadian Borrower) in the applicable Borrowing Request
maintained with Canadian Administrative Agent or, if a Borrowing shall not occur
on such date because any condition precedent herein specified shall not have
been met, return the amounts so received to the respective Lenders.

(d) Unless the applicable Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the applicable Administrative Agent such Lender’s portion of such
Borrowing, such Administrative Agent may assume

 

52



--------------------------------------------------------------------------------

that such Lender has made such portion available to such Administrative Agent on
the date of such Borrowing in accordance with paragraph (c) above, and such
Administrative Agent may, in reliance upon such assumption, make available to
the applicable Borrower on such date a corresponding amount. If the applicable
Administrative Agent shall have so made funds available, then, to the extent
that such Lender shall not have made such portion available to such
Administrative Agent, each of such Lender and Borrowers severally agrees to
repay to such Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the applicable Borrower until the date such amount is repaid to
such Administrative Agent at (i) in the case such Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by such Administrative Agent in accordance with banking industry
rules on interbank compensation. If such Lender shall repay to such
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement, and
Borrowers’ obligation to repay such Administrative Agent such corresponding
amount pursuant to this Section 2.02(d) shall cease.

(e) Notwithstanding any other provision of this Agreement, a Borrower (or
Administrative Borrower on behalf of such Borrower) shall not be entitled to
request, or to elect to convert or continue, any Borrowing if the Interest
Period requested with respect thereto would end after the Revolving Maturity
Date or Term Loan Maturity Date, as applicable.

(f)(i) Any “Revolving Loans” outstanding on the Restatement Date shall be
continued as Revolving Loans hereunder; provided that after giving effect to
this Agreement, (x) each Tranche A Revolving Lender will be deemed to be holding
such Loans as “Tranche A Revolving Loans” and (y) each Tranche B Revolving
Lender will be deemed to be holding such Loans as “Tranche B Revolving Loans,
and (ii) any “Canadian Revolving Loans” outstanding on the Restatement Date
shall be continued as Canadian Revolving Loans hereunder; provided that after
giving effect to this Agreement, (x) each Canadian Tranche A Revolving Lender
will be deemed to be holding such Loans as “Canadian Tranche A Revolving Loans”
and (y) each Canadian Tranche B Revolving Lender will be deemed to be holding
such Loans as “Canadian Tranche B Revolving Loans.”

SECTION 2.03 Borrowing Procedure.

(a) To request an Acquisition Borrowing or US Term Borrowing, US Borrower (or
Administrative Borrower on behalf of US Borrower) shall deliver, by hand
delivery or telecopier, a duly completed and executed Borrowing Request to US
Administrative Agent (i) in the case of a Eurodollar Borrowing in dollars, not
later than 11:00 a.m., New York City time, three Business Days before the date
of the proposed Borrowing or (ii) in the case of an ABR Borrowing, not later
than 9:00 a.m., New York City time, on the date of the proposed Borrowing. Each
Borrowing Request shall be irrevocable and shall specify the following
information in compliance with Section 2.02:

(i) whether the requested Borrowing is to be a Borrowing of Acquisition Loans or
US Term Loans;

(ii) the aggregate amount for such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

 

53



--------------------------------------------------------------------------------

 

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vi) the location and number of US Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02(c);

(vii) that the conditions set forth in Sections 4.02(b)-(d) have been satisfied
as of the date of the notice; and

(viii) in the case of an Acquisition Borrowing, that the conditions set forth in
Section 4.03 have been satisfied as of the date of such notice.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then US Borrower (or
Administrative Borrower on behalf of US Borrower) shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, US Administrative Agent
shall advise each applicable Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

(b) To request a UK Term Borrowing, US Borrower (or Administrative Borrower on
behalf of US Borrower) shall deliver, by hand delivery or telecopier, a duly
completed and executed Borrowing Request to US Administrative Agent not later
than 9:00 a.m., New York City time, on the date of the proposed Borrowing. Each
Borrowing Request shall be irrevocable and shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount for such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) the initial Interest Period to be applicable thereto, which shall be a
period contemplated by the definition of the term “Interest Period”;

(iv) the location and number of US Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02(c); and

(v) that the conditions set forth in Sections 4.02(b)-(d) have been satisfied as
of the date of the notice.

If no Interest Period is specified with respect to any requested Eurodollar
Borrowing, then US Borrower (or Administrative Borrower on behalf of US
Borrower) shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, US Administrative Agent shall advise each UK Term Lender of the
details thereof and of the amount of such UK Term Lender’s UK Term Loan to be
made as part of the requested Borrowing.

(c) To request a Canadian Term Borrowing, Canadian Borrower (or Administrative
Borrower on behalf of Canadian Borrower) shall deliver, by hand delivery or
telecopier, a duly completed and executed Borrowing Request to Canadian
Administrative Agent not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing. Each Borrowing Request
shall be irrevocable and shall specify the following information in compliance
with Section 2.02:

(i) the aggregate amount for such Borrowing;

 

54



--------------------------------------------------------------------------------

 

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Eurodollar Borrowing, a Bankers’
Acceptance or Canadian Prime Rate Loan;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v) the location and number of Canadian Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.02(c); and

(vi) that the conditions set forth in Sections 4.02(b)-(d) have been satisfied
as of the date of the notice.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Canadian Prime Rate Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing or Bankers’
Acceptance, then Canadian Borrower (or Administrative Borrower on behalf of
Canadian Borrower) shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Canadian Administrative Agent shall advise
each Canadian Term Lender of the details thereof and of the amount of such
Canadian Term Lender’s Canadian Term Loan to be made as part of the requested
Borrowing.

(d) To request a Revolving Borrowing, the applicable Borrower (or Administrative
Borrower on behalf of such Borrower) shall deliver, by hand delivery or
telecopier, a duly completed and executed Borrowing Request to the
Administrative Agents (i) in the case of a Eurodollar Borrowing in dollars or a
Bankers’ Acceptance, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing, (ii) in the case of an
ABR Borrowing, not later than 9:00 a.m., New York City time, on the date of the
proposed Borrowing or (iii) in the case of a Borrowing of Canadian Prime Rate
Loans, not later than 11:00 a.m., New York City time, one Business Day before
the date of the proposed Borrowing. Each Borrowing Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount and Approved Currency for such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing, or if such Borrowing is a Canadian Loan, whether such Borrowing is to
be a Eurodollar Borrowing, a Bankers’ Acceptance or Canadian Prime Rate Loan;

(iv) in the case of a Eurodollar Borrowing or a Bankers’ Acceptance, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;

(v) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of
Section 2.02(c);

 

55



--------------------------------------------------------------------------------

 

(vi) an officer’s certificate to the effect that, after giving effect to such
Borrowing, the outstanding principal balance of Revolving Loans used for
Permitted Acquisitions does not exceed $20,000,000; and

(vii) that the conditions set forth in Sections 4.02(b)-(d) have been satisfied
as of the date of the notice.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing in dollars (or, in the case of a Canadian
Loan in Canadian dollars, a Canadian Prime Rate Borrowing). If no Interest
Period is specified with respect to any requested Eurodollar Borrowing or
Bankers’ Acceptance, then such Borrower (or Administrative Borrower on behalf of
such Borrower) shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agents shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

(e) Bankers’ Acceptances.

(i) Canadian Administrative Agent. On each date that a Bankers’ Acceptance is to
be accepted hereunder, Canadian Administrative Agent shall advise Canadian
Borrower as to Canadian Administrative Agent’s determination of the applicable
Discount Rate for the Bankers’ Acceptance which any of the Canadian Lenders have
agreed to purchase.

(ii) Purchase. Each Canadian Lender shall purchase a Bankers’ Acceptance
accepted by it, and Canadian Borrower shall sell such Bankers’ Acceptance at the
applicable Discount Rate. The relevant Canadian Lender shall provide to Canadian
Administrative Agent on the date of the related Borrowing the Discount Proceeds
less the Acceptance Fee payable by Canadian Borrower with respect to such
Bankers’ Acceptance.

(iii) Sale. Each Canadian Lender may from time to time hold, sell, rediscount or
otherwise dispose of any or all Bankers’ Acceptances accepted and purchased by
it.

(iv) Power of Attorney for the Execution of Bankers’ Acceptances. To facilitate
the issuance of Bankers’ Acceptances, Canadian Borrower hereby appoints each
Canadian Lender as its attorney to sign and endorse on its behalf, in
handwriting or facsimile or mechanical signature as and when deemed necessary by
such Canadian Lender, blank forms of Bankers’ Acceptances. In this respect, it
is each Canadian Lender’s responsibility to maintain an adequate supply of blank
forms of Bankers’ Acceptances for acceptance under this Agreement. Canadian
Borrower recognizes and agrees that all Bankers’ Acceptances signed and/or
endorsed on its behalf by a Canadian Lender shall bind Canadian Borrower as
fully and effectually as if signed in the handwriting of and duly issued by the
proper signing officers of Canadian Borrower. Each Canadian Lender is hereby
authorized to issue such Bankers’ Acceptances endorsed in blank in such face
amounts as may be determined by such Canadian Lender; provided that the
aggregate amount thereof is equal to the aggregate amount of Bankers’
Acceptances required to be accepted and purchased by such Canadian Lender. No
Canadian Lender shall be liable for any damage, loss or other claim arising by
reason of any loss or improper use of any such instrument except for the gross
negligence or willful misconduct of such Canadian Lender. Each Canadian Lender
shall maintain a record with respect to Bankers’ Acceptances held by it in blank
hereunder, voided by it for any reason, accepted and purchased by it hereunder,
and canceled at their respective maturities.

 

56



--------------------------------------------------------------------------------

 

(v) Execution. Drafts drawn by Canadian Borrower to be accepted as Bankers’
Acceptances shall be signed by a duly authorized officer or officers of Canadian
Borrower or by its attorneys-in-fact, including attorneys-in-fact appointed
pursuant to this Section. Notwithstanding that any person whose signature
appears on any Bankers’ Acceptance may no longer be an authorized signatory for
Canadian Borrower at the time of issuance of a Bankers’ Acceptance, that
signature shall nevertheless be valid and sufficient for all purposes as if the
authority had remained in force at the time of issuance and any Bankers’
Acceptance so signed shall be binding on Canadian Borrower.

(vi) Issuance. Canadian Administrative Agent, promptly following receipt of a
Borrowing Request or Interest Election Request for Bankers’ Acceptances, shall
advise the Canadian Lenders of the notice and the face amount of Bankers’
Acceptances to be accepted by it and the applicable Interest Period (which shall
be identical for all Canadian Lenders). The aggregate face amount of Bankers’
Acceptances to be accepted by a Canadian Lender shall be determined by reference
to such Canadian Lender’s Pro Rata Percentage of the issue of Bankers’
Acceptances, except that, if the face amount of a Bankers’ Acceptance which
would otherwise be accepted by a Canadian Lender would not be Can$1,000,000 or a
whole multiple thereof, the face amount shall be increased or reduced by
Canadian Administrative Agent in its sole discretion to Can$100,000, or the
nearest whole multiple of that amount, as appropriate; provided that after such
issuance, no Canadian Revolving Lender shall have aggregate outstanding Canadian
Revolving Exposure in excess of its Canadian Revolving Commitment.

(vii) Waiver of Presentment and Other Conditions. Canadian Borrower waives
presentment for payment and any other defense to payment of any amounts due to
any Canadian Lender in respect of a Bankers’ Acceptance accepted and purchased
by it pursuant to this Agreement which might exist solely by reason of the
Bankers’ Acceptance being held, at the maturity thereof, by such Canadian Lender
in its own right and Canadian Borrower agrees not to claim any days of grace if
the Canadian Lender as holder sues or otherwise commences legal proceedings
against Canadian Borrower on the Bankers’ Acceptance for payment of the amount
payable by Canadian Borrower thereunder.

(viii) BA Equivalent Loans by Non-BA Lenders. Whenever Canadian Borrower (or
Administrative Borrower on behalf of Canadian Borrower) requests a Canadian Loan
under this Agreement by way of Bankers’ Acceptances, each Non-BA Lender (or, at
its option, any other Canadian Lender), shall, in lieu of accepting a Bankers’
Acceptance, make a BA Equivalent Loan in an amount equal to such Non-BA Lender’s
Canadian Pro Rata Percentage of such Revolving Loan.

(ix) Terms Applicable to Discount Notes. As set out in the definition of
“Bankers’ Acceptances,” that term includes Discount Notes and all terms of this
Agreement applicable to Bankers’ Acceptances shall apply equally to Discount
Notes evidencing BA Equivalent Loans with such changes as may in the context be
necessary. For greater certainty:

(1) the term of a Discount Note shall be the same as the Interest Period for
Bankers’ Acceptances accepted and purchased on the same date in respect of the
same Canadian Loan;

(2) an acceptance fee will be payable in respect of a Discount Note and shall be
calculated at the same rate and in the same manner as the Acceptance Fee in
respect of a Bankers’ Acceptance; and

(3) the Discount Rate applicable to a Discount Note shall be the Discount Rate
applicable to BA Equivalent Loans on the same date in respect of the same
Canadian Loan.

 

57



--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, it is understood and agreed that any Non-BA
Lender may agree, in lieu of receiving any Discount Notes, that such Discount
Notes may be uncertificated and the applicable BA Equivalent Loan shall be
evidenced by a loan account, which such Non-BA Lender shall maintain in its
name, and in such event such loan account shall be entitled to all the benefits
of Discount Notes in respect of BA Equivalent Loans.

(x) Depository Bills and Notes Act. At the option of Canadian Borrower and any
Canadian Lender, Bankers’ Acceptances under this Agreement to be accepted by
such Canadian Lender may be issued in the form of depository bills for deposit
with the Canadian Depository for Securities Limited pursuant to the Depository
Bills and Notes Act (Canada). All depository bills so issued shall be governed
by the provisions of this Section.

(xi) Prepayments and Mandatory Payments. If at any time any Bankers’ Acceptances
are to be paid prior to their maturity, Canadian Borrower shall be required to
deposit the face amount of such of such Bankers’ Acceptances being prepaid in an
interest-bearing cash collateral account with Canadian Administrative Agent
until the date of maturity of such Bankers’ Acceptances. The cash collateral
account shall be under the sole control of Canadian Administrative Agent and
shall be subject to no Liens, except for Liens in favor of Canadian
Administrative Agent in its capacity as such. Except as contemplated by this
Section, neither Canadian Borrower nor any person claiming on its behalf shall
have any right to any of the cash in the cash collateral account. Canadian
Administrative Agent shall apply the cash held in the cash collateral account to
the face amount of such Bankers’ Acceptances at maturity, whereupon any cash
remaining in the cash collateral account shall be released by Canadian
Administrative Agent to Canadian Borrower.

SECTION 2.04 Evidence of Debt; Repayment of Loans.

(a) Promise to Repay. US Borrower hereby unconditionally promises to pay (i) to
US Administrative Agent for the account of each US Tranche A Term Lender, the
principal amount of each US Term Loan of such US Tranche A Term Lender as
provided in Section 2.09(a), (ii) to US Administrative Agent for the account of
each UK Tranche A Term Lender, the principal amount of each UK Term Loan of such
UK Tranche A Term Lender as provided in Section 2.09(d), (iii) to US
Administrative Agent for the account of each Tranche A Revolving Lender, the
then unpaid principal amount of each US Tranche A Revolving Loan of such
Revolving Lender on the Tranche A Revolving Maturity Date, (iv) to US
Administrative Agent for the account of each Tranche B Revolving Lender, the
then unpaid principal amount of each US Tranche B Revolving Loan of such
Revolving Lender on the Tranche B Revolving Maturity Date, (v) to US
Administrative Agent for the account of each Tranche A Acquisition Lender, the
principal amount of each Acquisition Loan of such Tranche A Acquisition Lenders
as provided in Section 2.09(b) and (vi) to the Swingline Lender, the then unpaid
principal amount of such Swingline Loan issued by Swingline Lender on the
earlier of the Tranche B Revolving Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made; provided that on
each date that a Revolving Borrowing is made, US Borrower shall repay all
Swingline Loans that were outstanding on the date such Borrowing was requested.
Borrowers hereby unconditionally promise to pay to Administrative Agents for the
account of each Tranche B Non-Revolving Lender, the principal amount of each
Non-Revolving Loan of such Tranche B Non-Revolving Lender as provided in
Section 2.09(e) provided that Canadian Borrower shall not be required to pay the
principal amount of any US Tranche B Term Loan or Tranche B Acquisition Loan.
Canadian Borrower hereby unconditionally promises to pay (x) to Canadian
Administrative Agent for the account of each Canadian Tranche A Term Lender, the
principal amount of each Canadian Term Loan of such Canadian Tranche A Term
Lender as provided in Section 2.09(c), (y) to Canadian Administrative Agent for
the account of each Canadian Tranche A Revolving Lender, the then unpaid
principal amount of each Canadian Tranche A Revolving Loan of such

 

58



--------------------------------------------------------------------------------

Canadian Revolving Lender on the Tranche A Revolving Maturity Date and (z) to
Canadian Administrative Agent for the account of each Canadian Tranche B
Revolving Lender, the then unpaid principal amount of each Canadian Tranche B
Revolving Loan of such Canadian Revolving Lender on the Tranche B Revolving
Maturity Date. All payments or repayments of Loans made pursuant to this
Section 2.04(a) shall be made in the Approved Currency in which such Loan is
denominated.

(b) Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of Borrowers to such Lender resulting from each Loan made by such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
applicable Administrative Agent shall maintain accounts in which it will record
(i) the amount and Approved Currency of each Loan made hereunder, the Type and
Class thereof and the Interest Period applicable thereto; (ii) the amount of any
principal or interest due and payable or to become due and payable from
Borrowers to each Lender hereunder; and (iii) the amount of any sum received by
such Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof. The entries made in the accounts maintained pursuant to
this paragraph shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided that the failure of any Lender or such
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of Borrowers to repay the Loans in accordance
with their terms.

(c) Promissory Notes. Any Lender by written notice to Borrowers (with a copy to
the Administrative Agents) may request that Loans of any Class made by it be
evidenced by a promissory note (unless already evidenced by a Bankers’
Acceptance). In such event, the applicable Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns)
substantially in the form of Exhibit K-1, K-2, K-3, K-4 or K-5, as the case may
be. Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

SECTION 2.05 Fees.

(a) Commitment Fee. Borrowers agree to pay to US Administrative Agent (for
distribution as the Administrative Agents may separately agree) a commitment fee
(a “Commitment Fee”) (i) for the account of each Tranche A Revolving Lender
equal to the Applicable Fee per annum for Tranche A Revolving Commitments on the
average daily unused amount of the Tranche A Revolving Commitment of such Lender
during the period from and including the Closing Date to but excluding the date
on which such Tranche A Revolving Commitment terminates and (ii) for the account
of each Tranche B Revolving Lender equal to (x) during the period prior to and
including the Restatement Date, the Applicable Fee per annum for Tranche A
Revolving Commitments and (y) during the period from and including the
Restatement Date to but excluding the date on which such Tranche B Revolving
Commitment terminates, the Applicable Fee per annum for Tranche B Revolving
Commitments, in each case, on the average daily unused amount of the Tranche B
Revolving Commitment of such Lender. Accrued Commitment Fees shall be payable in
arrears (A) on the last Business Day of March, June, September and December of
each year, commencing on the first such date to occur after the Closing Date,
(B) with respect to Tranche A Revolving Commitments, on the Tranche A Revolving
Maturity Date and (C) with respect to Tranche B Revolving Commitments, on the
Tranche B Revolving Maturity Date. Commitment Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). For purposes of
computing Commitment Fees with respect to Revolving Commitments, a Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose).

 

59



--------------------------------------------------------------------------------

 

(b) Administrative Agent Fees. Borrowers agree to pay to the applicable
Administrative Agent, for its own account, the administrative fees payable in
the amounts and at the times separately agreed upon between Borrowers and such
Administrative Agent (the “Administrative Agent Fees”).

(c) LC and Fronting Fees. US Borrower agrees to pay (i) to US Administrative
Agent a participation fee (“LC Participation Fee”) for the account of each
(A) Tranche A Revolving Lender with respect to its participations in Letters of
Credit, which shall accrue at a rate equal to the Applicable Margin for Tranche
A Revolving Loans from time to time used to determine the interest rate on
Eurodollar Revolving Loans pursuant to Section 2.06 on the average daily amount
of such Lender’s LC Exposure (excluding any portion thereof attributable to
Reimbursement Obligations), as appropriate, during the period from and including
the Closing Date to but excluding the later of the date on which such Lender’s
Tranche A Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure and (B) Tranche B Revolving Lender with respect
to its participations in Letters of Credit, which shall accrue at a rate equal
to the Applicable Margin for Tranche B Revolving Loans from time to time used to
determine the interest rate on Eurodollar Revolving Loans pursuant to
Section 2.06 on the average daily amount of such Lender’s LC Exposure (excluding
any portion thereof attributable to Reimbursement Obligations) during the period
from and including the Closing Date to but excluding the later of the date on
which such Lender’s Tranche B Revolving Commitment terminates and the date on
which such Lender ceases to have any LC Exposure and (ii) to the Issuing Bank a
fronting fee (“Fronting Fee”), which shall accrue at the rate of 0.25% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to Reimbursement Obligations) during the period from and including
the Closing Date to but excluding the later of the date of termination of the
Tranche B Revolving Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s customary fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Accrued LC Participation Fees and Fronting Fees shall be
payable in arrears on the last Business Day of March, June, September and
December of each year, commencing on the first such date to occur after the
Closing Date; provided that all such fees shall be payable on the dates on which
(x) the Tranche A Revolving Commitments terminate or (y) the Tranche B Revolving
Commitments terminate, as applicable, and any such fees accruing after the date
on which the Tranche B Revolving Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand therefor. All LC Participation Fees
and Fronting Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(d) All Fees shall be paid on the dates due, in immediately available funds in
dollars, to the applicable Administrative Agent for distribution, if and as
appropriate, among the Lenders, except that Borrowers shall pay the Fronting
Fees directly to the Issuing Bank. Once paid, none of the Fees shall be
refundable under any circumstances.

SECTION 2.06 Interest on Loans.

(a) ABR Loans. Subject to the provisions of Section 2.06(e), the Loans
comprising each ABR Borrowing, including each Swingline Loan, shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin in effect from time to time.

 

60



--------------------------------------------------------------------------------

 

(b) Canadian Prime Rate Loans. Subject to Section 2.06(e), the Loans comprising
each Canadian Prime Rate Borrowing shall bear interest at a rate per annum equal
to the Canadian Prime Rate plus the Applicable Margin in effect from time to
time.

(c) Eurodollar Loans. Subject to the provisions of Section 2.06(e), the Loans
comprising each Eurodollar Borrowing shall bear interest at a rate per annum
equal to the Adjusted LIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time.

(d) Bankers’ Acceptances. Subject to Section 2.06(e), upon acceptance of a
Bankers’ Acceptance by a Lender, Canadian Borrower shall pay to Canadian
Administrative Agent on behalf of such Lender a fee (the “Acceptance Fee”)
calculated on the face amount of such Bankers’ Acceptance at a rate per annum
equal to the Applicable Margin on the basis of the number of days in the
Interest Period applicable to such Bankers’ Acceptance and a year of 365 or 366
days, as applicable.

(e) Default Rate. Notwithstanding the foregoing, effective immediately during an
Event of Default under Section 8.01(a), (b), (g), (h) or (p) or otherwise upon
notice from the US Administrative Agent at the direction of the Required
Lenders, all Obligations shall, to the extent permitted by applicable law, bear
interest, after as well as before judgment, at a per annum rate (such rate, the
“Default Rate”) equal to (i) in the case of principal and premium, if any, of or
interest on any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section 2.06 or (ii) in the case of
any other amount, 2% plus (x) on any date prior to the Tranche A Revolving
Maturity Date, the rate applicable to (x) ABR Tranche A Revolving Loans as
provided in Section 2.06(a) and (y) on any date after the Tranche A Revolving
Maturity Date, the rate applicable to (x) ABR Tranche B Revolving Loans as
provided in Section 2.06(a).

(f) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(e) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan, Canadian Prime Rate Loan or a Swingline Loan without a
permanent reduction in the Tranche A Revolving Commitments or Tranche B
Revolving Commitments, as applicable), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(g) Interest Calculation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate, the Canadian Prime Rate, Eurodollar Loans denominated in
pounds or Bankers’ Acceptances shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Canadian Prime Rate, Adjusted LIBOR
Rate or Acceptance Fee shall be determined by the applicable Administrative
Agent in accordance with the provisions of this Agreement and such determination
shall be conclusive absent manifest error.

(h) Currency for Payment of Interest. All interest paid or payable pursuant to
this Section 2.06 shall be paid in the Approved Currency in which the Loan
giving rise to such interest is denominated and all Canadian Revolving Loans
shall be payable in the currency in which they were made.

 

61



--------------------------------------------------------------------------------

 

(i) Interest Act (Canada). For the purposes of the Interest Act (Canada), in any
case in which an interest or fee rate is stated in this Agreement to be
calculated on the basis of a number of days that is other than the number in a
calendar year, the yearly rate, to which such interest or fee rate is
equivalent, is equal to such interest or fee rate multiplied by the actual
number of days in the year in which the relevant interest or fee payment accrues
and divided by the number of days used as the basis for such calculation.

SECTION 2.07 Termination and Reduction of Commitments.

(a) Termination of Commitments. The US Tranche B Term Commitments, the Canadian
Tranche B Term Commitments, the UK Tranche B Term Commitments and the Tranche B
Acquisition Commitments shall automatically terminate at 5:00 p.m., New York
City time, on the Restatement Date. The Tranche A Revolving Commitments shall
automatically terminate on the Tranche A Revolving Maturity Date. The Tranche B
Revolving Commitments, the Swingline Commitment and the LC Commitment shall
automatically terminate on the Tranche B Revolving Maturity Date.

(b) Optional Terminations and Reductions. At their option, Borrowers may at any
time terminate, or from time to time permanently reduce, the Commitments of any
Class; provided that (i) each reduction of the Commitments of any Class shall be
in an amount that is an integral multiple of $500,000 and not less than
$1,000,000 and (ii) the Revolving Commitments shall not be terminated or reduced
if, after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.10, the aggregate amount of Revolving Exposures would
exceed the aggregate amount of Revolving Commitments. Any permanent reduction of
the Revolving Commitments shall result in a pro rata permanent reduction in the
Canadian Revolving Commitments.

(c) Borrower Notice. Borrowers shall notify the Administrative Agents in writing
of any election to terminate or reduce the Commitments under Section 2.07(b) at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agents shall advise the
Lenders of the contents thereof. Each notice delivered by Borrowers pursuant to
this Section shall be irrevocable. Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

SECTION 2.08 Interest Elections.

(a) Generally. Each Revolving Borrowing, Acquisition Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing and Bankers’ Acceptance,
shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the applicable Borrower (or Administrative Borrower on behalf of
such Borrower) may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurodollar Borrowing or a Bankers’
Acceptance, may elect Interest Periods therefor, all as provided in this Section
(except that only Canadian Borrower may elect Canadian Prime Rate Borrowings or
Bankers’ Acceptances). The applicable Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. Notwithstanding anything to the contrary, the
applicable Borrower (or Administrative Borrower on behalf of such Borrower)
shall not be entitled to request any conversion or continuation that, if made,
would result in more than fifteen Eurodollar Borrowings or Bankers’ Acceptances
having more than fifteen different Interest Periods being outstanding hereunder
at any one time. This Section shall not apply to Borrowings of Swingline Loans,
which may not be converted or continued.

 

62



--------------------------------------------------------------------------------

 

(b) Interest Election Notice. To make an election pursuant to this Section, the
applicable Borrower (or Administrative Borrower on behalf of such Borrower)
shall deliver, by hand delivery or telecopier, a duly completed and executed
Interest Election Request to the applicable Administrative Agent not later than
the time that a Borrowing Request would be required under Section 2.03 if such
Borrower (or Administrative Borrower on behalf of such Borrower) were requesting
a Revolving Borrowing, Acquisition Borrowing or Term Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each Interest Election Request shall be irrevocable. Each Interest Election
Request shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii), (iv) and (v) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) the Approved Currency of the resulting Borrowing;

(iv) whether the resulting Borrowing is to be an ABR Borrowing, Canadian Prime
Rate Borrowing, a Eurodollar Borrowing or an advance by way of Bankers’
Acceptance; and

(v) if the resulting Borrowing is a Eurodollar Borrowing or an advance by way of
a Bankers’ Acceptance, the Interest Period to be applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing or an
advance by way of a Bankers’ Acceptance but does not specify an Interest Period,
then such Borrower (or Administrative Borrower on behalf of such Borrower) shall
be deemed to have selected an Interest Period of one month’s duration.

Promptly following receipt of an Interest Election Request, such Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

(c) Automatic Conversion to ABR Borrowing or Canadian Prime Rate Borrowing. If
an Interest Election Request with respect to a Eurodollar Borrowing or a
Bankers’ Acceptance is not timely delivered prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing or a Bankers’ Acceptance
is repaid as provided herein, at the end of such Interest Period such Borrowing
or a Bankers’ Acceptance other than a Borrowing of Canadian Loans shall be
converted to (i) in the case of a Revolving Borrowing, an ABR Borrowing and
(ii) in the case of a Bankers’ Acceptance, to a Canadian Prime Rate Borrowing.
Eurodollar Borrowings denominated in Canadian dollars shall not be converted to
an ABR Borrowing, but shall be prepaid by Canadian Borrower on the last day of
such Interest Period in the circumstance described above. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is
continuing, the applicable Administrative Agent or the Required Lenders may
require, by notice to the applicable Borrower, that (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing or a Bankers’
Acceptance and (ii) unless repaid, each Eurodollar Borrowing other than a
Borrowing of Canadian Loans shall be converted to an ABR Borrowing and each
Bankers’ Acceptance shall be converted into a Canadian Prime Rate Loan, in each
case, at the end of the Interest Period applicable thereto.

 

63



--------------------------------------------------------------------------------

 

SECTION 2.09 Amortization of Term Borrowings and Acquisition Borrowings.

(a) US Borrower shall pay to US Administrative Agent, for the account of the US
Tranche A Term Lenders, on the last day of each fiscal quarter of US Borrower
ending prior to the Term Loan Maturity Date and on the Term Loan Maturity Date,
or if any such date is not a Business Day, on the immediately preceding Business
Day (each such date, a “Tranche A Term Loan Repayment Date”), a principal amount
of the US Tranche A Term Loans equal to (i) in the case of each Tranche A Term
Loan Repayment Date occurring prior to the Restatement Date, the amount
specified in the Existing Credit Agreement, (ii) in the case of each Tranche A
Term Loan Repayment Date occurring after the Restatement Date (other than the
last Tranche A Term Loan Repayment Date), 0.25% of the aggregate principal
amount of the US Tranche A Term Loans outstanding on the Restatement Date (as
adjusted from time to time pursuant to Section 2.10(h)) and (iii) in the case of
the last Tranche A Term Loan Repayment Date, the aggregate principal amount of
US Tranche A Term Loans outstanding on such Tranche A Term Loan Repayment Date
(as adjusted from time to time pursuant to Section 2.10(h)), together in each
case with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment. To the extent not previously paid, all US
Tranche A Term Loans shall be due and payable on the Term Loan Maturity Date.

(b) US Borrower shall pay to US Administrative Agent, for the account of the
Tranche A Acquisition Lenders, on the last day of each fiscal quarter of US
Borrower ending prior to the Term Loan Maturity Date and on the Term Loan
Maturity Date, or if any such date is not a Business Day, on the immediately
preceding Business Day (each such date, an “Acquisition Loan Repayment Date”), a
principal amount of the Tranche A Acquisition Loans equal to (i) in the case of
each Acquisition Loan Repayment Date occurring prior to the Restatement Date,
the amount specified in the Existing Credit Agreement, (ii) in the case of each
Acquisition Loan Repayment Date occurring after the Restatement Date (other than
the last Acquisition Loan Repayment Date), 0.25% of the aggregate principal
amount of the Tranche A Acquisition Loans outstanding on the Restatement Date
(as adjusted from time to time pursuant to Section 2.10(h)) and (iii) in the
case of the last Acquisition Loan Repayment Date, the aggregate principal amount
of Tranche A Acquisition Loans outstanding on such Acquisition Loan Repayment
Date (as adjusted from time to time pursuant to Section 2.10(h)), together in
each case with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of such payment. To the extent not previously paid, all
Tranche A Acquisition Loans shall be due and payable on the Term Loan Maturity
Date.

(c) Canadian Borrower shall pay to Canadian Administrative Agent, for the
account of the Canadian Tranche A Term Lenders on each Tranche A Term Loan
Repayment Date, a principal amount of the Canadian Tranche A Term Loans equal to
(i) in the case of each Tranche A Term Loan Repayment Date occurring prior to
the Restatement Date, the amount specified in the Existing Credit Agreement,
(ii) in the case of each Tranche A Term Loan Repayment Date occurring after the
Restatement Date (other than the last Tranche A Term Loan Repayment Date), 0.25%
of the aggregate principal amount of the Canadian Tranche A Term Loans
outstanding on the Restatement Date (as adjusted from time to time pursuant to
Section 2.10(h)), and (iii) in the case of the last Tranche A Term Loan
Repayment Date, the aggregate principal amount of Canadian Tranche A Term Loans
outstanding on such Tranche A Term Loan Repayment Date (as adjusted from time to
time pursuant to Section 2.10(h)), together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment. To the extent not previously paid, all Canadian Tranche A Term Loans
shall be due and payable on the Term Loan Maturity Date.

 

64



--------------------------------------------------------------------------------

 

(d) US Borrower shall pay to US Administrative Agent, for the account of the UK
Tranche A Term Lenders on each Tranche A Term Loan Repayment Date, a principal
amount of the UK Tranche A Term Loans equal to (i) in the case of each Tranche A
Term Loan Repayment Date occurring prior to the Restatement Date, the amount
specified in the Existing Credit Agreement, (ii) in the case of each Term Loan
Repayment Date occurring after the Restatement Date (other than the last Tranche
A Term Loan Repayment Date), 0.25% of the aggregate principal amount of the UK
Tranche A Term Loans outstanding on the Restatement Date (as adjusted from time
to time pursuant to Section 2.10(h)), and (iii) in the case of the last Tranche
A Term Loan Repayment Date, the aggregate principal amount of UK Tranche A Term
Loans outstanding on such Tranche A Term Loan Repayment Date (as adjusted from
time to time pursuant to Section 2.10(h)), together in each case with accrued
and unpaid interest on the principal amount to be paid to but excluding the date
of such payment. To the extent not previously paid, all UK Tranche A Term Loans
shall be due and payable on the Term Loan Maturity Date.

(e) Borrowers shall pay to the appropriate Administrative Agent, for the account
of the Tranche B Non-Revolving Lenders, on the last day of each fiscal quarter
of US Borrower ending prior to the Term Loan Maturity Date and on the Term Loan
Maturity Date, or if any such date is not a Business Day, on the immediately
preceding Business Day (each such date, a “Tranche B Non-Revolving Loan
Repayment Date”), a principal amount of Tranche B Non-Revolving Loans equal to
(i) in the case of each Tranche B Non-Revolving Loan Repayment Date occurring
prior to the Restatement Date, the amount specified in the Existing Credit
Agreement, (ii) in the case of each Tranche B Non-Revolving Loan Repayment Date
occurring after the Restatement Date (other than the last Tranche B
Non-Revolving Loan Repayment Date), $1,250,000 (as adjusted from time to time
pursuant to Section 2.10(h)) and (iii) in the case of the last Tranche B
Non-Revolving Loan Repayment Date, the aggregate principal amount of Tranche B
Non-Revolving Loans outstanding on such Tranche B Non-Revolving Loan Repayment
Date (as adjusted from time to time pursuant to Section 2.10(h)), together in
each case with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of such payment. To the extent not previously paid, all
Tranche B Non-Revolving Loans shall be due and payable on the Term Loan Maturity
Date.

SECTION 2.10 Optional and Mandatory Prepayments of Loans.

(a) Optional Prepayments. Borrowers shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.10; provided that each partial prepayment shall
be in an amount, (i) in respect of any Acquisition Loan or Term Loan, that is an
integral multiple of $500,000 (or, if applicable, Can$500,000 or GBP 500,000)
and not less than $1,000,000 (or, if applicable, Can$1,000,000 or GBP
1,000,000), and (ii) in respect of any Revolving Loan, that is an integral
multiple of $100,000 (or, if applicable, Can$100,000) and not less than
$1,000,000 (or, if applicable, Can$1,000,000) or, in each case, if less, the
outstanding principal amount of such Borrowing.

(b) Revolving Loan Prepayments.

(i) In the event of the termination of all the Revolving Commitments, Borrowers
shall, on the date of such termination, repay or prepay all its outstanding
Revolving Borrowings and all outstanding Swingline Loans and replace all
outstanding Letters of Credit or cash collateralize all outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.18(j).

(ii) In the event of any partial reduction of the Revolving Commitments, then
(x) at or prior to the effective date of such reduction, the Administrative
Agents shall notify Borrowers and the Revolving Lenders of the sum of the
Revolving Exposures after giving effect thereto and (y) if the

 

65



--------------------------------------------------------------------------------

sum of the Revolving Exposures would exceed the aggregate amount of Revolving
Commitments after giving effect to such reduction, then Borrowers shall, on the
date of such reduction, first, repay or prepay Swingline Loans, second, repay or
prepay Revolving Borrowings and third, replace outstanding Letters of Credit or
cash collateralize outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18(j), in an aggregate amount sufficient to
eliminate such excess.

(iii) In the event that (x) the sum of all Lenders’ Revolving Exposures exceeds
the Revolving Commitments then in effect (including on any date on which Dollar
Equivalents are determined pursuant to Section 10.17) or (y) the sum of all
Lenders’ Canadian Exposures exceeds the Canadian Revolving Commitments then in
effect (including on any date on which Dollar Equivalents are determined
pursuant to Section 10.17), then in each case, Borrowers shall, without notice
or demand, immediately first, repay or prepay Revolving Borrowings, and second,
replace outstanding Letters of Credit or cash collateralize outstanding Letters
of Credit in accordance with the procedures set forth in Section 2.18(j), in an
aggregate amount sufficient to eliminate such excess.

(iv) In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect (including on any date on which Dollar Equivalents are determined
pursuant to Section 10.17), Borrowers shall, without notice or demand,
immediately replace outstanding Letters of Credit or cash collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.18(j), in an aggregate amount sufficient to eliminate such excess.

(v) Borrowings by way of Bankers’ Acceptance may only be prepaid by cash
collateralizing the same in accordance with Section 2.03(e)(xi).

(c) Asset Sales. Not later than one Business Day following the receipt of any
Net Cash Proceeds of any Asset Sale by US Borrower or any of its Subsidiaries,
Borrowers shall make prepayments in accordance with Sections 2.10(h) and (i) in
an aggregate amount equal to 100% of such Net Cash Proceeds; provided that:

(i) no such prepayment shall be required under this Section 2.10(c)(i) with
respect to (A) any Asset Sale permitted by Section 6.06(a), (c) or (f), (B) the
disposition of property which constitutes a Casualty Event, or (C) Asset Sales
for fair market value resulting in no more than the Dollar Equivalent of
$500,000 in Net Cash Proceeds per Asset Sale (or series of related Asset Sales)
and less than the Dollar Equivalent of $2,500,000 in Net Cash Proceeds in any
fiscal year; provided that clause (C) shall not apply in the case of any Asset
Sale described in clause (b) of the definition thereof; and

(ii) so long as no Default shall then exist or would arise therefrom and the
aggregate of such Net Cash Proceeds of Asset Sales shall not exceed the Dollar
Equivalent of $5,000,000 in any fiscal year of Borrowers, such proceeds shall
not be required to be so applied on such date to the extent that Borrowers shall
have delivered an Officers’ Certificate to the Administrative Agents on or prior
to such date stating that such Net Cash Proceeds are expected to be reinvested
in fixed or capital assets within 270 days following the date of such Asset Sale
(which Officers’ Certificate shall set forth the estimates of the proceeds to be
so expended); provided that if all or any portion of such Net Cash Proceeds is
not so reinvested within such 270-day period, such unused portion shall be
applied on the last day of such period as a mandatory prepayment as provided in
this Section 2.10(c); provided, further, that if the property subject to such
Asset Sale constituted Collateral, then all property purchased with the Net Cash
Proceeds thereof pursuant to this subsection shall be made subject to the Lien
of the applicable Security Documents in favor of the applicable Collateral
Agent, for its benefit and for the benefit of the other Secured Parties in
accordance with Sections 5.11 and 5.12.

 

66



--------------------------------------------------------------------------------

 

(d) Debt Issuance or Preferred Stock Issuance. Not later than one Business Day
following the receipt of any Net Cash Proceeds of any Debt Issuance or Preferred
Stock Issuance by US Borrower or any of its Subsidiaries, Borrowers shall make
prepayments in accordance with Sections 2.10(h) and (i) in an aggregate amount
equal to 100% of such Net Cash Proceeds.

(e) [Intentionally Omitted].

(f) Casualty Events. Not later than one Business Day following the receipt of
any Net Cash Proceeds from a Casualty Event by US Borrower or any of its
Subsidiaries, Borrowers shall make prepayments in accordance with
Sections 2.10(h) and (i) in an aggregate amount equal to 100% of such Net Cash
Proceeds; provided that:

(i) so long as no Default shall then exist or arise therefrom, such proceeds
shall not be required to be so applied on such date to the extent that (A) in
the event such Net Cash Proceeds shall exceed the Dollar Equivalent of
$5,000,000, Borrowers shall have delivered an Officers’ Certificate to the
Administrative Agents on or prior to such date stating that such proceeds are
expected to be used, in each case, to repair, replace or restore any property in
respect of which such Net Cash Proceeds were paid or to reinvest in other fixed
or capital assets, no later than 270 days following the date of receipt of such
proceeds; provided that if the property subject to such Casualty Event
constituted Collateral under the Security Documents, then all property purchased
with the Net Cash Proceeds thereof pursuant to this subsection shall be made
subject to the Lien of the applicable Security Documents in favor of the
applicable Collateral Agent, for its benefit and for the benefit of the other
Secured Parties in accordance with Sections 5.11 and 5.12 or (B) US Borrower or
its Subsidiaries is obligated to make such repair under the terms of its lease
or other Liens to which it is subject; and

(ii) if any portion of such Net Cash Proceeds shall not be so applied within
such 270-day period, such unused portion shall be applied on the last day of
such period as a mandatory prepayment as provided in this Section 2.10(f).

(g) Excess Cash Flow. No later than the earlier of (i) 90 days after the end of
each Excess Cash Flow Period and (ii) ten days after the date on which the
financial statements with respect to such fiscal year in which such Excess Cash
Flow Period occurs are delivered pursuant to Section 5.01(a), Borrowers shall
make prepayments in accordance with Sections 2.10(h) and (i) in an aggregate
amount equal to 50% of Excess Cash Flow for the Excess Cash Flow Period then
ended minus any voluntary prepayments of Term Loans, Acquisition Loans and/or
Non-Revolving Loans pursuant to Section 2.10(a), other than prepayments that
reduced scheduled amortization payments during such Excess Cash Flow Period, and
any permanent voluntary reductions to the Revolving Commitments to the extent
that an equal amount of the Revolving Loans simultaneously is repaid.

(h) Application of Prepayments. Prior to any optional prepayment of Revolving
Loans hereunder, Borrowers shall select the Borrowing or Borrowings to be
prepaid and shall specify such selection in the notice of such prepayment
pursuant to Section 2.10(i), subject to the provisions of this Section 2.10(h).
Any prepayments of Term Loans or Acquisition Loans pursuant to Section 2.10(a)
shall be applied first to the Tranche A Term Loans, second to the Tranche A
Acquisition Loans and third to the Tranche B Non-Revolving Loans. Any
prepayments pursuant to Section 2.10(c), (d), (f) or (g) shall be applied to the
Non-Revolving Loans. In the case of any prepayment of Term Borrowings made at a
time when Term Borrowings of more than one Class remain outstanding, the
aggregate amount of such prepayment shall be allocated between the US Term
Loans, Canadian Term Loans and UK Term Loans pro rata based on the aggregate
principal amount of outstanding Borrowings of each such Class. Any prepayment of
Tranche A Term Loans hereunder shall be applied to reduce scheduled prepayments
required under Section 2.09, first, to such scheduled repayments due on the
Tranche A Term Loan

 

67



--------------------------------------------------------------------------------

Repayment Dates occurring within the 12 months following such prepayment and,
second, on a pro rata basis among the repayments remaining to be made on each
other Tranche A Term Loan Repayment Date. Any prepayment of Tranche A
Acquisition Loans hereunder shall be applied, first, to such scheduled
repayments due on the Acquisition Loan Repayment Dates occurring within the
12 months following such prepayment and, second, on a pro rata basis among the
repayments remaining to be made on each other Acquisition Loan Repayment Date.
Any prepayment of Tranche B Non-Revolving Loans hereunder shall be applied to
reduce scheduled prepayments required under Section 2.09, first, to such
scheduled repayments due on the Tranche B Non-Revolving Loan Repayment Dates
occurring within the 12 months following such prepayment and, second, on a pro
rata basis among the repayments remaining to be made on each other Tranche B
Non-Revolving Loan Repayment Date. After application of mandatory prepayments of
Term Loans and Acquisition Loans described above in this Section 2.10(h) and to
the extent there are mandatory prepayment amounts remaining after such
application, such amounts shall be applied to repay first the Tranche A
Revolving Loans and second the Tranche B Revolving Loans.

Amounts to be applied pursuant to this Section 2.10 to the prepayment of Term
Loans, Acquisition Loans, and Revolving Loans shall be applied, as applicable,
first to reduce outstanding ABR Term Loans, ABR Acquisition Loans, ABR Revolving
Loans and Canadian Prime Rate Loans, respectively. Any amounts remaining after
each such application shall be applied to prepay Eurodollar Term Loans,
Eurodollar Acquisition Loans, Eurodollar Revolving Loans or Bankers’
Acceptances, as applicable. Notwithstanding the foregoing, if the amount of any
prepayment of Loans required under this Section 2.10 shall be in excess of the
amount of the ABR Loans and Canadian Prime Rate Loans at the time outstanding
(an “Excess Amount”), only the portion of the amount of such prepayment as is
equal to the amount of such outstanding ABR Loans and Canadian Prime Rate Loans
shall be immediately prepaid and, at the election of the applicable Borrower,
the Excess Amount shall be either (A) deposited in an escrow account on terms
satisfactory to the applicable Collateral Agent and applied to the prepayment of
Eurodollar Loans or Bankers’ Acceptances on the last day of the then
next-expiring Interest Period for the applicable Eurodollar Loans and Bankers’
Acceptances, as the case may be; provided that (i) interest in respect of such
Excess Amount shall continue to accrue thereon at the rate provided hereunder
for the Loans which such Excess Amount is intended to repay until such Excess
Amount shall have been used in full to repay such Loans and (ii) at any time
while a Default has occurred and is continuing, the Administrative Agents may,
and upon written direction from the Required Lenders shall, apply any or all
proceeds then on deposit to the payment of such Loans in an amount equal to such
Excess Amount or (B) prepaid immediately, together with any amounts owing to the
Lenders under Section 2.13.

(i) Notice of Prepayment. The applicable Borrower shall notify the applicable
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by written notice of any prepayment hereunder (i) in the case
of prepayment of a Eurodollar Borrowing or Bankers’ Acceptances, not later than
11:00 a.m., New York City time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing or a Canadian
Prime Rate Loan, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment and (iii) in the case of prepayment of a Swingline
Loan, not later than 11:00 a.m., New York City time, on the date of prepayment.
Each such notice shall be irrevocable. Each such notice shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment. Promptly following receipt of any
such notice (other than a notice relating solely to Swingline Loans), such
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Credit Extension of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment, to repay the remaining outstanding principal amount of any
Loan or to reimburse

 

68



--------------------------------------------------------------------------------

Issuing Bank for any LC Disbursement. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing and otherwise in
accordance with this Section 2.10. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.06.

SECTION 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the applicable Administrative Agent determines (which determination shall be
final and conclusive absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBOR Rate for such Interest Period;
or

(b) the applicable Administrative Agent is advised in writing by the Required
Lenders that the Adjusted LIBOR Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

then such Administrative Agent shall give written notice thereof to the
applicable Borrower and the Lenders as promptly as practicable thereafter and,
until such Administrative Agent notifies such Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

(c) If prior to the commencement of any Interest Period relating to a Bankers’
Acceptance, Canadian Administrative Agent determines (which determination shall
be final and conclusive absent manifest error) that, by reason of circumstances
affecting the money markets, there is no active market for Bankers’ Acceptances
or the demand for Bankers’ Acceptances is insufficient to allow the sale or
trading of the Bankers’ Acceptances to be created hereunder, then:

(i) the right of Canadian Borrower (or Administrative Borrower on behalf of
Canadian Borrower) to request a Canadian Revolving Loan by means of a Bankers’
Acceptance shall be suspended until such time as Canadian Administrative Agent
determines that the circumstances causing such suspension no longer exist and
Canadian Administrative Agent so notifies Canadian Borrower (or Administrative
Borrower on behalf of Canadian Borrower);

(ii) any Borrowing Request which calls for the issuance of a Bankers’ Acceptance
which is outstanding shall be cancelled and such Borrowing Request shall be
deemed to be a request for a Canadian Prime Rate Loan in the face amount of the
requested Bankers’ Acceptance;

(iii) any outstanding Interest Election Request requesting a conversion of a
Canadian Prime Rate Loan into Bankers’ Acceptances or BA Equivalent Loan shall
be deemed to be revoked; and

(iv) any outstanding Interest Election Request requesting a rollover of Bankers’
Acceptances or BA Equivalent Loans shall (unless revoked by Canadian Borrower
before the Borrowing) be deemed to be an Interest Election Request requesting a
conversion of such Loans into Canadian Prime Rate Loans.

 

69



--------------------------------------------------------------------------------

 

SECTION 2.12 Yield Protection.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in, by any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate) or the
Issuing Bank;

(ii) subject any Lender or the Issuing Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Loan made by it or any Bankers’ Acceptance
purchased or accepted by it, or change the basis of taxation of payments to such
Lender or the Issuing Bank in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 2.15 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender or the Issuing Bank); or

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Bankers’ Acceptance purchased or accepted by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or purchasing or accepting any Bankers’
Acceptance, or to increase the cost to such Lender, the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company, if any, of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Bank hereunder (whether
of principal, interest or any other amount), then, upon written request of such
Lender or the Issuing Bank (accompanied by a statement setting forth the basis
for such request and a calculation of the amount thereof in reasonable detail),
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank reasonably
determines (in good faith, but in its sole absolute discretion) that any Change
in Law affecting such Lender or the Issuing Bank or any lending office of such
Lender or such Lender’s or the Issuing Bank’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or the Issuing Bank’s capital or on the capital of such
Lender’s or the Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, Bankers’
Acceptances purchased or accepted by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then upon written request of such Lender or the Issuing Bank
(accompanied by a statement setting forth the basis for such request and a
calculation of the amount thereof in reasonable detail) from time to time
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

 

70



--------------------------------------------------------------------------------

 

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.12 and delivered to Borrowers shall be
conclusive absent manifest error. Borrowers shall pay such Lender or the Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section 2.12 shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that Borrowers shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Bank’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
180 day period referred to above shall be extended to include the period of
retroactive effect thereof).

SECTION 2.13 Breakage Payments; Prepayment Premium.

(a) In the event of (i) the payment or prepayment, whether optional or
mandatory, of any principal of any Eurodollar Loan earlier than the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (ii) the conversion of any Eurodollar Loan earlier than the last day
of the Interest Period applicable thereto, (iii) the failure to borrow, convert,
continue or prepay any Revolving Loan or Term Loan on the date specified in any
notice delivered pursuant hereto or (iv) the assignment of any Eurodollar Loan
earlier than the last day of the Interest Period applicable thereto as a result
of a request by Borrowers pursuant to Section 2.16(b), then, in any such event,
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (x) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBOR Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (y) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market. A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section 2.13 shall be delivered to
Borrowers (with a copy to the Administrative Agents) and shall be conclusive and
binding absent manifest error. Borrowers shall pay such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof.

(b) In the event that any voluntary prepayment of all of the Tranche B
Non-Revolving Loans is consummated on or prior to the first anniversary of the
Restatement Date with the proceeds of a substantially concurrent issuance or
incurrence of debt financing (which voluntary prepayment shall be deemed to have
occurred even if a portion of the Tranche B Non-Revolving Loans are replaced,
converted or re-evidenced with, into or by such new loans so long as all but not
less than all of the Tranche B Non-Revolving Loans are so prepaid) the effect of
which is to decrease the effective interest rate (taking into account all
closing fees, rate adjustments and floors), the Borrowers shall pay to the
applicable Administrative Agent, for the ratable account of each Tranche B
Non-Revolving Lender, a premium equal to 1.0% of the principal amount of the
Tranche B Non-Revolving Loans so prepaid.

 

71



--------------------------------------------------------------------------------

 

SECTION 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Payments Generally. Borrowers shall make each payment required to be made by
it hereunder or under any other Loan Document (whether of principal, interest,
fees or Reimbursement Obligations, or of amounts payable under Section 2.12,
2.13, 2.15 or 10.03, or otherwise) on or before the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 2:00 p.m., New York City time), on the date
when due, in immediately available funds, without setoff, deduction or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the applicable Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the applicable
Administrative Agent at the office designated by it from time to time, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.12,
2.13, 2.15 and 10.03 shall be made directly to the persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the persons specified
therein. The applicable Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. If any payment under any Loan Document shall
be due on a day that is not a Business Day, unless specified otherwise, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
dollars, except as expressly specified otherwise.

(b) Pro Rata Treatment.

(i) Each payment by Borrowers of interest in respect of the Loans shall be
applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders.

(ii) Each payment on account of principal of the Tranche A Term Loans pursuant
to Section 2.09 shall be allocated among the Tranche A Term Loan Lenders pro
rata based on the principal amount of the Tranche A Term Loans held by the
Tranche A Term Loan Lenders. Each payment by US Borrower on account of the
principal of the Tranche A Acquisition Loans shall be allocated among the
Tranche A Acquisition Lenders pro rata based on the principal amount of the
Tranche A Acquisition Loans held by the Tranche A Acquisition Lenders hereunder.
Each payment on account of principal of the Non-Revolving Loans as a whole shall
be allocated among the Non-Revolving Lenders pro rata based on the principal
amount of the Non-Revolving Loans held by the Non-Revolving Lenders. Each
payment on account of principal of the Tranche B Non-Revolving Loans shall be
allocated among the Tranche B Non-Revolving Lenders pro rata based on the
principal amount of the Tranche B Non-Revolving Loans held by the Tranche B
Non-Revolving Lenders. Each payment by the applicable Borrower on account of
principal of the Revolving Borrowings shall be allocated among the Revolving
Lenders pro rata based on the principal amount of the Revolving Loans held by
the Revolving Lenders.

(c) Insufficient Funds. If at any time insufficient funds are received by and
available to the applicable Administrative Agent to pay fully all amounts of
principal, Reimbursement Obligations, interest and fees then due hereunder, such
funds shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and Reimbursement Obligations then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and Reimbursement Obligations then due to such parties.

 

72



--------------------------------------------------------------------------------

 

(d) Sharing of Set-Off. If any Lender (and/or the Issuing Bank, which shall be
deemed a “Lender” for purposes of this Section 2.14(d)) shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other Obligations resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other Obligations greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (i) notify the applicable Administrative Agent of such fact,
and (ii) purchase (for cash at face value in dollars) participations in the
Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by Borrowers pursuant to and in accordance with the express terms
of this Agreement or (y) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
US Borrower or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(d) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.14(d) to share in the benefits of the recovery
of such secured claim.

(e) Borrowers Default. Unless the applicable Administrative Agent shall have
received notice from any Borrower prior to the date on which any payment is due
to such Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that such Borrower will not make such payment, such Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the applicable Borrower has not in fact made such payment, then each of the
Lenders or the Issuing Bank, as the case may be, severally agrees to repay to
the applicable Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to such Administrative Agent, at the greater of
the Federal Funds Effective Rate and a rate determined by such Administrative
Agent in accordance with banking industry rules on interbank compensation.

SECTION 2.15 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the Loan Parties shall be
required by applicable Requirements of Law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable

 

73



--------------------------------------------------------------------------------

under this Section), the applicable Administrative Agent, the applicable
Collateral Agent, Lender or Issuing Bank, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the applicable Loan Party shall make such deductions and (iii) the
applicable Loan Party shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

(b) Payment of Other Taxes by Borrowers. Without limiting the provisions of
paragraph (a) above, Borrowers shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

(c) Indemnification by Borrowers. Borrowers shall indemnify the Agents, each
Lender and the Issuing Bank, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Agents, such Lender or the Issuing Bank, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability providing the basis
for the calculation of such amount in reasonable detail delivered to Borrowers
by a Lender or the Issuing Bank (with a copy to the Administrative Agents), or
by the Agents on their own behalf or on behalf of a Lender or the Issuing Bank,
shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrowers to a Governmental Authority,
Borrowers shall deliver to the Administrative Agents the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agents.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which US
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall, to the extent it may lawfully do so, deliver to US Borrower (with a copy
to the Administrative Agents), at the time or times prescribed by applicable
Requirements of Law or reasonably requested by US Borrower (or Administrative
Borrower on behalf of US Borrower) or the Administrative Agents, such properly
completed and executed documentation prescribed by applicable Requirements of
Law as will permit such payments to be made without withholding or at a reduced
rate of withholding. In addition, any Lender, if requested by either Borrower
(or Administrative Borrower on behalf of such Borrower) or either Administrative
Agent, shall deliver such other documentation prescribed by applicable
Requirements of Law or reasonably requested by either Borrower (or
Administrative Borrower on behalf of such Borrower) or either Administrative
Agent as will enable either Borrower or such Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the above
two sentences, in the case of non-US withholding taxes, the completion,
execution and submission of non-US forms shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would be otherwise
disadvantageous to such Lender in any material respect.

Without limiting the generality of the foregoing, any Foreign Lender shall, to
the extent it may lawfully do so, deliver to US Borrower and the Administrative
Agents (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of US Borrower (or
Administrative Borrower on behalf of US Borrower) or either Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

 

74



--------------------------------------------------------------------------------

 

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit Q, or any other form approved by the
applicable Administrative Agent, to the effect that such Foreign Lender is not
(A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) duly completed copies of Internal
Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable Requirements of Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Requirements of Law to permit Borrowers to determine
the withholding or deduction required to be made.

(f) Treatment of Certain Refunds. If either Administrative Agent, a Lender or
the Issuing Bank determines, in its sole discretion, that it has received a
refund of any Indemnified Taxes or Other Taxes as to which it has been
compensated by Borrowers, it shall pay to Borrowers an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by Borrowers under this Section with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
such Administrative Agent, such Lender or the Issuing Bank, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that Borrowers, upon the
request of either Administrative Agent, such Lender or the Issuing Bank, agree
to repay the amount paid over to Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such
Administrative Agent, such Lender or the Issuing Bank in the event such
Administrative Agent, such Lender or the Issuing Bank is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require either Administrative Agent, any Lender or the Issuing Bank to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to Borrowers or any other person. Notwithstanding
anything to the contrary, in no event will any Administrative Agent, any Lender
or the Issuing Bank be required to pay any amount to Borrowers the payment of
which would place such Lender in a less favorable net after-tax position than
such Lender would have been in if the additional amounts giving rise to such
refund of any Indemnified Taxes or Other Taxes had never been paid.

SECTION 2.16 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires Borrowers to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.

 

75



--------------------------------------------------------------------------------

Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment. A certificate
setting forth such costs and expenses submitted by such Lender to Borrowers
shall be conclusive absent manifest error.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender is a Defaulting Lender or if it becomes illegal
for any Lender to continue to fund or make any Eurodollar Borrowing, or if
Borrowers exercise their replacement rights under Section 10.02(d), then
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the applicable Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.04), all of its interests, rights and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i) Borrowers or such Eligible Assignee shall have paid to the applicable
Administrative Agent the processing and recordation fee specified in
Section 10.04(b);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.13), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or Borrowers (in the case
of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Requirements of Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrowers to require such assignment and delegation
cease to apply.

SECTION 2.17 Swingline Loans.

(a) Swingline Commitment. Subject to the terms and conditions set forth herein,
the Swingline Lender agrees to make Swingline Loans to US Borrower from time to
time until the Tranche B Revolving Maturity Date, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding $3,500,000 or (ii) the
sum of the total Revolving Exposures exceeding the total Revolving Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, US Borrower may borrow,
repay and reborrow Swingline Loans.

(b) Swingline Loans. To request a Swingline Loan, US Borrower (or Administrative
Borrower on behalf of US Borrower) shall deliver, by hand delivery or
telecopier, a duly completed and executed Borrowing Request to US Administrative
Agent and the Swingline Lender, not later than 2:00 p.m., New York City time, on
the day of a proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and the amount
of the

 

76



--------------------------------------------------------------------------------

requested Swingline Loan. Each Swingline Loan shall be an ABR Loan. The
Swingline Lender shall make each Swingline Loan available to US Borrower by
means of a credit to the general deposit account of US Borrower with the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.18(f), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan. US Borrower (or Administrative Borrower
on behalf of US Borrower) shall not request a Swingline Loan if at the time of
or immediately after giving effect to the extension of credit contemplated by
such request a Default has occurred and is continuing or would result therefrom.
Swingline Loans shall be made in minimum amounts of $1,000,000 and integral
multiples of $500,000 above such amount.

(c) Prepayment. US Borrower shall have the right at any time and from time to
time to repay any Swingline Loan, in whole or in part, upon giving written
notice to the Swingline Lender and US Administrative Agent before 12:00 (noon),
New York City time, on the proposed date of repayment.

(d) Participations. The Swingline Lender may at any time in its discretion by
written notice given to US Administrative Agent (provided such notice
requirement shall not apply if the Swingline Lender and US Administrative Agent
are the same entity) not later than 11:00 a.m., New York City time, on the next
succeeding Business Day following such notice require the Revolving Lenders to
acquire participations on such Business Day in all or a portion of the Swingline
Loans then outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Revolving Lenders will participate. Promptly upon
receipt of such notice, US Administrative Agent will give notice thereof to each
Revolving Lender, specifying in such notice such Lender’s Pro Rata Percentage of
such Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to US
Administrative Agent, for the account of the Swingline Lender, such Lender’s Pro
Rata Percentage of the Swingline Loan or Swingline Loans. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever (so long as such payment shall not cause such Lender’s
Revolving Exposure to exceed such Lender’s Revolving Commitment). Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.02(c)
with respect to Loans made by such Lender (and Section 2.02 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and US
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. US Administrative Agent shall notify
US Borrower of any participations in any Swingline Loan acquired by the
Revolving Lenders pursuant to this paragraph, and thereafter payments in respect
of the Swingline Loan shall be made to US Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from US Borrower
(or other party on behalf of US Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to US Administrative Agent. Any such amounts
received by US Administrative Agent shall be promptly remitted by US
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph, as their interests may appear. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve US Borrower of any default in the payment thereof.

SECTION 2.18 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, US Borrower
(or Administrative Borrower on behalf of US Borrower) may request the Issuing
Bank, and the Issuing Bank agrees, to issue Letters of Credit denominated in an
Approved Currency, for its own account or the

 

77



--------------------------------------------------------------------------------

account of a Subsidiary in a form reasonably acceptable to US Administrative
Agent and the Issuing Bank, at any time and from time to time until the Tranche
B Revolving Maturity Date (provided that US Borrower shall be a co-applicant,
and be jointly and severally liable, with respect to each Letter of Credit
issued for the account of a Subsidiary). The Issuing Bank shall have no
obligation to issue, and US Borrower (or Administrative Borrower on behalf of US
Borrower) shall not request the issuance of, any Letter of Credit at any time if
after giving effect to such issuance, the LC Exposure would exceed the LC
Commitment or the total Revolving Exposure would exceed the total Revolving
Commitments. In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by US Borrower (or Administrative
Borrower on behalf of US Borrower) to, or entered into by US Borrower (or
Administrative Borrower on behalf of US Borrower) with, the Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions and
Notices. To request the issuance of a Letter of Credit or the amendment, renewal
or extension of an outstanding Letter of Credit, US Borrower (or Administrative
Borrower on behalf of US Borrower) shall deliver, by hand or telecopier (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Bank), an LC Request to the Issuing Bank and US
Administrative Agent not later than 11:00 a.m. on the third Business Day
preceding the requested date of issuance, amendment, renewal or extension (or
such later date and time as is acceptable to the Issuing Bank).

A request for an initial issuance of a Letter of Credit shall specify in form
and detail satisfactory to the Issuing Bank:

(i) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day);

(ii) the amount and the Approved Currency thereof;

(iii) the expiry date thereof (which shall not be later than the close of
business on the Letter of Credit Expiration Date);

(iv) the name and address of the beneficiary thereof;

(v) whether the Letter of Credit is to be issued for its own account or for the
account of one of its Subsidiaries (provided that US Borrower shall be a
co-applicant, and therefore jointly and severally liable, with respect to each
Letter of Credit issued for the account of a Subsidiary);

(vi) the documents to be presented by such beneficiary in connection with any
drawing thereunder;

(vii) the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and

(viii) such other matters as the Issuing Bank may require.

(c) A request for an amendment, renewal or extension of any outstanding Letter
of Credit shall specify in form and detail satisfactory to the Issuing Bank:

(i) the Letter of Credit to be amended, renewed or extended;

 

78



--------------------------------------------------------------------------------

 

(ii) the proposed date of amendment, renewal or extension thereof (which shall
be a Business Day);

(iii) the nature of the proposed amendment, renewal or extension; and

(iv) such other matters as the Issuing Bank may require.

If requested by the Issuing Bank, US Borrower (or Administrative Borrower on
behalf of US Borrower) also shall submit a letter of credit application on the
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and, upon issuance, amendment, renewal or extension of each Letter of Credit,
US Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension, (i) the LC Exposure shall not
exceed the LC Commitment, (ii) the total Revolving Exposures shall not exceed
the total Revolving Commitments, and (iii) the conditions set forth in Article
IV in respect of such issuance, amendment, renewal or extension shall have been
satisfied. Unless the Issuing Bank shall agree otherwise, no Letter of Credit
shall be in an initial amount less than the Dollar Equivalent of $100,000, in
the case of a Commercial Letter of Credit, or the Dollar Equivalent of $500,000,
in the case of a Standby Letter of Credit.

Upon the issuance of any Letter of Credit or amendment, renewal, extension or
modification to a Letter of Credit, the Issuing Bank shall promptly notify US
Administrative Agent, who shall promptly notify each Revolving Lender, thereof,
which notice shall be accompanied by a copy of such Letter of Credit or
amendment, renewal, extension or modification to a Letter of Credit and the
amount of such Lender’s respective participation in such Letter of Credit
pursuant to Section 2.18(e). On the first Business Day of each calendar month,
the Issuing Bank shall provide to US Administrative Agent a report listing all
outstanding Letters of Credit and the amounts and beneficiaries thereof and US
Administrative Agent shall promptly provide such report to each Revolving
Lender.

(d) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) in the case of a Standby Letter of Credit,
(x) the date which is one year after the date of the issuance of such Standby
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (y) the Letter of Credit Expiration Date
and (ii) in the case of a Commercial Letter of Credit, (x) the date that is
180 days after the date of issuance of such Commercial Letter of Credit (or, in
the case of any renewal or extension thereof, 180 days after such renewal or
extension) and (y) the Letter of Credit Expiration Date.

(e) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
irrevocably grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Pro Rata Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to US Administrative Agent, for the account of the Issuing Bank, such
Revolving Lender’s Pro Rata Percentage of each LC Disbursement made by the
Issuing Bank and not reimbursed by US Borrower on the date due as provided in
Section 2.18(f), or of any reimbursement payment required to be refunded to US
Borrower for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, or expiration, termination or cash
collateralization of any Letter of Credit and that each such payment shall be
made without any offset,

 

79



--------------------------------------------------------------------------------

abatement, withholding or reduction whatsoever. For the avoidance of doubt, upon
the Tranche A Revolving Maturity Date, the aggregate amount of participations in
Letters of Credit held by Tranche A Revolving Lenders shall be deemed to be
reallocated to the Tranche B Revolving Lenders so that participation of the
Tranche B Revolving Lenders in outstanding Letters of Credit shall be in
proportion to the respective Tranche B Revolving Commitments of the Tranche B
Revolving Lenders; provided, however, there shall be no such reallocation of
participations in Letters to Credit to Tranche B Revolving Lenders in the event
the maturity of the Loans has been accelerated on or prior to the Tranche A
Revolving Maturity Date.

(f) Reimbursement.

(i) If the Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, US Borrower shall reimburse such LC Disbursement by paying to the
Issuing Bank an amount equal to such LC Disbursement not later than 3:00 p.m.,
New York City time, on the date that such LC Disbursement is made if US Borrower
shall have received notice of such LC Disbursement prior to 11:00 a.m., New York
City time, on such date, or, if such notice has not been received by US Borrower
prior to such time on such date, then not later than 3:00 p.m., New York City
time, on the Business Day immediately following the day that US Borrower
receives such notice; provided that US Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with ABR Revolving Loans or Swingline Loans in an equivalent
amount and, to the extent so financed, US Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving Loans or
Swingline Loans.

(ii) If US Borrower fails to make such payment when due, the Issuing Bank shall
notify US Administrative Agent and US Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from US
Borrower in respect thereof and such Revolving Lender’s Pro Rata Percentage
thereof. Each Revolving Lender shall pay by wire transfer of immediately
available funds to US Administrative Agent not later than 2:00 p.m., New York
City time, on such date (or, if such Revolving Lender shall have received such
notice later than 12:00 noon, New York City time, on any day, not later than
11:00 a.m., New York City time, on the immediately following Business Day), an
amount equal to such Revolving Lender’s Pro Rata Percentage of the unreimbursed
LC Disbursement in the same manner as provided in Section 2.02(c) with respect
to Revolving Loans made by such Revolving Lender, and US Administrative Agent
will promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. US Administrative Agent will promptly pay to the Issuing Bank
any amounts received by it from US Borrower pursuant to the above paragraph
prior to the time that any Revolving Lender makes any payment pursuant to the
preceding sentence and any such amounts received by US Administrative Agent from
US Borrower thereafter will be promptly remitted by US Administrative Agent to
the Revolving Lenders that shall have made such payments and to the Issuing
Bank, as appropriate.

(iii) If any Revolving Lender shall not have made its Pro Rata Percentage of
such LC Disbursement available to US Administrative Agent as provided above,
each of such Revolving Lender and US Borrower severally agrees to pay interest
on such amount, for each day from and including the date such amount is required
to be paid in accordance with the foregoing to but excluding the date such
amount is paid, to US Administrative Agent for the account of the Issuing Bank
at (i) in the case of US Borrower, the rate per annum set forth in
Section 2.18(i) and (ii) in the case of such Lender, at a rate determined by US
Administrative Agent in accordance with banking industry rules or practices on
interbank compensation.

(iv) All payments made pursuant to this Section 2.18(f) shall be in the Approved
Currency in which the LC Disbursement giving rise to such payment is
denominated.

 

80



--------------------------------------------------------------------------------

 

(g) Obligations Absolute. The Reimbursement Obligations of US Borrower as
provided in Section 2.18(f) shall be absolute, unconditional and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of any Letter of Credit or this Agreement, or
any term or provision therein; (ii) any draft or other document presented under
a Letter of Credit being proved to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (iii) payment by the Issuing Bank under a Letter of Credit
against presentation of a draft or other document that fails to comply with the
terms of such Letter of Credit; (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.18, constitute a legal or equitable discharge of,
or provide a right of setoff against, the obligations of US Borrower hereunder;
(v) the fact that a Default shall have occurred and be continuing; or (vi) any
material adverse change in the business, property, results of operations,
prospects or condition, financial or otherwise, of US Borrower and its
Subsidiaries. None of the Agents, the Lenders, the Issuing Bank or any of their
Affiliates shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to US Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by Borrowers to the extent permitted by applicable Requirements of Law)
suffered by US Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(h) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly give written
notice to US Administrative Agent and US Borrower of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve US Borrower of its Reimbursement Obligation to the Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement (other than with
respect to the timing of such Reimbursement Obligation set forth in
Section 2.18(f)).

(i) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless US Borrower shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest payable
on demand, for each day from and including the date such LC Disbursement is made
to and including the date that US Borrower is required to reimburse such LC
Disbursement under Section 2.18(f)(i), at the interest rate then in effect for
ABR Revolving Loans, and thereafter, at the rate per annum determined pursuant
to Section 2.06(e) until (but excluding) the date that US Borrower reimburses
such LC Disbursement. Interest accrued pursuant to

 

81



--------------------------------------------------------------------------------

this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to Section 2.18(f) to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that US Borrower receives notice from US
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, US Borrower shall deposit on terms and in accounts
satisfactory to US Collateral Agent, in the name of US Collateral Agent and for
the benefit of the Revolving Lenders, an amount in cash equal to the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to US Borrower described in Section 8.01(g) or (h). Funds so deposited
shall be applied by US Collateral Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of outstanding Reimbursement
Obligations or, if the maturity of the Loans has been accelerated (but subject
to the consent of Revolving Lenders with LC Exposure representing greater than
50% of the total LC Exposure), be applied to satisfy other Obligations of US
Borrower under this Agreement. If US Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount plus any accrued interest or realized profits with respect
to such amounts (to the extent not applied as aforesaid) shall be returned to US
Borrower within three Business Days after all Events of Default have been cured
or waived.

(k) Additional Issuing Banks. US Borrower may, at any time and from time to
time, designate one or more additional Revolving Lenders to act as an issuing
bank under the terms of this Agreement, with the consent of US Administrative
Agent (which consent shall not be unreasonably withheld), the Issuing Bank and
such Revolving Lender(s). Any Revolving Lender designated as an issuing bank
pursuant to this paragraph (k) shall have all the rights and obligations of the
Issuing Bank under the Loan Documents with respect to Letters of Credit issued
or to be issued by it, and all references in the Loan Documents to the term
“Issuing Bank” shall, with respect to such Letters of Credit, be deemed to refer
to such Revolving Lender in its capacity as the Issuing Bank, as the context
shall require. The US Administrative Agent shall notify the Lenders of any such
additional Issuing Bank. If at any time there is more than one Issuing Bank
hereunder, US Borrower may, in its discretion, select which Issuing Bank is to
issue any particular Letter of Credit.

(l) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days’ prior notice to the
Lenders, the Administrative Agents and US Borrower. The Issuing Bank may be
replaced at any time by written agreement among Borrowers, each Agent, the
replaced Issuing Bank and the successor Issuing Bank. US Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank or any such
additional Issuing Bank. At the time any such resignation or replacement shall
become effective, US Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.05(c). From and after the
effective date of any such resignation or replacement or addition, as
applicable, (i) the successor or additional Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued by it thereafter and (ii) references herein to
the term “Issuing Bank” shall be deemed to refer to such successor or such
addition or to any previous Issuing Bank, or to such successor or such addition
and all previous Issuing Banks, as the context shall require. After the
resignation or replacement of an Issuing Bank hereunder, the replaced Issuing
Bank shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit. If at any time there is more
than one Issuing Bank hereunder, US Borrower may, in its discretion, select
which Issuing Bank is to issue any particular Letter of Credit.

 

82



--------------------------------------------------------------------------------

 

(m) Other. The Issuing Bank shall be under no obligation to issue any Letter of
Credit if

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any Requirement of Law applicable to the Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it and
for which such Issuing Bank is not indemnified by the Loan Parties; or

(ii) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank generally applicable to the Issuing Bank’s customers.

(n) The Issuing Bank shall be under no obligation to amend any Letter of Credit
if (A) the Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

SECTION 2.19 Appointment of Administrative Borrower for Requesting Loans and
Receipts of Loans and Statements.

(a) Each Borrower hereby irrevocably appoints and constitutes Administrative
Borrower as its agent to request and receive Loans and request Letters of Credit
pursuant to this Agreement from Administrative Agents, Issuing Bank or any
Lender in the name or on behalf of such Borrower. Administrative Agents, Issuing
Bank and Lenders may disburse the Loans to such bank account of Administrative
Borrower or a Borrower or otherwise make such Loans to a Borrower and issue
Letters of Credit on behalf of a Borrower as Administrative Borrower may
designate or direct, without notice to any other Borrower.

(b) Administrative Borrower hereby accepts the appointment by Borrowers to act
as the agent of Borrowers pursuant to this Section 2.19. Administrative Borrower
shall ensure that the disbursement of any Loans to a Borrower requested by or
paid to or for the account of such Borrower, or the issuance of any Letters of
Credit on behalf of a Borrower hereunder, shall be paid to or for the account of
such Borrower.

(c) Any notice, election, representation, warranty, agreement or undertaking by
or on behalf of any other Borrower by Administrative Borrower shall be deemed
for all purposes to have been made by such Borrower, as the case may be, and
shall be binding upon and enforceable against such Borrower to the same extent
as if made directly by such Borrower.

(d) No purported termination of the appointment of Administrative Borrower as
agent as aforesaid shall be effective, except after ten (10) days’ prior written
notice to Agents.

 

83



--------------------------------------------------------------------------------

 

SECTION 2.20 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) the Commitment Fee shall cease to accrue on the Commitment of such Lender so
long as it is a Defaulting Lender (except to the extent it is payable to the
Issuing Bank pursuant to clause (c)(v) below);

(b) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s Swingline Exposure
and LC Exposure does not exceed the total of all non-Defaulting Lenders’
Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, US Borrower shall within three (3) Business Days
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s Swingline Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) and (y) second, cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.18(j) for so long as such LC Exposure is outstanding;

(iii) if any portion of such Defaulting Lender’s LC Exposure is cash
collateralized pursuant to clause (ii) above, US Borrower shall not be required
to pay the LC Participation Fee with respect to such portion of such Defaulting
Lender’s LC Exposure so long as it is cash collateralized;

(iv) if any portion of such Defaulting Lender’s LC Exposure is reallocated to
the non-Defaulting Lenders pursuant to clause (i) above, then the LC
Participation Fee with respect to such portion shall be allocated among the
non-Defaulting Lenders in accordance with their Pro Rata Percentages; or

(v) if any portion of such Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.20(b), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
the Commitment Fee that otherwise would have been payable to such Defaulting
Lender (with respect to the portion of such Defaulting Lender’s Revolving
Commitment that would have been reduced by such LC Exposure) and the LC
Participation Fee payable with respect to such Defaulting Lender’s LC Exposure
shall each be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated;

(c) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateralized in
accordance with the procedure set forth in Section 2.20(b), and participations
in any such newly issued or increased Letter of Credit or newly made Swingline
Loan shall be allocated among non-Defaulting Lenders in accordance with their
respective Pro Rata Percentages (and Defaulting Lenders shall not participate
therein), but in no event shall any non-Defaulting Lender’s Revolving Exposure
exceed its Revolving Commitment; and

 

84



--------------------------------------------------------------------------------

 

(d) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.14(d) but
excluding Section 2.16(b)) may, in lieu of being distributed to such Defaulting
Lender, be retained by the applicable Administrative Agent in a segregated
account (and such amount shall not bear interest hereunder) and, subject to any
applicable Requirements of Law, be applied at such time or times as may be
determined by such Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to such Administrative Agent hereunder,
(ii) second, pro rata, to the payment of any amounts owing by such Defaulting
Lender to the Issuing Bank or Swingline Lender hereunder, (iii) third, to the
funding of any Loan or the funding or cash collateralization of any
participation in any Swingline Loan or Letter of Credit in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the US Administrative Agent, (iv) fourth, if so
determined by the US Administrative Agent and US Borrower, held in such account
as cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (v) fifth, pro rata, to the payment of any amounts owing to
Borrowers or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by Borrowers or any Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement and (vi) sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if such payment is (x) a
prepayment of the principal amount of any Loans or Reimbursement Obligations in
respect of LC Disbursements with respect to which a Defaulting Lender has funded
its participation obligations and (y) made at a time when the conditions set
forth in Section 4.02 are satisfied, such payment shall be applied solely to
prepay the Loans of, and Reimbursement Obligations owed to, all non-Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans, or
Reimbursement Obligations owed to, any Defaulting Lender.

In the event that the applicable Administrative Agent, Borrower, the Issuing
Bank or the Swingline Lender, as the case may be, each agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender or otherwise determines that a Defaulting Lender should no
longer be deemed a Defaulting Lender, then the Swingline Exposure and LC
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as the applicable Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Pro Rata Percentage. The rights and remedies against a
Defaulting Lender under this Section 2.20 are in addition to other rights and
remedies that Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender and the non-Defaulting Lenders may have against such Defaulting
Lender. The arrangements permitted or required by this Section 2.20 shall be
permitted under this Agreement, notwithstanding any limitation on Liens or the
pro rata sharing provisions or otherwise.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agents, the
Collateral Agents, the Issuing Bank and each of the Lenders (with references to
the Companies being references thereto after giving effect to the Original
Transactions unless otherwise expressly stated) that:

SECTION 3.01 Organization; Powers. Each Company (a) is duly incorporated,
organized or formed and validly existing under the laws of the jurisdiction of
its incorporation, organization or formation, (b) has all requisite power and
authority to carry on its business as now conducted and to own

 

85



--------------------------------------------------------------------------------

and lease its property and (c) is qualified and in good standing (to the extent
such concept is applicable in the applicable jurisdiction) to do business in
every jurisdiction where such qualification is required, except in such
jurisdictions where the failure to so qualify or be in good standing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. As of the Restatement Date, there is no existing
default under any Organizational Document of any Company or any event which,
with the giving of notice or passage of time or both, would constitute a default
by any party thereunder.

SECTION 3.02 Authorization; Enforceability. The Original Transactions entered
into by each Loan Party were within such Loan Party’s powers and were duly
authorized by all necessary action on the part of such Loan Party. The
Transactions to be entered into by each Loan Party are within such Loan Party’s
powers and have been duly authorized by all necessary action on the part of such
Loan Party. This Agreement has been duly executed and delivered by each Loan
Party and constitutes, and each other Loan Document to which any Loan Party is
to be a party, when executed and delivered by such Loan Party, will constitute,
a legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03 No Conflicts. Except as set forth on Schedule 3.03, the
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (i) such
as have been obtained or made and are in full force and effect, (ii) such as are
necessary to perfect Liens created by the Loan Documents and (iii) consents,
approvals, registrations, filings, permits or actions the failure to obtain or
perform which could not reasonably be expected to result in a Material Adverse
Effect, (b) will not violate the Organizational Documents of any Company,
(c) will not violate any Requirement of Law except for such violations which
could not reasonably be expected to have a Material Adverse Effect, (d) will not
violate or result in a default or require any consent or approval under any
indenture, material agreement or other material instrument binding upon any
Company or its property, or give rise to a right thereunder to require any
payment to be made by any Company, except for violations, defaults or the
creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect, and (e) will not result in the creation or imposition
of any Lien on any property of any Company, except Liens created by the Loan
Documents and Permitted Liens.

SECTION 3.04 Financial Statements; Projections.

(a) Historical Financial Statements. Borrowers have heretofore delivered to the
Lenders (i) audited combined balance sheets and related audited combined
statements of income, comprehensive income and enterprise capital and cash flows
of the Acquired Business for the fiscal years ending on December 31, 2002, 2003
and 2004 (the “Audited Financial Statements”), (ii) unaudited combined balance
sheets and related combined statements of income, comprehensive income and
enterprise capital and cash flows of the Acquired Business for each fiscal
quarter of the current fiscal year ending more than 30 days prior to the Closing
Date and for the comparable periods of the preceding fiscal year (the “Unaudited
Financial Statements”) (with respect to which the independent auditors shall
have performed an SAS 100 review) and (iii) unaudited combined balance sheets
and related statements of income of the Acquired Business for each fiscal month
beginning after the last fiscal quarter covered by the Unaudited Financial
Statements and ending more than 30 days prior to the Closing Date and for the
comparable periods of the preceding fiscal year (and together with the Audited
Financial Statements and the Unaudited Financial Statements, the “Pre-Closing
Date Financial Statements”). Such financial statements and all financial
statements delivered pursuant to Sections 5.01(a), (b) and (c) of the Existing
Credit Agreement and of this Agreement (collectively, the “Credit Agreement
Financial Statements”)

 

86



--------------------------------------------------------------------------------

have been prepared in accordance with GAAP and present fairly in all material
respects the financial condition and results of operations and cash flows of the
Acquired Business, in the case of the Pre-Closing Date Financial Statements, and
US Borrower and its Subsidiaries, in the case of the Credit Agreement Financial
Statements, as of the dates and for the periods to which they relate (subject in
the case of unaudited financial statements to normal year end adjustments and
the absence of footnotes).

(b) No Liabilities. Except as set forth in the Pre-Closing Date Financial
Statements or the Credit Agreement Financial Statements delivered pursuant to
the Existing Credit Agreement (or disclosed in the notes thereto) or otherwise
permitted under this Agreement, as of the date hereof, there are no liabilities
of any Company of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise, which would reasonably be expected to result in a
Material Adverse Effect, and there is no existing condition, situation or set of
circumstances which would reasonably be expected to result in such a liability,
other than liabilities under the Loan Documents and the Senior Subordinated Note
Documents. Since December 31, 2009, there has been no event, change,
circumstance or occurrence that, individually or in the aggregate, has had or
would reasonably be expected to result in a Material Adverse Effect.

(c) Pro Forma Financial Statements. Borrowers have heretofore delivered to the
Lenders forecasts of the financial performance of US Borrower and its
Subsidiaries (x) on an annual basis, through December 31, 2013 and (y) on a
quarterly basis, through December 30, 2011. Such pro forma financial statements
have been prepared in good faith by the Loan Parties, based on the assumptions
stated therein (which assumptions are believed by the Loan Parties on the date
hereof and on the Closing Date to be reasonable), are based on the best
information available to the Loan Parties as of the date of delivery thereof,
accurately reflect all adjustments required to be made to give effect to the
Transactions and present fairly in all material respects the pro forma
consolidated financial position and results of operations of US Borrower as of
such date and for such periods, assuming that the Transactions had occurred at
such dates.

(d) Forecasts. The forecasts of financial performance of US Borrower and its
Subsidiaries furnished to the Lenders have been prepared in good faith by
Borrowers and based on assumptions believed by Borrowers to be reasonable when
made.

SECTION 3.05 Properties.

(a) Generally. Except as set forth on Schedule 3.05(a) or with respect to
property located at a Company’s customer locations, each Company has good title
to, or valid leasehold interests in, all its property material to its business,
free and clear of all Liens except for Permitted Liens and minor irregularities
or deficiencies in title that, individually or in the aggregate, do not
interfere with its ability to conduct its business as currently conducted or to
utilize such property for its intended purpose. The property of the Companies,
taken as a whole, (i) is in good operating order, condition and repair (ordinary
wear and tear and obsolescence excepted) and (ii) constitutes all the property
which is required for the business and operations of the Companies as presently
conducted.

(b) Real Property. Schedules 8(a) and 8(b) to the Perfection Certificate dated
the Restatement Date contain a true and complete list of each interest in Real
Property (i) owned by any Company as of the date hereof and describes the type
of interest therein held by such Company and whether such owned Real Property is
leased and if leased whether the underlying Lease contains any option to
purchase all or any portion of such Real Property or any interest therein or
contains any right of first refusal relating to any sale of such Real Property
or any portion thereof or interest therein and (ii) leased, subleased or
otherwise occupied or utilized by any Company, as lessee, sublessee, franchisee
or licensee, as of the date hereof and describes the type of interest therein
held by such Company.

 

87



--------------------------------------------------------------------------------

 

(c) No Casualty Event. No Company has received any notice of, nor has any
knowledge of, the occurrence or pendency or contemplation of any Casualty Event
affecting all or any portion of its property that could not reasonably be
expected to have a Material Adverse Effect. No Mortgage encumbers improved Real
Property that is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards within the
meaning of the National Flood Insurance Act of 1968 unless flood insurance
available under such Act has been obtained in accordance with Section 5.04.

(d) Collateral. Each Company owns or has rights to use all of the material
Collateral and all rights with respect to any of the foregoing used in,
necessary for or material to each Company’s business as currently conducted. The
use by each Company of such Collateral and all such rights with respect to the
foregoing do not infringe on the rights of any person other than such
infringement which could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. No claim has been made and
remains outstanding that any Company’s use of any Collateral does or may violate
the rights of any third party that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06 Intellectual Property.

(a) Ownership/No Claims. Each Loan Party owns, is licensed or otherwise has the
right to use, all Intellectual Property used in the business for such Loan
Party, except for those the failure to own or license which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No claim has been asserted and is pending by any person challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does any Loan Party know of
any valid basis for any such claim. The use of such Intellectual Property by
each Loan Party does not infringe the rights of any person, except for such
claims and infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(b) Registrations. Except pursuant to licenses and other user agreements entered
into by each Loan Party in the ordinary course of business that are listed in
Schedule 12(a) or 12(b) to the Perfection Certificate dated the Restatement
Date, on and as of the date hereof (i) each Loan Party owns and possesses the
right to use, and has not licensed or otherwise expressly authorized any other
person (other than an Affiliate of such Loan Party) to use, any Intellectual
Property listed in Schedule 12(a) or 12(b) to such Perfection Certificate and
(ii) all registrations listed in Schedule 12(a) or 12(b) to such Perfection
Certificate are in full force and effect.

(c) No Violations or Proceedings. To each Loan Party’s knowledge, on and as of
the date hereof, there is no material violation by others of any right of such
Loan Party with respect to any copyright, patent or trademark listed in Schedule
12(a) or 12(b) to the Perfection Certificate dated the Restatement Date, pledged
by it under the name of such Loan Party except as may be set forth on Schedule
3.06(c).

SECTION 3.07 Equity Interests and Subsidiaries.

(a) Equity Interests. As of the Restatement Date, Schedules 1(a) and 10(a) to
the Perfection Certificate dated the Restatement Date set forth a list of
(i) all the Subsidiaries of US Borrower and their jurisdictions of organization,
formation or incorporation, as appropriate, as of the Restatement Date and
(ii) the number of each class of its Equity Interests authorized, and the number
outstanding, on the Restatement Date and the number of shares covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights. All Equity Interests consisting of capital stock of each

 

88



--------------------------------------------------------------------------------

Company are duly and validly issued and are fully paid and non-assessable, and,
other than the Equity Interests of Holdings, are owned by Holdings, directly or
indirectly through Wholly Owned Subsidiaries (other than Mozaic). As of the
Restatement Date, all Equity Interests of Holdings are owned by Equity
Investors. Each Loan Party is the record and beneficial owner of, and has good
and marketable title to, the Equity Interests pledged by it under the Security
Documents, free of any and all Liens, rights or claims of other persons, except
the security interest created by the Security Documents or otherwise permitted
under this Agreement, and there are no outstanding warrants, options or other
rights to purchase, or shareholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible into, or that
requires the issuance or sale of, any such Equity Interests except as set forth
in Schedule 3.07(a).

(b) No Consent of Third Parties Required. No consent of any person including any
other general or limited partner, any other member of a limited liability
company, any other shareholder or any other trust beneficiary is necessary or
reasonably desirable (from the perspective of a secured party) in connection
with the creation, perfection or first priority status of the security interest
of the applicable Collateral Agent in any Equity Interests pledged to such
Collateral Agent for the benefit of the Secured Parties under the applicable
Security Agreement or the exercise by such Collateral Agent of the voting or
other rights provided for in the Security Agreement or the exercise of remedies
in respect thereof.

(c) Organizational Chart. An accurate organizational chart, showing the
ownership structure of US Borrower and each Subsidiary on the Restatement Date
is set forth on Schedule 10(a) to the Perfection Certificate dated the
Restatement Date.

SECTION 3.08 Litigation; Compliance with Laws. There are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority now
pending or, to the knowledge of any Company, threatened against or affecting any
Company or any business, property or rights of any Company (i) that involve any
Loan Document or, as of the Restatement Date, any of the Transactions or (ii) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. No Company or any of its
property is in violation of, nor will the continued operation of its property as
currently conducted violate, any Requirements of Law (including any zoning or
building ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting any Company’s Real Property or is
in default with respect to any Requirement of Law, where such violation or
default, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.09 Agreements. No Company has violated any agreement or instrument to
which it is a party or any corporate or other constitutional restriction to
which it is subject which, if violated, would reasonably be expected to result
in a Material Adverse Effect. No Company is in default in any manner under any
provision of any indenture or other agreement or instrument evidencing material
Indebtedness, or any other material agreement or instrument to which it is a
party or by which it or any of its property is or may be bound, where such
default would reasonably be expected to result in a Material Adverse Effect.
Schedule 3.09 accurately and completely lists all material agreements (other
than leases of Real Property set forth on Schedule 8(a) or 8(b) to the
Perfection Certificate dated the Restatement Date) to which any Company is a
party which are in effect on the date hereof in connection with the operation of
the business conducted thereby and Borrowers have delivered to the
Administrative Agents complete and correct copies of all such material
agreements, including any amendments, supplements or modifications with respect
thereto, and, to the best knowledge of Borrowers, all such agreements are in
full force and effect.

 

89



--------------------------------------------------------------------------------

 

SECTION 3.10 Federal Reserve Regulations. No Company is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock. No part of the proceeds of any Loan
or any Letter of Credit will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the regulations of
the Board, including Regulation T, U or X. The pledge of the Securities
Collateral pursuant to the applicable Security Documents does not violate such
regulations.

SECTION 3.11 Investment Company Act. No Company is an “investment company” or a
company “controlled” by an “investment company,” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

SECTION 3.12 Use of Proceeds. Borrowers shall only use the proceeds of (a) the
Tranche B Term Loans deemed made on the Restatement Date solely to convert a
portion of the outstanding principal amount of the Existing US Term Loans,
Existing Canadian Term Loans and Existing UK Term Loans, (b) the Revolving Loans
and Swingline Loans for Permitted Acquisitions, working capital and general
corporate purposes, including without limitation, repurchases of Senior
Subordinated Notes permitted under Section 6.11(a) (it being understood that no
Revolving Loans or Swingline Loans shall be made on the Restatement Date) and
(c) the Tranche B Acquisition Loans deemed made on the Restatement Date solely
to convert a portion of the outstanding principal amount of the Existing
Acquisition Loans.

SECTION 3.13 Taxes. Each Company has (a) timely filed or caused to be timely
filed all federal Tax Returns and all material state, provincial, local and
foreign Tax Returns or materials required to have been filed by it and all such
Tax Returns are true and correct in all material respects and (b) duly and
timely paid, collected or remitted or caused to be duly and timely paid,
collected or remitted all Taxes (whether or not shown on any Tax Return) due and
payable, collectible or remittable by it and all assessments received by it,
except Taxes (i) that are being contested in good faith by appropriate
proceedings and for which such Company has set aside on its books adequate
reserves in accordance with GAAP (and any locally applicable generally accepted
accounting principles) and (ii) which could not, individually or in the
aggregate, have a Material Adverse Effect. Each Company has made adequate
provision in accordance with GAAP (and any locally applicable generally accepted
accounting principles) for all Taxes not yet due and payable. Each Company is
unaware of any proposed or pending tax assessments, deficiencies or audits that
could be reasonably expected to, individually or in the aggregate, result in a
Material Adverse Effect. No Company has ever been a party to any understanding
or arrangement constituting a “tax shelter” within the meaning of
Section 6111(c), Section 6111(d) or Section 6662(d)(2)(C)(iii) of the Code, or
has ever “participated” in a “reportable transaction” within the meaning of
Treasury Regulation Section 1.6011-4, except as could not be reasonably expected
to, individually or in the aggregate, result in a Material Adverse Effect.

SECTION 3.14 No Material Misstatements. No information, report, financial
statement, certificate, Borrowing Request, LC Request, exhibit or schedule
furnished by or on behalf of any Company to the Administrative Agents or any
Lender in connection with the negotiation of any Loan Document or included
therein or delivered pursuant thereto, taken as a whole, contained or contains
any material misstatement of fact or omitted or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were or are made, not misleading as of the date such
information is dated or certified; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, each Company represents only that it acted
in good faith and utilized reasonable assumptions and due care in the
preparation of such information, report, financial statement, exhibit or
schedule.

 

90



--------------------------------------------------------------------------------

 

SECTION 3.15 Labor Matters. As of the Restatement Date, there are no strikes,
lockouts or slowdowns against any Company pending or, to the knowledge of any
Company, threatened. The hours worked by and payments made to employees of any
Company have not been in violation of the Fair Labor Standards Act of 1938, as
amended, or any other applicable federal, state, local or foreign law dealing
with such matters in any manner which would reasonably be expected to result in
a Material Adverse Effect. All payments due from any Company, or for which any
claim may be made against any Company, on account of wages and employee health
and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of such Company except where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which any Company is bound.

SECTION 3.16 Solvency. Immediately after the consummation of the Transactions to
occur on the Restatement Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of each Loan, (a) the
fair value of the properties of each Loan Party (individually and on a
consolidated basis with its Subsidiaries) will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of each Loan Party (individually and on a consolidated basis with
its Subsidiaries) will be greater than the amount that will be required to pay
the probable liability of its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) each Loan Party (individually and on a consolidated basis with its
Subsidiaries) is generally able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; (d) each Loan Party (individually and on a consolidated basis with its
Subsidiaries) will not have unreasonably small capital with which to conduct its
business in which it is engaged as such business is now conducted and is
proposed to be conducted following the Closing Date, (e) each Loan Party has not
ceased paying its current obligations in the ordinary course of business as they
generally become due and (f) with respect to each Loan Party incorporated under
the laws of England and Wales only, it is not “unable to pay its debts”;
provided, that in this context, “unable to pay its debts” means that there are
no grounds on which such Loan Party could be deemed unable to pay its debts (as
defined in Section 123(1) of the United Kingdom Insolvency Act 1986) or on which
a court could be satisfied that the value of its assets is less than the amount
of its liabilities, taking into account its contingent and prospective
liabilities (as such term would be construed for the purposes of Section 123(2)
of the United Kingdom Insolvency Act 1986). In computing the amount of
contingent and unliquidated liabilities at any time, such liabilities shall be
computed at the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

SECTION 3.17 Employee Benefit Plans. Each Plan that is subject to ERISA is in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder. No ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events, would reasonably be expected to result in
material liability of any Company which is subject to ERISA or any of its ERISA
Affiliates or the imposition of a Lien on any of the property of any Company
which is subject to ERISA. The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $1,000,000 the fair market value of the property of all such underfunded
Plans. Using actuarial assumptions and computation methods consistent with
subpart I of subtitle E of Title IV of ERISA, the aggregate liabilities of each
Company which is subject to ERISA or its ERISA Affiliates to all Multiemployer
Plans in the event of a complete withdrawal therefrom, as of the close of the
most recent fiscal year of each such Multiemployer Plan, could not reasonably be
expected to result in a Material Adverse Effect.

 

91



--------------------------------------------------------------------------------

 

To the extent applicable, each Foreign Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
Requirements of Law and has been maintained, where required, in good standing
with applicable regulatory authorities. No Company has incurred any material
obligation in connection with the termination of or withdrawal from any Foreign
Plan. The present value of the accrued benefit liabilities (whether or not
vested) under each Foreign Plan which is funded, determined as of the end of the
most recently ended fiscal year of the respective Company on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the property of such Foreign Plan, and for each Foreign Plan which is
not funded, the obligations of such Foreign Plan are properly accrued.

Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect: (i) the Canadian Pension Plans are duly
registered under all applicable provincial pension benefits legislation and the
ITA; (ii) all obligations of the Canadian Borrower and its Subsidiaries
(including fiduciary, funding, investment and administration obligations)
required to be performed in connection with the Canadian Pension Plans, the
Canadian Benefit Plans and the funding agreements therefor have been performed
in a timely fashion; (iii) there are no outstanding disputes concerning the
assets held pursuant to any such funding agreement; (iv) all contributions or
premiums required to be made by Canadian Borrower or any of its Subsidiaries to
the Canadian Pension Plans and the Canadian Benefit Plans have been made in a
timely fashion in accordance with the terms of such plans and applicable laws
and regulations; (v) all employee contributions or premiums to the Canadian
Pension Plans and the Canadian Benefit Plans required to be made by way of
authorized payroll deduction have been properly withheld and fully paid into
such plans in a timely fashion; (vi) all reports and disclosures relating to the
Canadian Pension Plans and Canadian Benefit Plans required by any applicable
laws or regulations have been filed or distributed in a timely fashion; (vii) to
the knowledge of the Borrowers, there have been no improper withdrawals, or
applications of, the assets of any of the Canadian Pension Plans; (viii) there
have been no partial terminations of any Canadian Pension Plan and, to the
knowledge of the Borrowers, no circumstances exist or have existed that would
result, or be reasonably anticipated to result, in the declaration of a partial
termination of any Canadian Pension Plan under applicable laws; (ix) no amount
is owing by or in respect of any of the Canadian Pension Plans under the ITA or
any provincial taxation statute; (x) each of the Canadian Pension Plans which is
a defined benefit registered pension plan is fully funded both on an ongoing
basis and on a solvency basis pursuant to actuarial assumptions and methods
which are utilized in the valuation last filed with the applicable governmental
authorities for such plan and which are consistent with generally accepted
actuarial principles; (xi) the Borrowers, after diligent enquiry, have neither
any knowledge, nor any grounds for believing, that any of the Canadian Pension
Plans is the subject of an investigation, any other proceeding, an action or a
claim; and (xii) to the knowledge of the Borrowers, no condition exists and no
event or transaction has occurred with respect to any Canadian Pension Plan or
Canadian Benefit Plan that is reasonably likely to result in any Borrower or
Guarantor incurring any liability, fine or penalty.

SECTION 3.18 Environmental Matters. Except as, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect:

(i) The Companies and their businesses, operations and Real Property are in
compliance with, and the Companies have no liability under, any applicable
Environmental Law; and under the currently effective business plan of the
Companies, no expenditures or operational adjustments will be required in order
to comply with applicable Environmental Laws during the next five years;

(ii) The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law, all such Environmental Permits are
valid and in good standing and, under the currently effective business plan of
the Companies, no expenditures or operational adjustments will be required in
order to renew or modify such Environmental Permits during the next five years;

 

92



--------------------------------------------------------------------------------

 

(iii) There has been no Release or threatened Release of Hazardous Material on,
at, under or from any Real Property or facility presently or formerly owned,
leased or operated by the Companies or their predecessors in interest that could
result in liability by the Companies under any applicable Environmental Law;

(iv) There is no Environmental Claim pending or, to the knowledge of the
Companies, threatened against the Companies, or relating to the Real Property
currently or formerly owned, leased or operated by the Companies or their
predecessors in interest or relating to the operations of the Companies, and
there are no actions, activities, circumstances, conditions, events or incidents
that could form the basis of such an Environmental Claim;

(v) No person (other than a Company) with an indemnity or contribution
obligation to any Company relating to compliance with or liability under
Environmental Law is, to the knowledge of the Companies, in default with respect
to such obligation;

(vi) No Company is obligated to perform any action or otherwise incur any
expense under Environmental Law pursuant to any order, decree, judgment or
agreement by which it is bound or has assumed by contract, agreement or
operation of law, and no Company is conducting or financing any Response
pursuant to any Environmental Law with respect to any Real Property or any other
location;

(vii) No Real Property or facility owned, operated or leased by the Companies
and, to the knowledge of the Companies, no Real Property or facility formerly
owned, operated or leased by the Companies or any of their predecessors in
interest is (x) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA, (y) listed on the Comprehensive Environmental
Response, Compensation and Liability Information System promulgated pursuant to
CERCLA or (z) included on any similar list maintained by any Governmental
Authority including any such list relating to petroleum; and

(viii) No Lien has been recorded or, to the knowledge of any Company, threatened
under any Environmental Law with respect to any Real Property or other assets of
the Companies.

(ix) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law; and

(x) The Companies have made available to the Lenders all material records and
files in the possession, custody or control of, or otherwise reasonably
available to, the Companies concerning compliance with or liability under
Environmental Law, including those concerning the actual or suspected existence
of Hazardous Material at Real Property or facilities currently or formerly
owned, operated, leased or used by the Companies.

SECTION 3.19 Insurance. Schedule 3.19 sets forth a true, complete and correct
description of all insurance policies maintained by each Company as of the
Restatement Date. All insurance policies maintained by the Companies are in full
force and effect, all premiums required to have been paid have been duly paid,
no Company has received written notice of violation or cancellation thereof, the
Premises,

 

93



--------------------------------------------------------------------------------

and the use, occupancy and operation thereof, comply in all material respects
with all Insurance Requirements, and there exists no default under any Insurance
Requirement. Each Company has insurance in such amounts and covering such risks
and liabilities as are customary for companies of a similar size engaged in
similar businesses in similar locations.

SECTION 3.20 Security Documents.

(a) Security Documents. The US Security Agreement is effective to create in
favor of US Collateral Agent for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, the US Security
Agreement Collateral and, when (i) financing statements and other filings in
appropriate form are filed in the offices specified on Schedule 7 to the
Perfection Certificate dated the Restatement Date or as otherwise provided in
clause (b) below and (ii) upon the taking of possession or control by US
Collateral Agent of the US Security Agreement Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to US Collateral Agent to the extent
possession or control by US Collateral Agent is required by each Security
Document), the Liens created by the US Security Agreement shall constitute fully
perfected first priority Liens on, and security interests in, all right, title
and interest of the grantors in the US Security Agreement Collateral (other than
such US Security Agreement Collateral in which a security interest cannot be
perfected under the UCC as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens. The
Security Agreements are effective to create in favor of Canadian Collateral
Agent for the benefit of the Secured Parties, legal, valid and enforceable Liens
on, and security interests in, the Collateral and, when financing statements or
other filings in appropriate form are filed in the applicable governmental
offices the Liens so created shall constitute fully perfected first priority
Liens on, and security interests in, all right, title and interest of the
grantors in the Collateral, in each case subject to no Liens other than
Permitted Liens.

(b) Copyright Office Filing. When the applicable Security Agreement or a short
form thereof is filed in the United States Copyright Office or comparable office
in a foreign jurisdiction, the Liens created by such Security Agreement shall
constitute fully perfected first priority Liens on, and security interests in,
all right, title and interest of the grantors thereunder in the copyrights and
copyright licenses (as described in such Security Agreement), in each case
subject to no Liens other than Permitted Liens.

(c) Mortgages. Each Mortgage entered into by US Borrower or one of its Domestic
Subsidiaries (each, a “US Mortgage”) is effective to create, in favor of US
Collateral Agent, for its benefit and the benefit of the Secured Parties, legal,
valid and enforceable first priority Liens on, and security interests in, all of
the Loan Parties’ right, title and interest in and to the Mortgaged Properties
thereunder and the proceeds thereof, subject only to Permitted Liens or other
Liens acceptable to US Collateral Agent, and when the US Mortgages are filed in
the offices specified on Schedule 8(a) to the Perfection Certificate dated the
Restatement Date (or, in the case of any US Mortgage executed and delivered
after the date thereof in accordance with the provisions of Sections 5.11 and
5.12, when such US Mortgage is filed in the offices specified in the local
counsel opinion delivered with respect thereto in accordance with the provisions
of Sections 5.11 and 5.12), the US Mortgages shall constitute fully perfected
Liens on, and security interests in, all right, title and interest of the Loan
Parties in the Mortgaged Properties and the proceeds thereof, in each case prior
and superior in right to any other person, other than Liens permitted by such US
Mortgage.

(d) Valid Liens. Each Security Document delivered pursuant to Sections 5.11 and
5.12 will, upon execution and delivery thereof, be effective to create in favor
of the applicable Collateral Agent, for the benefit of the applicable Secured
Parties, legal, valid and enforceable Liens on, and security interests in, all
of the Loan Parties’ right, title and interest in and to the Collateral
thereunder, and

 

94



--------------------------------------------------------------------------------

(i) when all appropriate filings or recordings are made in the appropriate
offices as may be required under applicable law and (ii) upon the taking of
possession or control by the applicable Collateral Agent of such Collateral with
respect to which a security interest may be perfected only by possession or
control (which such possession or control shall be given to such Collateral
Agent to the extent required by any Security Document), such Security Document
will constitute fully perfected Liens on, and security interests in, all right,
title and interest of the Loan Parties in such Collateral, in each case subject
to no Liens other than the applicable Permitted Liens.

SECTION 3.21 [Intentionally Omitted].

SECTION 3.22 Anti-Terrorism Law.

(a) No Loan Party and, to the knowledge of the Loan Parties, none of its
Affiliates is in violation of any Requirement of Law relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.

(b) No Loan Party and to the knowledge of the Loan Parties, no Affiliate of any
Loan Party acting or benefiting in any capacity in connection with the Loans is
any of the following:

(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the US Treasury Department Office
of Foreign Assets Control (“OFAC”) at its official website or any replacement
website or other replacement official publication of such list.

(c) No Loan Party and, to the knowledge of the Loan Parties, no Affiliate of any
Loan Party acting in any capacity in connection with the Loans (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any person described in paragraph (b) above,
(ii) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order, or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

SECTION 3.23 Subordination of Senior Subordinated Notes. The Secured Obligations
are “Senior Debt,” the Guaranteed Obligations are “Guarantor Senior Debt” and
the Secured Obligations and Guaranteed Obligations are “Designated Senior Debt,”
in each case, within the meaning of the Senior Subordinated Note Documents.

 

95



--------------------------------------------------------------------------------

 

SECTION 3.24 UK Financial Assistance. Neither the execution, delivery and
performance of any of the Loan Documents nor the incurrence of any obligations
or liabilities (actual or contingent) thereunder by any Loan Party incorporated
under the laws of England and Wales constitutes or will constitute unlawful
financial assistance for the purposes of Sections 151 to 158 (inclusive) of the
United Kingdom Companies Act 1985 (as amended or otherwise re-enacted from time
to time).

ARTICLE IV.

CONDITIONS TO CREDIT EXTENSIONS

SECTION 4.01 Conditions to Restatement Date. The effectiveness of the amendment
and restatement of the Existing Credit Agreement in the form of this Agreement
and the obligation of each Lender and, if applicable, each Issuing Bank to fund
the initial Credit Extension requested to be made (or deemed to be made) by it
shall be subject to the prior or concurrent satisfaction (except to the extent
that such conditions are permitted to be satisfied on a post-closing basis
pursuant to Section 5.14 hereof) of each of the conditions precedent set forth
in Section 8 of the Amendment Agreement (or the waiver thereof) (the date on
which such conditions are satisfied or waived, the “Restatement Date”).

SECTION 4.02 Conditions to All Credit Extensions. The obligation of each Lender
and each Issuing Bank to make any Credit Extension (including the Credit
Extension deemed to be made on the Restatement Date) shall be subject to, and to
the satisfaction of, each of the conditions precedent set forth below.

(a) Notice. The Administrative Agents shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and US Administrative Agent shall have received an LC Request as required
by Section 2.18(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and US Administrative Agent shall have received a Borrowing
Request as required by Section 2.17(b).

(b) No Default. At the time of and immediately after giving effect to such
Credit Extension and the application of the proceeds thereof, no Default shall
have occurred and be continuing on such date.

(c) Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Article III hereof or in any other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date.

(d) No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making any Loans to be made by it. No
injunction or other restraining order shall have been issued, shall be pending
or noticed with respect to any action, suit or proceeding seeking to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated by this Agreement or the
making of Loans hereunder.

Each of the delivery of a Borrowing Request or an LC Request and the acceptance
by the applicable Borrower of the proceeds of such Credit Extension shall
constitute a representation and warranty by such Borrower and each other Loan
Party that on the date of such Credit Extension (both

 

96



--------------------------------------------------------------------------------

immediately before and after giving effect to such Credit Extension and the
application of the proceeds thereof) the conditions contained in
Sections 4.02(b)-(d) have been satisfied. The applicable Borrower shall provide
such information (including calculations in reasonable detail of the covenants
in Section 6.10) as the Administrative Agents may reasonably request to confirm
that the conditions in Sections 4.02(b)-(d) have been satisfied.

ARTICLE V.

AFFIRMATIVE COVENANTS

Each Loan Party warrants, covenants and agrees with each Lender that so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders and Required Revolving Lenders shall otherwise consent in writing, each
Loan Party will, and will cause each of its Subsidiaries to:

SECTION 5.01 Financial Statements, Reports, etc. Furnish to the Administrative
Agents and each Lender:

(a) Annual Reports. As soon as available and in any event within 90 days after
the end of each fiscal year, beginning with the fiscal year ending December 31,
2010, (i) the consolidated balance sheet of US Borrower as of the end of such
fiscal year and related consolidated statements of income, cash flows and
stockholders’ equity for such fiscal year, in comparative form with such
financial statements as of the end of, and for, the preceding fiscal year, and
notes thereto (including a note with a consolidating balance sheet and
statements of income and cash flows separating out US Borrower and its
Subsidiaries), all prepared in accordance with Regulation S-X and accompanied by
an opinion of PricewaterhouseCoopers LLP or other independent public accountants
of recognized national standing satisfactory to the Administrative Agents (which
opinion shall not be qualified as to scope or contain any going concern or other
qualification), stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations
and cash flows of US Borrower as of the dates and for the periods specified in
accordance with GAAP, (ii) a management report in a form reasonably satisfactory
to the Administrative Agents setting forth (A) statement of income items and
Consolidated EBITDA of US Borrower for such fiscal year, showing variance, by
dollar amount and percentage, from amounts for the previous fiscal year and
budgeted amounts and (B) key operational information and statistics for such
fiscal year consistent with internal reporting standards, and (iii) a narrative
report and management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agents, of the financial condition and
results of operations of US Borrower for such fiscal year, as compared to
amounts for the previous fiscal year and budgeted amounts (it being understood
that the information required by clauses (i) and (iii) may be furnished in the
form of a Form 10-K);

(b) Quarterly Reports. As soon as available and in any event within 45 days
after the end of each of the first three fiscal quarters of each fiscal year,
beginning with the fiscal quarter ending September 30, 2010, (i) the
consolidated balance sheet of US Borrower as of the end of such fiscal quarter
and related consolidated statements of income and cash flows for such fiscal
quarter and for the then elapsed portion of the fiscal year, in comparative form
with the consolidated statements of income and cash flows for the comparable
periods in the previous fiscal year, and notes thereto (including a note with a
consolidating balance sheet and statements of income and cash flows separating
out US Borrower and its Subsidiaries), all prepared in accordance with
Regulation S-X under the Securities Act and accompanied by a certificate of a
Financial Officer stating that such financial statements fairly present, in

 

97



--------------------------------------------------------------------------------

all material respects, the consolidated financial condition, results of
operations and cash flows of US Borrower as of the date and for the periods
specified in accordance with GAAP consistently applied, and on a basis
consistent with audited financial statements referred to in clause (a) of this
Section, subject to normal year-end audit adjustments, (ii) a management report
in a form reasonably satisfactory to the Administrative Agents setting forth
(A) statement of income items and Consolidated EBITDA of US Borrower for such
fiscal quarter and for the then elapsed portion of the fiscal year, showing
variance, by dollar amount and percentage, from amounts for the comparable
periods in the previous fiscal year and budgeted amounts and (B) key operational
information and statistics for such fiscal quarter and for the then elapsed
portion of the fiscal year consistent with internal reporting standards, and
(iii) a narrative report and management’s discussion and analysis, in a form
reasonably satisfactory to the Administrative Agents, of the financial condition
and results of operations for such fiscal quarter and the then elapsed portion
of the fiscal year, as compared to the comparable periods in the previous fiscal
year and budgeted amounts (it being understood that the information required by
clauses (i) and (iii) may be furnished in the form of a Form 10-Q);

(c) Monthly Reports. Within 30 days after the end of each of the first two
months of each fiscal quarter, (i) the consolidated balance sheet of US Borrower
as of the end of such two months and the related consolidated statements of
income and cash flows of US Borrower for such month and for the then elapsed
portion of the fiscal year, in comparative form with the consolidated statements
of income and cash flows for the comparable periods in the previous fiscal year,
accompanied by a certificate of a Financial Officer stating that such financial
statements fairly present, in all material respects, the consolidated results of
operations and cash flows of US Borrower as of the date and for the periods
specified in accordance with GAAP consistently applied, subject to normal
year-end audit adjustments, (ii) a management report in a form reasonably
satisfactory to the Administrative Agents setting forth (A) statement of income
items and Consolidated EBITDA of US Borrower for such month and for the then
elapsed portion of the fiscal year, showing variance, by dollar amount and
percentage, from amounts for the comparable periods in the previous fiscal year
and budgeted amounts and (B) key operational information and statistics for such
month and for the then elapsed portion of the fiscal year consistent with
internal reporting standards and (iii) a narrative report and management’s
discussion and analysis, in a form reasonably satisfactory to the Administrative
Agents, of the financial condition and results of operations for such month and
the then elapsed portion of the fiscal year, as compared to the comparable
periods in the previous fiscal year and budgeted amounts;

(d) Financial Officer’s Certificate. (i) Concurrently with any delivery of
financial statements under Section 5.01(a) or (b), a Compliance Certificate
(A) certifying that no Default has occurred or, if such a Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, (B) beginning with the fiscal quarter
ending September 30, 2010, setting forth computations in reasonable detail
satisfactory to the Administrative Agents demonstrating compliance with the
covenants contained in Section 6.10 and, concurrently with any delivery of
financial statements under Section 5.01(a) above, setting forth US Borrower’s
calculation of Excess Cash Flow and (C) showing a reconciliation of Consolidated
EBITDA to the net income set forth on the statement of income; and
(ii) concurrently with any delivery of financial statements under
Section 5.01(a) above, beginning with the fiscal year ending December 31, 2010,
a report of the accounting firm opining on or certifying such financial
statements stating that in the course of its regular audit of the financial
statements of US Borrower and its Subsidiaries, which audit was conducted in
accordance with generally accepted auditing standards, such accounting firm
obtained no knowledge that any Default insofar as it relates to financial or
accounting matters has occurred or, if in the opinion of such accounting firm
such a Default has occurred, specifying the nature and extent thereof;

 

98



--------------------------------------------------------------------------------

 

(e) Financial Officer’s Certificate Regarding Collateral. (i) Concurrently with
any delivery of financial statements under Section 5.01(a), a certificate of a
Financial Officer setting forth the information required pursuant to the
Perfection Certificate Supplement or confirming that there has been no change in
such information since the date of the Perfection Certificate or latest
Perfection Certificate Supplement; and (ii) concurrently with any delivery of
financial statements under Section 5.01(a) or (b), a certificate of a Financial
Officer (x) setting forth (but only to the extent not previously disclosed as
required by the Security Agreement) any updates to the information required
pursuant to Section 2 of the Perfection Certificate as supplemented from time to
time and (y) stating whether, so long as the Canadian Collateral Agent’s liens
on the Canadian Collateral have not been perfected in the Province of Quebec,
the aggregate fair market value of all assets and property situated in the
Province of Quebec is greater than or less than 1,000,000 Canadian dollars;

(f) Public Reports. Promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
any Company with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed to holders of its Indebtedness
pursuant to the terms of the documentation governing such Indebtedness (or any
trustee, agent or other representative therefor), as the case may be (it being
acknowledged and agreed that the delivery requirement described in this
Section 5.01(f) may be satisfied by transmitting to the US Administrative Agent
via electronic mail an internet link to the applicable materials);

(g) Management Letters. Promptly after the receipt thereof by any Company, a
copy of any “management letter” received by any such person from its certified
public or chartered accountants and the management’s responses thereto;

(h) Budgets. Within 30 days after the beginning of each fiscal year, a budget
for US Borrower in form reasonably satisfactory to the Administrative Agents,
but to include balance sheets, statements of income and sources and uses of
cash, for (i) each month of such fiscal year prepared in detail and (ii) each
fiscal year thereafter, through and including the fiscal year in which the Final
Maturity Date occurs, prepared in summary form, in each case, with appropriate
presentation and discussion of the principal assumptions upon which such budgets
are based, accompanied by the statement of a Financial Officer of Borrowers to
the effect that the budget of US Borrower is a reasonable estimate for the
periods covered thereby and, promptly when available, any significant revisions
of such budget, to the extent approved by the Board of Directors;

(i) Organization. Concurrently with any delivery of financial statements under
Section 5.01(a), an accurate organizational chart as required by
Section 3.07(c), or confirmation that there are no changes to Schedule 10(a) to
the Perfection Certificate;

(j) Organizational Documents. Promptly provide copies of any Organizational
Documents that have been amended or modified in accordance with the terms hereof
and deliver a copy of any notice of a material default given or received by any
Company under any Organizational Document within 15 days after such Company
gives or receives such notice; and

(k) Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of any Loan Document, as the
Administrative Agents may reasonably request.

 

99



--------------------------------------------------------------------------------

 

SECTION 5.02 Litigation and Other Notices. Furnish to the Administrative Agents
written notice of the following promptly (and, in any event, within five
Business Days of the occurrence thereof or a Responsible Officer becoming
aware):

(a) any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;

(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit, litigation or proceeding, whether
at law or in equity by or before any Governmental Authority, (i) against any
Company or any Affiliate thereof that would reasonably be expected to result in
a Material Adverse Effect or (ii) with respect to any Loan Document; and

(c) any development that has resulted in, or would reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.03 Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and maintain
in full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05 or Section 6.06 or, in the case of any Subsidiary,
where the failure to perform such obligations, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
privileges, franchises, authorizations, Intellectual Property material to the
conduct of its business except where the failure to do or cause to be done such
things could not reasonably be expected to have a Material Adverse Effect;
maintain and operate such business in substantially the manner in which it is
presently conducted and operated; comply with all applicable Requirements of Law
(including any and all zoning, building, Environmental Law, ordinance, code or
approval or any building permits or any restrictions of record or agreements
affecting the Real Property) and decrees and orders of any Governmental
Authority, whether now in effect or hereafter enacted, except where the failure
to comply, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect; pay and perform its obligations under all
Leases, except where the failure to comply could not reasonably be expected to
result in a Material Adverse Effect; pay and perform its obligations under all
Transaction Documents; and at all times maintain, preserve and protect all
property material to the conduct of such business and keep such property in good
repair, working order and condition (other than wear and tear occurring in the
ordinary course of business) and from time to time make, or cause to be made,
all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times; provided that
nothing in this Section 5.03(b) shall prevent (i) sales of property,
consolidations or mergers by or involving any Company in accordance with
Section 6.05 or Section 6.06; (ii) the withdrawal by any Company of its
qualification as a foreign or extra-provincial corporation in any jurisdiction
where such withdrawal, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; or (iii) the abandonment by any
Company of any rights, franchises, licenses or Intellectual Property that such
person reasonably determines are not useful to its business or no longer
commercially desirable.

SECTION 5.04 Insurance.

(a) Generally. Keep its insurable property adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations, including
insurance with respect to Mortgaged Properties and other properties material to
the business of the Companies against such casualties and contingencies and of
such types and in such amounts with such deductibles as is customary in the case
of similar businesses operating in the same or similar locations, including
(i) physical hazard insurance on an “all risk” basis, (ii) commercial general

 

100



--------------------------------------------------------------------------------

liability against claims for bodily injury, death or property damage covering
any and all insurable claims, (iii) explosion insurance in respect of any
boilers, machinery or similar apparatus constituting Collateral, (iv) business
interruption insurance, (v) worker’s compensation insurance and such other
insurance as may be required by any Requirement of Law and (vi) such other
insurance against risks as the Administrative Agents may from time to time
reasonably require (such policies to be in such form and amounts and having such
coverage as may be reasonably satisfactory to the Administrative Agents and the
Collateral Agents); provided that with respect to physical hazard insurance, the
applicable Company shall not agree to the adjustment of any claim thereunder
without the consent of the Collateral Agents (such consent not to be
unreasonably withheld or delayed).

(b) Requirements of Insurance. All such insurance shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 days after receipt by the
Collateral Agents of written notice thereof, (ii) name the applicable Collateral
Agent as mortgagee (in the case of property insurance) or additional insured on
behalf of the applicable Secured Parties (in the case of liability insurance) or
loss payee (in the case of property insurance), as applicable and be reasonably
satisfactory in all other respects to the Collateral Agents.

(c) Notice to Agents. Notify the Administrative Agents and the Collateral Agents
immediately whenever any separate insurance concurrent in form or contributing
in the event of loss with that required to be maintained under this Section 5.04
is taken out by any Company; and promptly deliver to the Administrative Agents
and the Collateral Agents a duplicate original copy of such policy or policies.

(d) Flood Insurance. With respect to each Mortgaged Property, obtain flood
insurance in such total amount as the Administrative Agents or the Required
Lenders may from time to time require, if at any time the area in which any
improvements located on any Mortgaged Property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time.

(e) Broker’s Report. Deliver to the Administrative Agents and the Collateral
Agents and the Lenders a report of a reputable insurance broker with respect to
such insurance and such supplemental reports with respect thereto as the
Administrative Agents or the Collateral Agents may from time to time reasonably
request.

(f) Mortgaged Properties. No Loan Party that is an owner of Mortgaged Property
shall take any action that is (i) inconsistent with past practices and
(ii) reasonably likely to be the basis for termination, revocation or denial of
any insurance coverage required to be maintained under such Loan Party’s
respective Mortgage or that could be the basis for a defense to any claim under
any Insurance Policy maintained in respect of the Premises, and each Loan Party
shall otherwise comply in all material respects with all Insurance Requirements
in respect of the Premises; provided, however, that each Loan Party may, at its
own expense and after written notice to the Administrative Agents, (i) contest
the applicability or enforceability of any such Insurance Requirements by
appropriate legal proceedings, the prosecution of which does not constitute a
basis for cancellation or revocation of any insurance coverage required under
this Section 5.04 or (ii) cause the Insurance Policy containing any such
Insurance Requirement to be replaced by a new policy complying with the
provisions of this Section 5.04.

 

101



--------------------------------------------------------------------------------

 

SECTION 5.05 Obligations and Taxes.

(a) Payment of Obligations. Pay its Indebtedness and other obligations promptly
and in accordance with their terms and pay and discharge promptly when due all
Taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
services, materials and supplies or otherwise that, if unpaid, might give rise
to a Lien other than a Permitted Lien upon such properties or any part thereof;
provided that such payment and discharge shall not be required with respect to
any such Tax, assessment, charge, levy or claim so long as (x)(i) the validity
or amount thereof shall be contested in good faith by appropriate proceedings
timely instituted and diligently conducted and the applicable Company shall have
set aside on its books adequate reserves or other appropriate provisions with
respect thereto in accordance with GAAP, (ii) such contest operates to suspend
collection of the contested obligation, Tax, assessment or charge and
enforcement of a Lien other than a Permitted Lien and (iii) in the case of
Collateral, the applicable Company shall have otherwise complied with the
Contested Collateral Lien Conditions or (y) the failure to pay could not
reasonably be expected to result in a Material Adverse Effect.

(b) Filing of Returns. Timely and correctly file all material Tax Returns
required to be filed by it. Withhold, collect and remit all Taxes that it is
required to collect, withhold or remit.

(c) Tax Shelter Reporting. Borrowers do not intend to treat the Loans as being a
“reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4. In the event any Borrower determines to take any action
inconsistent with such intention, it will promptly notify the Administrative
Agents thereof.

SECTION 5.06 Employee Benefits. (a) With respect to any Plan, comply in all
material respects with the applicable provisions of ERISA, the Code and all
applicable Requirements of Law and (b) furnish to the Administrative Agents
(x) as soon as possible after, and in any event within 5 days after any
Responsible Officer of any Company or any ERISA Affiliates of any Company knows
or has reason to know that, any ERISA Event or Canadian Pension Event has
occurred that, alone or together with any other ERISA Event or Canadian Pension
Event would reasonably be expected to result in liability of the Companies or
any of their ERISA Affiliates in an aggregate amount exceeding $500,000 or the
imposition of a Lien, a statement of a Financial Officer of Borrowers setting
forth details as to such ERISA Event or Canadian Pension Event and the action,
if any, that the Companies propose to take with respect thereto, and (y) upon
request by any Administrative Agent, copies of (i) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by any Company or any
ERISA Affiliate with the Internal Revenue Service with respect to each Plan;
(ii) the most recent actuarial valuation report for each Plan; (iii) all notices
received by any Company or any ERISA Affiliate from a Multiemployer Plan sponsor
or any governmental agency concerning an ERISA Event or Canadian Pension Event;
and (iv) such other documents or governmental reports or filings relating to any
Plan (or employee benefit plan sponsored or contributed to by any Company) or
Canadian Pension Plan as any Administrative Agent shall reasonably request. With
respect to any Loan Party organized outside the United States, such Loan Party
shall ensure that all Foreign Plans, Canadian Pension Plans and pension plans or
schemes operated by or maintained for the benefit of any of its employees are,
to the extent required by applicable Requirements of Law, fully funded based on
reasonable actuarial assumptions and recommendations and otherwise are operated
or maintained in all material respects as required by applicable Requirements of
Law.

SECTION 5.07 Maintaining Records; Access to Properties and Inspections; Annual
Meetings.

(a) Keep proper books of record and account in which full, true and correct
entries in conformity with GAAP are made of all dealings and transactions in
relation to its business and activities. Each Company will permit any
representatives designated by any Administrative Agent or any Lender (but at
such Lender’s expense if no Event of Default has occurred and is continuing) to
visit and inspect

 

102



--------------------------------------------------------------------------------

the financial records and the property of such Company upon reasonable prior
written notice at reasonable times during normal business hours and as often as
reasonably requested and to make extracts from and copies of such financial
records, and permit any representatives designated by any Administrative Agent
or any Lender (but at such Lender’s expense if no Event of Default has occurred
and is continuing) to discuss the affairs, finances, accounts and condition of
any Company with the officers and employees thereof and advisors therefor
(including independent accountants) provided that a representative of each
Company may participate in any such discussion.

(b) Within 150 days after the end of each fiscal year of the Companies, at the
request of any Administrative Agent or Required Lenders, hold a meeting (at a
mutually agreeable location, venue and time or, at the option of such
Administrative Agent, by conference call, the costs of such venue or call to be
paid by Borrowers) with all Lenders who choose to attend such meeting, at which
meeting shall be reviewed the financial results of the previous fiscal year and
the financial condition of the Companies and the budgets presented for the
current fiscal year of the Companies.

SECTION 5.08 Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 3.12 and request the issuance of Letters of Credit
only for the purposes set forth in the definition of Commercial Letter of Credit
or Standby Letter of Credit, as the case may be.

SECTION 5.09 Compliance with Environmental Laws; Environmental Reports.

(a) Comply, and cause all lessees and other persons occupying Real Property
(whether owned, operated or leased) of any Company to comply, in all material
respects with all Environmental Laws and Environmental Permits applicable to its
operations and Real Property; obtain and renew all material Environmental
Permits applicable to its operations and Real Property; and conduct all
Responses required by, and in accordance with, Environmental Laws; provided that
no Company shall be required to undertake any Response to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.

(b) If a Default caused by reason of a breach of Section 3.18 or Section 5.09(a)
shall have occurred and be continuing for more than 20 days without the
Companies commencing activities reasonably likely to cure such Default in
accordance with Environmental Laws, at the written request of any Administrative
Agent or the Required Lenders through such Administrative Agent, provide to the
Lenders within 45 days after such request, at the expense of Borrowers, an
environmental assessment report regarding the matters which are the subject of
such Default, including, where appropriate, soil and/or groundwater sampling,
prepared by an environmental consulting firm and, in the form and substance,
reasonably acceptable to the Administrative Agents and indicating the presence
or absence of Hazardous Materials and the estimated cost of any compliance or
Response to address them.

SECTION 5.10 [Intentionally Omitted].

SECTION 5.11 Additional Collateral; Additional Guarantors.

(a) Subject to this Section 5.11, with respect to any property acquired after
the Closing Date by any Loan Party that is intended to be subject to the Lien
created by any of the Security Documents but is not so subject, promptly (and in
any event within 30 days after the acquisition thereof (or such later date
consented to by the applicable Collateral Agent in its sole discretion))
(i) execute and deliver to the Administrative Agents and the Collateral Agents
such amendments or supplements to the relevant Security Documents or such other
documents as any Administrative Agent or Collateral Agent shall deem necessary
or advisable to grant to the applicable Collateral Agent, for its benefit and
for the

 

103



--------------------------------------------------------------------------------

benefit of the applicable Secured Parties, a Lien on such property subject to no
Liens other than Permitted Liens, and (ii) take all actions necessary to cause
such Lien to be duly perfected to the extent required by such Security Document
in accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by any
Administrative Agent. Borrowers shall otherwise take such actions and execute
and/or deliver to the applicable Collateral Agent such documents as the
applicable Administrative Agent or such Collateral Agent shall require to
confirm the validity, perfection and priority of the Lien of the Security
Documents on such after-acquired properties.

(b) With respect to any person that is or becomes a Subsidiary after the Closing
Date, promptly (and in any event within 30 days after such person becomes a
Subsidiary (or such later date consented to by the applicable Collateral Agent
in its sole discretion)) (i) deliver to the applicable Collateral Agent the
certificates, if any, representing all of the Equity Interests of such
Subsidiary (other than, in the case of a Foreign Subsidiary, the Equity
Interests required by applicable local law to be held by individuals residing in
such jurisdiction), together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank, or otherwise as
required by a Requirement of Law, by a duly authorized officer of the holder(s)
of such Equity Interests, and all intercompany notes owing from such Subsidiary
to any Loan Party together with instruments of transfer executed and delivered
in blank by a duly authorized officer of such Loan Party and (ii) cause such new
Subsidiary (A) to, subject to applicable local law, execute a Joinder Agreement
or such comparable documentation to become a Guarantor (provided, that in the
case of any Foreign Subsidiary, such Foreign Subsidiary shall have the benefit
of Section 7.10 and, in any event, such Foreign Subsidiary shall not guarantee
the US Obligations) and a joinder agreement to the applicable Security
Agreement, substantially in the form annexed thereto or, in the case of a
Foreign Subsidiary, subject to applicable local law, grant Liens in favor of
Canadian Collateral Agent over all or substantially all of its assets, if
applicable, on similar terms to the Liens granted pursuant to any Security
Document to which any other Foreign Subsidiary incorporated in the same
jurisdiction as such Foreign Subsidiary is a party, having first completed any
requirements of any applicable law or regulation in any relevant jurisdiction
concerning financial assistance by a company for the acquisition of or
subscription for shares or concerning the protection of shareholders’ capital,
and (B) to take all actions necessary or advisable in the opinion of any
Administrative Agent or Collateral Agent to cause the Lien created by the
applicable Security Agreement to be duly perfected to the extent required by
such agreement in accordance with all applicable Requirements of Law, including
the filing of financing statements (or the foreign equivalent thereof) in such
jurisdictions as may be reasonably requested by such Administrative Agent or
such Collateral Agent. Notwithstanding the foregoing, (1) the Equity Interests
required to be delivered to the applicable Collateral Agent pursuant to
clause (i) of this Section 5.11(b) shall not include any Equity Interests of a
Foreign Subsidiary created or acquired after the Closing Date and (2) no Foreign
Subsidiary shall be required to take the actions specified in clause (ii) of
this Section 5.11(b), if, in the case of either clause (1) or (2), doing so
would constitute an investment of earnings in United States property under
Section 956 (or a successor provision) of the Code; provided that this exception
shall not apply to (A) Voting Stock of any Subsidiary which is a first-tier
controlled foreign corporation (as defined in Section 957(a) of the Code)
representing 66% of the total voting power of all outstanding Voting Stock of
such Subsidiary and (B) 100% of the Equity Interests not constituting Voting
Stock of any such Subsidiary, except that any such Equity Interests constituting
“stock entitled to vote” within the meaning of Treasury Regulation
Section 1.956-2(c)(2) shall be treated as Voting Stock for purposes of this
Section 5.11(b).

(c) Promptly grant to the applicable Collateral Agent, within 30 days of the
acquisition thereof (or such later date consented to by the applicable
Collateral Agent in its sole discretion), a security interest in and Mortgage on
(i) each Real Property owned in fee by such Loan Party as is acquired by such
Loan Party after the Closing Date and that, together with any improvements

 

104



--------------------------------------------------------------------------------

thereon, individually has a fair market value of at least $500,000, and
(ii) unless such Collateral Agent otherwise consents, each leased Real Property
of such Loan Party which lease individually has a fair market value of at least
$500,000, in each case, as additional security for the Secured Obligations
(unless the subject property is already mortgaged to a third party to the extent
permitted by Section 6.02). Such Mortgages shall be granted pursuant to
documentation reasonably satisfactory in form and substance to the
Administrative Agents and the Collateral Agents and shall constitute valid and
enforceable perfected Liens subject only to Permitted Liens or other Liens
acceptable to the Collateral Agents. The Mortgages or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens in favor
of the Collateral Agents required to be granted pursuant to the Mortgages and
all taxes, fees and other charges payable in connection therewith shall be paid
in full. Such Loan Party shall otherwise take such actions and execute and/or
deliver to the Collateral Agents such documents as any Administrative Agent or
the Collateral Agent reasonably shall require to confirm the validity,
perfection and priority of the Lien of any existing Mortgage or new Mortgage
against such after-acquired Real Property (including a Title Policy, a Survey
and local counsel opinion (in form and substance reasonably satisfactory to the
Administrative Agents and the Collateral Agents) in respect of such Mortgage).

(d) US Borrower may designate any Foreign Subsidiary acquired or formed after
the Closing Date as a Non-Guarantor Subsidiary by written notice to the
Administrative Agent; provided, however, that if at any time any Non-Guarantor
Subsidiary or group of Non-Guarantor Subsidiaries in the aggregate (other than
any Foreign Subsidiary that is not required to take the actions specified in
Section 5.11(b)(ii) by operation of the last sentence of Section 5.11(b)) not
otherwise subject to Section 5.11(b) has assets with either a book value or fair
market value in excess of the Dollar Equivalent of $1,000,000, then Borrower
shall, and shall cause one or more of such Subsidiaries to, comply with
Section 5.11(b) within the time frames set forth therein so that no
Non-Guarantor Subsidiary or group of Non-Guarantor Subsidiaries in the aggregate
holds property having either a book value or fair market value in excess of the
Dollar Equivalent of $1,000,000.

(e) Notwithstanding anything to the contrary in this Section 5.11, the
requirements of this Section 5.11 shall not apply to any property or Foreign
Subsidiary acquired or formed after the Restatement Date as to which the
applicable Collateral Agent has determined in its sole discretion (by sending
written notice to the Administrative Borrower) that the costs (time, expense and
otherwise) of obtaining a perfected security interest therein are excessive to
the benefit to the Secured Parties of obtaining such perfected security
interest.

SECTION 5.12 Security Interests; Further Assurances. Promptly, upon the
reasonable request of any Administrative Agent or any Collateral Agent, at
Borrowers’ expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any document or instrument supplemental to or confirmatory of the
Security Documents or otherwise deemed by any Administrative Agent or Collateral
Agent reasonably necessary or desirable for the continued validity, perfection
and priority of the Liens on the Collateral covered thereby subject to no other
Liens except as permitted by the applicable Security Document, or obtain any
consents or waivers as may be necessary or appropriate in connection therewith.
Deliver or cause to be delivered to the Administrative Agents and the Collateral
Agents from time to time such other documentation, consents, authorizations,
approvals and orders in form and substance reasonably satisfactory to the
Administrative Agents and the Collateral Agents as any Administrative Agent or
Collateral Agent shall reasonably deem necessary to perfect or maintain the
Liens on the Collateral pursuant to the Security Documents. Upon the exercise by
any Administrative Agent, any Collateral Agent or any Lender of any power,
right, privilege or remedy pursuant to any Loan Document which requires any
consent, approval, registration, qualification or authorization of any
Governmental Authority execute and deliver all applications,

 

105



--------------------------------------------------------------------------------

certifications, instruments and other documents and papers that such
Administrative Agent, such Collateral Agent or such Lender may require. If any
Administrative Agent, any Collateral Agent or the Required Lenders determine
that they are required by a Requirement of Law to have appraisals prepared in
respect of the Real Property of any Loan Party constituting Collateral,
Borrowers shall provide to the Administrative Agent appraisals that satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of FIRREA
and are otherwise in form and substance satisfactory to such Administrative
Agent and such Collateral Agent.

SECTION 5.13 Information Regarding Collateral.

(a) Not effect any change (i) in any Loan Party’s legal name, (ii) in the
location of any Loan Party’s chief executive office or registered office, as
appropriate, (iii) in any Loan Party’s identity or organizational structure,
(iv) in any Loan Party’s Federal Taxpayer Identification Number, business
identification number, organizational identification number or registered
office, as appropriate, or (v) in any Loan Party’s jurisdiction of organization
(in each case, including by merging with or into any other entity, reorganizing,
dissolving, liquidating, reorganizing or organizing in any other jurisdiction),
until (A) it shall have given the Collateral Agents and the Administrative
Agents not less than 30 days’ prior written notice (in the form of an Officers’
Certificate), or such lesser notice period agreed to by the Collateral Agents,
of its intention so to do, clearly describing such change and providing such
other information in connection therewith as any Collateral Agent or
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Collateral Agents to maintain the
perfection and priority of the security interest of the applicable Collateral
Agent for the benefit of the applicable Secured Parties in the Collateral, if
applicable. Each Loan Party agrees to promptly provide the Collateral Agents
with certified Organizational Documents reflecting any of the changes described
in the preceding sentence. Each Loan Party also agrees to promptly notify the
Collateral Agents of any change in the location of any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral is located (including the establishment of any such
new office or facility), other than changes in location to a Mortgaged Property
or a leased property subject to a Landlord Access Agreement.

(b) Concurrently with the delivery of financial statements pursuant to
Section 5.01(a), deliver to the Administrative Agents and the Collateral Agents
a Perfection Certificate Supplement and a certificate of a Responsible Officer
of Borrowers certifying that all UCC and PPSA financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
necessary to protect and perfect the security interests and Liens under the
Security Documents for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period).

SECTION 5.14 Post-Closing Collateral Matters. Execute and deliver the documents
and complete the tasks set forth on Schedule 5.14, in each case within the time
limits specified on such schedule.

SECTION 5.15 Affirmative Covenants with Respect to Leases. With respect to each
Lease, the respective Loan Party shall perform all the obligations imposed upon
the landlord under such Lease and enforce all of the tenant’s obligations
thereunder, except where the failure to so perform or enforce could not
reasonably be expected to result in a Material Adverse Effect.

 

106



--------------------------------------------------------------------------------

 

ARTICLE VI.

NEGATIVE COVENANTS

Each Loan Party warrants, covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders and
Required Revolving Lenders shall otherwise consent in writing, no Loan Party
will, nor will they cause or permit any Subsidiaries to:

SECTION 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness incurred under this Agreement and the other Loan Documents;

(b) (i) the Senior Subordinated Notes and Senior Subordinated Note Guarantees
(including any notes and guarantees issued in exchange therefor in accordance
with the registration rights document entered into in connection with the
issuance of the Senior Subordinated Notes and Senior Subordinated Note
Guarantees) and Indebtedness outstanding on the Restatement Date and listed on
Schedule 6.01(b), and (ii) refinancings or renewals thereof; provided that
(A) any such refinancing Indebtedness is in an aggregate principal amount not
greater than the aggregate principal amount of the Indebtedness being renewed or
refinanced, plus the amount of any premiums required to be paid thereon and
reasonable fees and expenses associated therewith, (B) such refinancing
Indebtedness has a later or equal final maturity and longer or equal weighted
average life than the Indebtedness being renewed or refinanced and (C) the
covenants, events of default, subordination and other provisions thereof
(including any guarantees thereof) shall be, in the aggregate, no less favorable
to the Lenders than those contained in the Indebtedness being renewed or
refinanced;

(c) Indebtedness under Hedging Obligations with respect to interest rates,
foreign currency exchange rates or commodity prices, in each case not entered
into for speculative purposes; provided that if such Hedging Obligations relate
to interest rates, (i) such Hedging Obligations relate to payment obligations on
Indebtedness otherwise permitted to be incurred by the Loan Documents and
(ii) the notional principal amount of such Hedging Obligations at the time
incurred does not exceed the principal amount of the Indebtedness to which such
Hedging Obligations relate;

(d) Indebtedness permitted by Section 6.04(f);

(e) Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations incurred after the Restatement Date, and refinancings or renewals
thereof, in an aggregate amount not to exceed the Dollar Equivalent of
$10,000,000 at any time outstanding;

(f) Indebtedness incurred by Foreign Subsidiaries (other than Indebtedness of
Canadian Borrower incurred pursuant to this Agreement) and Subsidiaries that are
not Guarantors, and refinancings or renewals thereof, in an aggregate amount not
to exceed the Dollar Equivalent of $20,000,000 at any time outstanding;

(g) Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance obligations and bankers acceptances issued
for the account of any Company in the ordinary course of business, including
guarantees or obligations of any Company with respect to letters of credit
supporting such bid, performance or surety bonds, workers’ compensation claims,
self-insurance obligations and bankers acceptances (in each case other than for
an obligation for money borrowed), in an aggregate amount not to exceed the
Dollar Equivalent of $5,000,000 at any time outstanding;

 

107



--------------------------------------------------------------------------------

 

(h) Contingent Obligations of any Loan Party or its Subsidiaries in respect of
leases or Indebtedness otherwise permitted under this Section 6.01 and entered
into in the ordinary course of business;

(i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;

(j) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(k) Unsecured Indebtedness of a person existing at the time such person is
acquired by or merged with or into or consolidated or amalgamated with any Loan
Party or its Subsidiaries after the Restatement Date or is assumed in connection
with the acquisition of assets from such person after the Restatement Date (and
not created in anticipation or contemplation thereof, but including Indebtedness
of any Loan Party or its Subsidiaries to former owners of any business acquired
in connection with a Permitted Acquisition) in an amount not to exceed the
Dollar Equivalent of $10,000,000 at any time outstanding; provided that
Indebtedness of such person that is redeemed, defeased, retired or otherwise
repaid at the time, or immediately upon consummation, of the transaction shall
not be considered Indebtedness for purposes of this Agreement;

(l) Indebtedness of any Loan Party or its Subsidiaries issued to any of its
directors, employees, officers or consultants or a Subsidiary after the
Restatement Date in connection with the redemption or purchase of Equity
Interests in an aggregate amount at any time outstanding that does not exceed
the Dollar Equivalent of $5,000,000;

(m) [intentionally omitted]; and

(n) other unsecured Indebtedness of any Company in an aggregate amount not to
exceed the Dollar Equivalent of $20,000,000 at any time outstanding.

SECTION 6.02 Liens. Create, incur, assume or permit to exist, any Lien on any
property now owned or hereafter acquired by it or on any income or revenues or
rights in respect of any thereof, except the following (collectively, the
“Permitted Liens”):

(a) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which (i) are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien, and (ii) in the case of any such charge or
claim which has or may become a Lien against any of the Collateral, such Lien
and the contest thereof shall satisfy the Contested Collateral Lien Conditions;

(b) Liens in respect of property of any Company imposed by Requirements of Law,
which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s

 

108



--------------------------------------------------------------------------------

and mechanics’ Liens and other similar Liens arising in the ordinary course of
business, and (i) which do not in the aggregate materially detract from the
value of the property of the Companies, taken as a whole, and do not materially
impair the use thereof in the operation of the business of the Companies, taken
as a whole, (ii) which, if they secure obligations that are then due and unpaid,
are being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, which proceedings (or
orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the property subject to any such Lien, and
(iii) in the case of any such Lien which has or may become a Lien against any of
the Collateral, such Lien and the contest thereof shall satisfy the Contested
Collateral Lien Conditions;

(c) any Lien in existence on the Restatement Date and set forth on
Schedule 6.02(c) and any Lien granted as a replacement or substitute therefor;
provided that any such replacement or substitute Lien (i) except as permitted by
Section 6.01(b)(ii)(A), does not secure an aggregate amount of Indebtedness, if
any, greater than that secured on the Restatement Date and (ii) does not
encumber any property other than the property subject thereto on the Restatement
Date (any such Lien, an “Existing Lien”);

(d) survey exceptions, easements, rights-of-way, restrictions (including zoning
restrictions), covenants, licenses, encroachments, protrusions and other similar
charges or encumbrances, and minor title deficiencies on or with respect to any
Real Property, in each case whether now or hereafter in existence, not
(i) securing Indebtedness, (ii) individually or in the aggregate materially
impairing the value or marketability of such Real Property or (iii) individually
or in the aggregate materially interfering with the ordinary conduct of the
business of the Companies at such Real Property;

(e) Liens arising out of judgments, attachments or awards not resulting in an
Event of Default and in respect of which such Company shall in good faith be
prosecuting an appeal or proceedings for review in respect of which there shall
be secured a subsisting stay of execution pending such appeal or proceedings
and, in the case of any such Lien which has or may become a Lien against any of
the Collateral, such Lien and the contest thereof shall satisfy the Contested
Collateral Lien Conditions;

(f) Liens (other than any Lien imposed by ERISA) (x) imposed by Requirements of
Law or deposits made in connection therewith in the ordinary course of business
in connection with workers’ compensation, employment or unemployment insurance
and other types of social security legislation, employee source deductions,
goods and services taxes, sales taxes, municipal taxes, Quebec corporate taxes
and Quebec pension fund obligations, (y) incurred in the ordinary course of
business to secure the performance of tenders, statutory obligations (other than
excise taxes), surety, stay, customs and appeal bonds, statutory bonds, bids,
leases, government contracts, trade contracts, performance and return of money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money) or (z) arising by virtue of deposits made in the ordinary course
of business to secure liability for premiums to insurance carriers; provided
that (i) with respect to clauses (x), (y) and (z) of this paragraph (f), such
Liens are for amounts not yet due and payable or delinquent or, to the extent
such amounts are so due and payable, such amounts are being contested in good
faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP, which proceedings for orders entered in
connection with such proceedings have the effect of preventing the forfeiture or
sale of the property subject to any such Lien, (ii) to the extent such Liens are
not imposed by Requirements of Law, such Liens shall in no event encumber any
property other than cash and Cash Equivalents, (iii) in the case of any such
Lien against any of the Collateral, such Lien and the contest thereof shall
satisfy the Contested Collateral Lien Conditions and (iv) the aggregate amount
of deposits at any time pursuant to clause (y) and clause (z) of this
paragraph (f) shall not exceed the Dollar Equivalent of $1,500,000 in the
aggregate;

 

109



--------------------------------------------------------------------------------

 

(g) Leases of the properties of any Company, in each case entered into in the
ordinary course of such Company’s business so long as such Leases do not,
individually or in the aggregate, (i) interfere in any material respect with the
ordinary conduct of the business of any Company or (ii) materially impair the
use (for its intended purposes) or the value of the property subject thereto;

(h) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Company in the
ordinary course of business in accordance with the past practices of such
Company;

(i) Liens securing Indebtedness incurred pursuant to Section 6.01(e); provided
that any such Liens attach only to the property being financed pursuant to such
Indebtedness and do not encumber any other property of any Company;

(j) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure the repayment
of any Indebtedness except Obligations hereunder;

(k) Liens on property of a person existing at the time such person is acquired
or merged with or into or consolidated or amalgamated with any Company to the
extent permitted hereunder (and not created in anticipation or contemplation
thereof); provided that such Liens do not extend to property not subject to such
Liens at the time of acquisition (other than improvements thereon) and are no
more favorable to the lienholders than such existing Lien;

(l) Liens granted pursuant to the Security Documents to secure the Secured
Obligations;

(m) licenses of Intellectual Property granted by any Company in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Companies;

(n) the filing of UCC or PPSA financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods;

(o) the existence of the “equal and ratable” clause in the Senior Subordinated
Note Documents (but not any security interests granted pursuant thereto);

(p) customary Liens on deposits required in connection with the purchase of
property, plant, equipment and inventory, in each case incurred in the ordinary
course of business;

(q) Liens in favor of any Loan Party;

(r) any interest or title of a lessor under any lease in such lease entered into
in the ordinary course of business;

(s) Liens securing Indebtedness permitted under Section 6.01(f);

 

110



--------------------------------------------------------------------------------

 

(t) Liens of any Company with respect to obligations incurred after the
Restatement Date that do not in the aggregate exceed the Dollar Equivalent of
$5,000,000 at any time outstanding;

provided, however, that no consensual Liens shall be permitted to exist, on any
Securities Collateral, other than Liens granted pursuant to the Security
Documents.

SECTION 6.03 Sale and Leaseback Transactions. Enter into any arrangement, with
any person whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property which it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred (a “Sale and Leaseback Transaction”) unless (i) the sale of such
property is permitted by Section 6.06 and (ii) any Liens arising in connection
with its use of such property are permitted by Section 6.02.

SECTION 6.04 Investment, Loan and Advances. Directly or indirectly, lend money
or credit (by way of guarantee or otherwise) or make advances to any person, or
purchase or acquire any stock, bonds, notes, debentures or other obligations or
securities of, or any other interest in, or make any capital contribution to,
any other person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract (all of the foregoing, collectively,
“Investments”), except that the following shall be permitted:

(a) the Companies may consummate the Original Transactions in accordance with
the provisions of the Original Transaction Documents;

(b) Investments outstanding on the Restatement Date and identified on
Schedule 6.04(b);

(c) the Companies may (i) acquire and hold accounts receivables owing to any of
them if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms, (ii) invest in, acquire and
hold cash and Cash Equivalents, (iii) endorse negotiable instruments held for
collection in the ordinary course of business or (iv) make lease, utility and
other similar deposits and deposits with suppliers in the ordinary course of
business;

(d) Hedging Obligations incurred pursuant to Section 6.01(c);

(e) loans and advances made after the Restatement Date to directors, employees
and officers of Borrowers and the Subsidiaries for bona fide business purposes
and to purchase Equity Interests of Holdings, in aggregate amount not to exceed
the Dollar Equivalent of $2,000,000 at any time outstanding; provided that no
loans in violation of Section 402 of the Sarbanes-Oxley Act shall be permitted
hereunder;

(f) Investments (i) by any Company in US Borrower or any wholly-owned Domestic
Subsidiary of US Borrower, (ii) by any Foreign Subsidiary of US Borrower in
Canadian Borrower or any other Foreign Subsidiary of US Borrower, (iii) by a
Company that is not a Guarantor in any other Company, (iv) by US Borrower in its
Domestic Subsidiaries, (v) by US Borrower in its Foreign Subsidiaries made after
the Restatement Date in an aggregate amount not to exceed the Dollar Equivalent
of $25,000,000 at any time and (vi) by Canadian Borrower in its Subsidiaries so
long as such Subsidiaries are, or become, Guarantors to the extent required by
Section 5.11; provided that any Investment in the form of a loan or advance
shall be evidenced by the Intercompany Note and, in the case of a loan or
advance by a Loan Party, pledged by such Loan Party as Collateral pursuant to
the Security Documents;

 

111



--------------------------------------------------------------------------------

 

(g) Investments in securities of trade creditors or customers in the ordinary
course of business received upon foreclosure or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers or pursuant to any litigation,
arbitration or other disputes with persons who are not Affiliates of a Company;

(h) Investments made by Borrowers or any Subsidiary as a result of consideration
received in connection with an Asset Sale made in compliance with Section 6.06;

(i) Investments made in connection with any Permitted Acquisition;

(j) Investments made in exchange for, or out of the Net Cash Proceeds of the
substantially concurrent sale of Equity Interests of Holdings or from the
substantially concurrent contribution of common equity capital to Holdings;

(k) Contingent Obligations permitted by Section 6.01;

(l) the repurchase of securities after the Restatement Date deemed to occur upon
the exercise of stock or similar options to the extent such securities represent
all or a portion of the exercise price of those options in an amount not to
exceed the Dollar Equivalent of $2,000,000 in any fiscal year;

(m) so long as no Event of Default has occurred and is continuing, the
repurchase, redemption, defeasance or other acquisition or retirement for value
of Indebtedness of any Loan Party that is contractually subordinated to the
Obligations with the net cash proceeds from a substantially concurrent
incurrence of permitted refinancing Indebtedness;

(n) the repurchase, redemption or other acquisition or retirement after the
Restatement Date of any Equity Interests of Holdings or any of its Subsidiaries
held by any current or former officer, director or employee of Holdings or any
of its Subsidiaries pursuant to any equity subscription agreement, stock option
agreement, shareholders’ agreement or similar agreement in an amount not to
exceed the Dollar Equivalent of $5,000,000; and

(o) other Investments made after the Restatement Date in an aggregate amount not
to exceed the Dollar Equivalent of $15,000,000 at any time outstanding.

An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment to Borrowers or any Guarantor.

SECTION 6.05 Mergers and Consolidations. Wind up, liquidate or dissolve its
affairs or enter into any transaction of merger, amalgamation or consolidation,
except that the following shall be permitted:

(a) the Original Transactions as contemplated by the Original Transaction
Documents;

(b) Asset Sales in compliance with Section 6.06;

(c) acquisitions in compliance with Section 6.07;

(d) any Company other than Borrowers may merge or consolidate with or into any
Domestic Subsidiary as long as such Domestic Subsidiary is the surviving person;
provided that the Lien on and security interest in such property granted or to
be granted in favor of the applicable Collateral Agent under the Security
Documents shall be maintained or created in accordance with the provisions of
Section 5.11 or Section 5.12, as applicable; and

 

112



--------------------------------------------------------------------------------

 

(e) any Subsidiary may dissolve, liquidate, amalgamate or wind up its affairs at
any time; provided that such dissolution, liquidation, amalgamation or winding
up, as applicable, could not reasonably be expected to have a Material Adverse
Effect.

To the extent the Required Lenders (or such greater number of Lenders as
required pursuant to Section 10.02) waive the provisions of this Section 6.05
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.05, such Collateral (unless sold to a Company) shall
be sold free and clear of the Liens created by the Security Documents, and the
Agents shall take all actions they deem appropriate in order to effect the
foregoing.

SECTION 6.06 Asset Sales. Effect any Asset Sale, except that the following shall
be permitted:

(a) disposition of used, worn out, obsolete or surplus property by any Company
in the ordinary course of business and the abandonment or other disposition of
Intellectual Property that is, in the reasonable judgment of Borrowers, no
longer economically practicable to maintain or useful in the conduct of the
business of the Companies taken as a whole;

(b) Asset Sales; provided that the aggregate consideration received in respect
of all Asset Sales pursuant to this clause (b) shall not exceed the Dollar
Equivalent of $10,000,000 in any four consecutive fiscal quarters of Borrowers;

(c) leases of real or personal property in the ordinary course of business and
in accordance with the applicable Security Documents;

(d) the Original Transactions as contemplated by the Original Transaction
Documents;

(e) mergers and consolidations in compliance with Section 6.05;

(f) assignments and licenses of Intellectual Property in the ordinary course of
business; and

(g) dispositions of assets as a result of a Casualty Event so long as the
proceeds thereof are applied in accordance with Section 2.10(f).

To the extent the Required Lenders (or such greater number of Lenders as
required pursuant to Section 10.02) waive the provisions of this Section 6.06
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.06, such Collateral (unless sold to a Company) shall
be sold free and clear of the Liens created by the Security Documents, and the
Agents shall take all actions they deem appropriate in order to effect the
foregoing.

SECTION 6.07 Acquisitions. Purchase or otherwise acquire (in one or a series of
related transactions) any part of the property (whether tangible or intangible)
of any person, except that the following shall be permitted:

(a) Capital Expenditures by US Borrower and its Subsidiaries shall be permitted
to the extent permitted by Section 6.10(c);

 

113



--------------------------------------------------------------------------------

 

(b) purchases, licenses and other acquisitions of inventory, materials,
equipment and intangible property in the ordinary course of business;

(c) Investments in compliance with Section 6.04;

(d) leases of real or personal property in the ordinary course of business and
in accordance with the applicable Security Documents;

(e) the Original Transactions as contemplated by the Original Transaction
Documents;

(f) Permitted Acquisitions;

(g) mergers and consolidations in compliance with Section 6.05; and

(h) acquisitions of property of US Borrower or any of its Subsidiaries by (i) US
Borrower, (ii) any Subsidiary of US Borrower that is a Guarantor and (iii) to
the extent the Asset Sale is permitted by Section 6.06, any other Subsidiary;

provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agents under the applicable Security
Documents shall be maintained or created in accordance with the provisions of
Section 5.11 or Section 5.12, as applicable.

SECTION 6.08 Dividends. Authorize, declare or pay, directly or indirectly, any
Dividends with respect to any Company, except that the following shall be
permitted:

(a) Dividends by any Company to Borrowers or any Guarantor that is a Wholly
Owned Subsidiary of any Borrower;

(b) Dividends by Mozaic;

(c) so long as no Event of Default has occurred it is continuing, payments by US
Borrower to or on behalf of Holdings in an amount sufficient to pay
out-of-pocket legal, accounting and filing costs and other expenses in the
nature of overhead in the ordinary course of business of Holdings (it being
understood that such costs and expenses shall not include costs, fees or
expenses incurred in connection with the consummation of the Transactions or
pursuant to the Advisory Agreement or any other management agreement);

(d) payments to Holdings to permit Holdings, and the subsequent use of such
payments by Holdings, to repurchase or redeem its Qualified Capital Stock held
by officers, directors or employees or former officers, directors or employees
(or their transferees, estates or beneficiaries under their estates) of any
Company, upon their death, disability, retirement, severance or termination of
employment or service; provided that the aggregate cash consideration paid for
all such redemptions and payments shall not exceed, in any fiscal year,
$3,000,000;

(e) payments to Holdings in respect of Permitted Tax Distributions to the extent
actually used by Holdings to pay applicable income Taxes;

(f) [intentionally omitted]; and

 

114



--------------------------------------------------------------------------------

 

(g) the repurchase or redemption by Holdings of Equity Interests of
Holdings held by CSC or another Equity Investor set forth in clause (1) of
the definition thereof concurrently with the issuance of a commensurate amount
of Equity Interests of Holdings to Lyon Southern Inc. or other Equity Investor
set forth in clause (3) of the definition thereof.

SECTION 6.09 Transactions with Affiliates. Enter into, directly or indirectly,
any transaction or series of related transactions, whether or not in the
ordinary course of business, with any Affiliate of any Company (other than
between or among Borrowers and one or more Guarantors), other than on terms and
conditions at least as favorable to such Company as would reasonably be obtained
by such Company at that time in a comparable arm’s-length transaction with a
person other than an Affiliate, except that the following shall be permitted:

(a) Dividends permitted by Section 6.08;

(b) Investments permitted by Sections 6.04(e) and (f);

(c) reasonable director, officer and employee compensation (including bonuses)
and other benefits (including retirement, health, stock option and other benefit
plans) and indemnification arrangements, in each case approved by the Board of
Directors of US Borrower;

(d) transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course
of business and otherwise not prohibited by the Loan Documents;

(e) so long as no Default exists, (i) the payment of regular management fees in
the amounts and at the times specified in the Advisory Agreement, as in effect
on the Closing Date or as thereafter amended or replaced in any manner, that,
taken as a whole, is not more adverse to the interests of the Lenders in any
material respect than such agreement as it was in effect on the Closing Date;
provided that the payment of regular management fees pursuant to the Advisory
Agreement shall in any event not exceed $500,000 per fiscal year; and (ii) the
payment of fees pursuant to the Advisory Agreement, as in effect on the Closing
Date or as thereafter amended or replaced in any manner, that, taken as a whole,
is not more adverse to the interests of the Lenders in any material respect than
such agreement as it was in effect on the Closing Date, in an amount equal to
one percent of the total enterprise value of any Permitted Acquisition acquired
for cash consideration in excess of $25,000,000;

(f) the existence of, and the performance by any Loan Party of its obligations
under the terms of, any limited liability company, limited partnership or other
Organizational Document or securityholders agreement (including any registration
rights agreement or purchase agreement related thereto) or other agreement to
which it is a party on the Closing Date, and which has been disclosed to the
Lenders as in effect on the Closing Date, and similar agreements that it may
enter into thereafter; provided, however, that the existence of, or the
performance by any Loan Party of obligations under, any amendment to any such
existing agreement or any such similar agreement entered into after the Closing
Date shall only be permitted by this Section 6.09(f) to the extent not more
adverse to the interest of the Lenders in any material respect, when taken as a
whole, than any of such documents and agreements as in effect on the Closing
Date;

(g) sales of Qualified Capital Stock of Holdings to Affiliates of Holdings not
otherwise prohibited by the Loan Documents and the granting of registration and
other customary rights in connection therewith;

 

115



--------------------------------------------------------------------------------

 

(h) any transaction with an Affiliate where the only consideration paid by any
Loan Party is Qualified Capital Stock of Holdings; and

(i) the Original Transactions as contemplated by the Original Transaction
Documents.

SECTION 6.10 Financial Covenants.

(a) Maximum Total Leverage Ratio. Permit the Total Leverage Ratio, as measured
on the dates set forth in the table below for the twelve-month period ending on
such measurement date, to exceed the ratio set forth opposite such period in the
table below:

 

Test Period

   Leverage Ratio

March 31, 2006

   6.25 to 1.00

June 30, 2006

   6.25 to 1.00

September 30, 2006

   6.25 to 1.00

December 31, 2006

   6.25 to 1.00

March 31, 2007

   6.00 to 1.00

June 30, 2007

   6.00 to 1.00

September 30, 2007

   6.00 to 1.00

December 31, 2007

   5.75 to 1.00

March 31, 2008

   5.75 to 1.00

June 30, 2008

   5.50 to 1.00

September 30, 2008

   5.50 to 1.00

December 31, 2008

   5.50 to 1.00

March 31, 2009

   5.25 to 1.00

June 30, 2009

   5.25 to 1.00

September 30, 2009

   5.25 to 1.00

December 31, 2009

   5.25 to 1.00

March 31, 2010 and thereafter

   5.00 to 1.00

 

116



--------------------------------------------------------------------------------

 

(b) Minimum Interest Coverage Ratio. Permit the Consolidated Interest Coverage
Ratio, as measured on the dates set forth in the table below for the
twelve-month period ending on such measurement date, to be less than the ratio
set forth opposite such period in the table below:

 

Test Period

   Interest
Coverage  Ratio

March 31, 2006

   1.60 to 1.00

June 30, 2006

   1.60 to 1.00

September 30, 2006

   1.60 to 1.00

December 31, 2006

   1.60 to 1.00

March 31, 2007

   1.60 to 1.00

June 30, 2007

   1.60 to 1.00

September 30, 2007

   1.60 to 1.00

December 31, 2007

   1.60 to 1.00

March 31, 2008

   1.70 to 1.00

June 30, 2008

   1.70 to 1.00

September 30, 2008

   1.70 to 1.00

December 31, 2008

   1.70 to 1.00

March 31, 2009 and thereafter

   1.80 to 1.00

(c) Limitation on Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made in any period set forth below to exceed the Dollar Equivalent
of the amount set forth opposite such period below:

 

Period

   Amount  

Closing Date – December 31, 2005

   $ 2,000,000   

Fiscal Year 2006

   $ 15,000,000   

Fiscal Year 2007

   $ 15,000,000   

Fiscal Year 2008

   $ 15,000,000   

Fiscal Year 2009

   $ 15,000,000   

Fiscal Year 2010

   $ 15,000,000   

Fiscal Year 2011

   $ 15,000,000   

Fiscal Year 2012

   $ 15,000,000   

Fiscal Year 2013

   $ 15,000,000   

 

117



--------------------------------------------------------------------------------

 

; provided, however, that (x) if the aggregate amount of Capital Expenditures
made in any fiscal year shall be less than the maximum amount of Capital
Expenditures permitted under this Section 6.10(c) for such fiscal year (before
giving effect to any carryover), then an amount of such shortfall not exceeding
50% of such maximum amount may be added to the amount of Capital Expenditures
permitted under this Section 6.10(c) for the immediately succeeding (but not any
other) fiscal year and (y) in determining whether any amount is available for
carryover, the amount expended in any fiscal year shall first be deemed to be
from the amount allocated to such fiscal year (before giving effect to any
carryover). In addition to the amounts set forth above, the Loan Parties may
make additional Capital Expenditures subsequent to the completion of a Permitted
Acquisition on assets used by the acquired businesses in an aggregate amount not
to exceed $5,000,000 during any twelve-month period.

Notwithstanding the foregoing provisions of this Section 6.10, the amount of
Capital Expenditures permitted in any period shall exclude the amount of Capital
Expenditures made with the net proceeds of any Casualty Event which are
reinvested in accordance with the terms of this Agreement.

SECTION 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc. Directly or indirectly:

(a) make (or give any notice in respect thereof) any voluntary or optional
payment or prepayment on or redemption or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar event of, any Indebtedness outstanding under the Senior Subordinated
Notes or any other Subordinated Indebtedness, except for repurchases by US
Borrower of Senior Subordinated Notes after the Restatement Date in an aggregate
amount not to exceed $25,000,000 (determined by reference to the consideration
paid and not the principal amount of the repurchased Senior Subordinated Notes),
payments under the Intercompany Notes or as otherwise permitted by this
Agreement;

(b) amend or modify, or permit the amendment or modification of, any provision
of any Acquisition Document or Senior Subordinated Note Document in any manner
that is materially adverse to the interests of the Lenders;

(c) terminate, amend, modify or change any of its Organizational Documents
(including (x) by the filing or modification of any certificate of designation
and (y) any election to treat any Pledged Securities (as defined in the Security
Agreement) as a “security” under Section 8-103 of the UCC other than
concurrently with the delivery of certificates representing such Pledged
Securities to the applicable Collateral Agent) or any agreement to which it is a
party with respect to its Equity Interests (including any stockholders’
agreement), or enter into any new agreement with respect to its Equity
Interests, other than any such amendments, modifications or changes or such new
agreements which are required by any Requirement of Law or are not materially
adverse to the interests of the Lenders; provided that US Borrower may issue
such Equity Interests, so long as such issuance is not prohibited by
Section 6.13 or any other provision of this Agreement, and may amend its
Organizational Documents to authorize any such Equity Interests; or

 

118



--------------------------------------------------------------------------------

 

(d) cause or permit any other obligation (other than the Secured Obligations and
the Guaranteed Obligations) to constitute Designated Senior Debt (as defined in
the Senior Subordinated Note Documents).

SECTION 6.12 Limitation on Certain Restrictions on Subsidiaries. Create or
otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any Subsidiary to (a) pay dividends or make any
other distributions on its capital stock or any other interest or participation
in its profits owned by any Borrower or any Subsidiary, or pay any Indebtedness
owed to a Borrower or a Subsidiary; provided, however, the consent of the
shareholders of Mozaic is required for Mozaic to pay dividends, (b) make loans
or advances to any Borrower or any Subsidiary or (c) transfer any of its
properties to any Borrower or any Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (i) applicable Requirements of Law;
(ii) this Agreement and the other Loan Documents; (iii) the Senior Subordinated
Note Documents as in effect on the Closing Date and any agreements governing
Indebtedness permitted under Section 6.01(e) or (f) any other agreements as
agreed by the Administrative Agents; (iv) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of a
Subsidiary; (v) customary provisions restricting assignment of any agreement
entered into by a Subsidiary in the ordinary course of business; (vi) any holder
of a Lien permitted by Section 6.02 restricting the transfer of the property
subject thereto; (vii) customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 6.06
pending the consummation of such sale; (viii) any agreement in effect at the
time such Subsidiary becomes a Subsidiary of a Borrower, so long as such
agreement was not entered into in connection with or in contemplation of such
person becoming a Subsidiary of a Borrower; (ix) without affecting the Loan
Parties’ obligations under Section 5.11, customary provisions in partnership
agreements, limited liability company organizational governance documents, asset
sale and stock sale agreements and other similar agreements entered into in the
ordinary course of business that restrict the transfer of ownership interests in
such partnership, limited liability company or similar person; (x) restrictions
on cash or other deposits or net worth imposed by suppliers or landlords under
contracts entered into in the ordinary course of business; (xi) any instrument
governing Indebtedness assumed in connection with any Permitted Acquisition,
which encumbrance or restriction is not applicable to any person, or the
properties or assets of any person, other than the person or the properties or
assets of the person so acquired; (xii) in the case of any joint venture which
is not a Loan Party in respect of any matters referred to in clauses (b) and
(c) above, restrictions in such person’s Organizational Documents or pursuant to
any joint venture agreement or stockholders agreements solely to the extent of
the Equity Interests of or property held in the subject joint venture or other
entity; or (xiii) any encumbrances or restrictions imposed by any amendments or
refinancings that are otherwise permitted by the Loan Documents of the
contracts, instruments or obligations referred to in clauses (iii) or
(viii) above; provided that such amendments or refinancings are no more
materially restrictive with respect to such encumbrances and restrictions than
those prior to such amendment or refinancing.

SECTION 6.13 Limitation on Issuance of Capital Stock.

(a) With respect to US Borrower, issue any Equity Interest that is not Qualified
Capital Stock.

(b) With respect to US Borrower or any of its Subsidiaries, issue any Equity
Interest (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, any Equity Interest,
except (i) for stock splits, stock dividends and additional issuances of Equity
Interests which do not decrease the percentage ownership of US Borrower or any
Subsidiaries

 

119



--------------------------------------------------------------------------------

in any class of the Equity Interest of such Subsidiary; and (ii) Subsidiaries of
US Borrower formed after the Closing Date in accordance with Section 6.14 may
issue Equity Interests to US Borrower or the Subsidiary of US Borrower which is
to own such Equity Interests. All Equity Interests issued in accordance with
this Section 6.13(b) shall, to the extent required by Sections 5.11 and 5.12 or
any Security Agreement or if such Equity Interests are issued by US Borrower, be
delivered to the applicable Collateral Agent for pledge pursuant to the
applicable Security Document.

SECTION 6.14 Limitation on Creation of Subsidiaries. Establish, create or
acquire any additional Subsidiaries without the prior written consent of the
Required Lenders; provided that, without such consent, US Borrower may
(i) establish or create one or more Wholly Owned Subsidiaries of US Borrower,
(ii) establish, create or acquire one or more Subsidiaries in connection with an
Investment made pursuant to Section 6.04(f) or (iii) establish, create or
acquire one or more Subsidiaries in connection with a Permitted Acquisition, so
long as, in each case, Section 5.11(b) shall be complied with.

SECTION 6.15 Business.

(a) With respect to Holdings, engage in any business activities or have any
properties or liabilities, other than (i) its ownership of the Equity Interests
of the Acquired Business and the Loan Parties, (ii) obligations under the Loan
Documents and the Senior Subordinated Note Documents, (iii) activities and
properties incidental to the foregoing clauses (i) and (ii) and (iv) activities
permitted by Section 6.22.

(b) With respect to Subsidiaries of Holdings, engage (directly or indirectly) in
any business other than those businesses in which such Subsidiaries are engaged
on the Restatement Date and businesses reasonably related thereto.

SECTION 6.16 Limitation on Accounting Changes. Make or permit any material
change in accounting policies or reporting practices, without the consent of the
Required Lenders, which consent shall not be unreasonably withheld, except
changes that are required by GAAP or any Requirement of Law.

SECTION 6.17 Fiscal Year. Change its fiscal year-end to a date other than
December 31.

SECTION 6.18 Lease Obligations. Create, incur, assume or suffer to exist any
obligations as lessee for the rental or hire of real or personal property of any
kind under leases or agreements to lease having an original term of one year or
more that would cause the direct and contingent liabilities of US Borrower and
its Subsidiaries, on a consolidated basis, in respect of all such obligations to
exceed the Dollar Equivalent of $15,000,000 payable in any period of 12
consecutive months.

SECTION 6.19 No Further Negative Pledge. Enter into any agreement, instrument,
deed or lease which prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of their respective
properties or revenues, whether now owned or hereafter acquired, or which
requires the grant of any security for an obligation if security is granted for
another obligation, except the following: (1) this Agreement and the other Loan
Documents; (2) covenants in documents creating Liens permitted by Section 6.02
prohibiting further Liens on the properties encumbered thereby; (3) the Senior
Subordinated Note Documents as in effect on the Closing Date; (4) any other
agreement that does not restrict in any manner (directly or indirectly) Liens
created pursuant to the Loan Documents on any Collateral securing the Secured
Obligations and does not require the direct or indirect granting of any Lien
securing any Indebtedness or other obligation by virtue of the granting of Liens
on or pledge of property of any Loan Party to secure the Secured Obligations;
and (5) any prohibition or limitation that (a) exists pursuant to applicable
Requirements of Law, (b) consists of customary restrictions and

 

120



--------------------------------------------------------------------------------

conditions contained in any agreement relating to the sale of any property
permitted under Section 6.06 pending the consummation of such sale,
(c) restricts subletting or assignment of any lease governing a leasehold
interest of US Borrower or a Subsidiary, (d) exists in any agreement in effect
at the time such Subsidiary becomes a Subsidiary of US Borrower, so long as such
agreement was not entered into in contemplation of such person becoming a
Subsidiary, (e) customary restrictions in joint ventures and similar agreements,
(f) customary non-assignment provisions in licenses or sublicenses in the
ordinary course of business, or (g) is imposed by any amendments or refinancings
that are otherwise permitted by the Loan Documents of the contracts, instruments
or obligations referred to in clause (3) or (5)(d); provided that such
amendments and refinancings are no more materially restrictive with respect to
such prohibitions and limitations than those prior to such amendment or
refinancing.

SECTION 6.20 Anti-Terrorism Law; Anti-Money Laundering.

(a) Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in Section 3.22, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.20).

(b) Cause or permit any of the funds of such Loan Party that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of any Requirement of Law.

SECTION 6.21 Embargoed Person. Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person”) that is identified on (1) the “List of Specially Designated Nationals
and Blocked Persons” maintained by OFAC and/or on any other similar list
maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order or Requirement of Law promulgated thereunder, with the result
that the investment in the Loan Parties (whether directly or indirectly) is
prohibited by a Requirement of Law, or the Loans made by the Lenders would be in
violation of a Requirement of Law, or (2) the Executive Order, any related
enabling legislation or any other similar Executive Orders or (b) any Embargoed
Person to have any direct or indirect interest, of any nature whatsoever in the
Loan Parties, with the result that the investment in the Loan Parties (whether
directly or indirectly) is prohibited by a Requirement of Law or the Loans are
in violation of a Requirement of Law.

SECTION 6.22 Holdings. Holdings shall not (a) incur any Indebtedness or any
other obligation or liability; (b) create or suffer to exist any Lien upon any
property or assets now owned or hereafter acquired by it other than the Liens
created under the Collateral Documents to which it is a party; (c) engage in any
business or activity or own any assets other than (i) holding 100% of the Equity
Interests of US Borrower, (ii) performing its obligations and activities
incidental thereto under the Loan Documents, and to the extent not inconsistent
therewith, the Advisory Agreement; and (iii) making Dividends and Investments to
the extent permitted by this Agreement; (d) consolidate with or merge with or
into, or convey, transfer or lease all or substantially all its assets to, any
person; (e) sell or otherwise dispose of any Equity Interests of any of its
Subsidiaries; (f) create or acquire any Subsidiary or make or own any Investment
in any person other than US Borrower; or (g) fail to hold itself out to the
public as a legal entity separate and distinct from all other persons.

 

121



--------------------------------------------------------------------------------

 

ARTICLE VII.

GUARANTEE

SECTION 7.01 The Guarantee.

The Guarantors hereby jointly and severally guarantee, as a primary obligor and
not as a surety to each Secured Party and their respective successors and
assigns, the prompt payment in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest (including any interest, fees, costs or charges that
would accrue but for the provisions of the Title 11 of the United States Code
after any bankruptcy or insolvency petition under Title 11 of the United States
Code or any equivalent law in any applicable jurisdiction) on the Loans made by
the Lenders to, and the Notes held by each Lender of, Borrowers, and all other
Secured Obligations from time to time owing to the Secured Parties by any Loan
Party under any Loan Document or any Hedging Agreement entered into with a
counterparty that is a Secured Party, in each case strictly in accordance with
the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”). The Guarantors hereby jointly and severally agree
that if any Borrower or other Guarantors shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal. In
addition to the guarantee contained herein, each Guarantor that is a Foreign
Subsidiary of US Borrower may execute a Guarantee governed by the applicable law
of such Guarantor’s jurisdiction of organization (each such Guarantee, a
“Foreign Law Guarantee”) and to the extent that the provisions of this Article 7
shall duplicate or conflict with the provisions of such Foreign Law Guarantee,
the terms of such Foreign Law Guarantee shall govern the obligations of such
Guarantor.

SECTION 7.02 Obligations Unconditional. The obligations of the Guarantors under
Section 7.01 shall constitute a guaranty of payment and to the fullest extent
permitted by applicable Requirements of Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations of
Borrowers under this Agreement, the Notes, if any, or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
Guarantor (except for payment in full). Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Guarantors hereunder which shall
remain absolute, irrevocable and unconditional under any and all circumstances
as described above:

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

 

122



--------------------------------------------------------------------------------

 

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, Issuing Bank or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected; or

(v) the release of any other Guarantor pursuant to Section 7.09.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against any Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings among Borrowers and the Secured Parties shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee. This
Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Guaranteed Obligations at any time or from time to time held by
Secured Parties, and the obligations and liabilities of the Guarantors hereunder
shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other person at any time of any right or remedy against Borrowers or
against any other person which may be or become liable in respect of all or any
part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Guarantors and the successors and assigns thereof,
and shall inure to the benefit of the Lenders, and their respective successors
and assigns, notwithstanding that from time to time during the term of this
Agreement there may be no Guaranteed Obligations outstanding.

SECTION 7.03 Reinstatement. The obligations of the Guarantors under this
Article VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Borrower or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

SECTION 7.04 Subrogation; Subordination. Each Guarantor hereby agrees that until
the indefeasible payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall waive any claim and shall not exercise any right
or remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 7.01, whether by subrogation or otherwise, against
Borrowers or any other Guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations. Any Indebtedness of any Loan
Party permitted pursuant to Section 6.01(d) shall be subordinated to such Loan
Party’s Secured Obligations in the manner set forth in the Intercompany Note
evidencing such Indebtedness.

 

123



--------------------------------------------------------------------------------

 

SECTION 7.05 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of Borrowers under this
Agreement and the Notes, if any, may be declared to be forthwith due and payable
as provided in Section 8.01 (and shall be deemed to have become automatically
due and payable in the circumstances provided in Section 8.01) for purposes of
Section 7.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against Borrowers and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by Borrowers) shall forthwith
become due and payable by the Guarantors for purposes of Section 7.01.

SECTION 7.06 Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

SECTION 7.07 Continuing Guarantee. The guarantee in this Article VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

SECTION 7.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, provincial, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

SECTION 7.09 Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, all or substantially all of the Equity
Interests or property of any Guarantor are sold or otherwise transferred (a
“Transferred Guarantor”) to a person or persons, none of which is a Borrower or
a Subsidiary, such Transferred Guarantor shall, upon the consummation of such
sale or transfer, be released from its obligations under this Agreement
(including under Section 10.03 hereof) and its obligations to pledge and grant
any Collateral owned by it pursuant to any Security Document and, in the case of
a sale of all or substantially all of the Equity Interests of the Transferred
Guarantor, the pledge of such Equity Interests to the applicable Collateral
Agent pursuant to the applicable Security Documents shall be released, and the
applicable Collateral Agent shall take such actions as are necessary to effect
each release described in this Section 7.09 in accordance with the relevant
provisions of the Security Documents.

SECTION 7.10 Foreign Guarantor Limitations.

(a) Notwithstanding the foregoing provisions of this Article VII and unless
otherwise agreed at the time such Foreign Subsidiary becomes a Guarantor, no
Foreign Subsidiary shall, or shall be deemed to, guarantee any US Obligations
nor shall it have any obligations with respect to any such amounts.

(b) Notwithstanding the foregoing provisions of this Article VII, no Guarantor
incorporated under the laws of England and Wales shall, or shall be deemed to,
guarantee any Obligations to the extent that, if included, the Guarantee granted
by it pursuant hereto would constitute unlawful financial assistance for the
purposes of Sections 151 to 158 (inclusive) of the Companies Act 1985 in England
and Wales (as amended or otherwise re-enacted from time to time).

 

124



--------------------------------------------------------------------------------

 

ARTICLE VIII.

EVENTS OF DEFAULT

SECTION 8.01 Events of Default. Upon the occurrence and during the continuance
of the following events (“Events of Default”):

(a) default shall be made in the payment of any principal of any Loan (including
the face amount of any Bankers’ Acceptance) or any Reimbursement Obligation when
and as the same shall become due and payable, whether at the due date thereof
(including a Tranche A Term Loan Repayment Date, Acquisition Loan Repayment Date
or Tranche B Non-Revolving Loan Repayment Date) or at a date fixed for
prepayment (whether voluntary or mandatory) thereof or by acceleration thereof
or otherwise;

(b) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in paragraph (a) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made in or in connection with
any Loan Document or the Borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;

(d) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in Section 5.02, 5.03(a) or 5.08
or in Article VI;

(e) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraphs (a), (b) or (d) immediately above) and such
default shall continue unremedied or shall not be waived for a period of 30 days
after written notice thereof from any Administrative Agent or any Lender to US
Borrower;

(f) any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness if the effect of any failure referred to in this clause (ii)
is to cause, or to permit the holder or holders of such Indebtedness or a
trustee or other representative on its or their behalf (with or without the
giving of notice, the lapse of time or both) to cause, such Indebtedness to
become due prior to its stated maturity or become subject to a mandatory offer
purchase by the obligor; provided that it shall not constitute an Event of
Default pursuant to this paragraph (f) unless the aggregate amount of all such
Indebtedness referred to in clauses (i) and (ii) exceeds the Dollar Equivalent
of $5,000,000 at any one time (provided that, in the case of Hedging
Obligations, the amount counted for this purpose shall be the amount payable by
all Companies if such Hedging Obligations were terminated at such time);

 

125



--------------------------------------------------------------------------------

 

(g) except with respect to a Company organized under the laws of England and
Wales, an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Company, or of a substantial part of the property of any Company,
under Title 11 of the Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law in any jurisdiction; (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Company or for a substantial part of the property of any Company; or
(iii) the winding-up or liquidation of any Company; and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(h) except with respect to a Company organized under the laws of England and
Wales, any Company shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership, reorganization or similar law in any
jurisdiction; (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or the filing of any petition described
in clause (g) above; (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Company or for a substantial part of the property of any Company; (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding; (v) make a general assignment for the benefit of creditors;
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due including, in the case of the UK Opco, within the
meaning of subsections 123(1)(a), (b), (c) or (d) of the United Kingdom
Insolvency Act of 1986; (vii) take any action for the purpose of effecting any
of the foregoing; or (viii) wind up or liquidate;

(i) one or more judgments, orders or decrees for the payment of money (to the
extent not paid or fully covered by insurance as to which the relevant insurance
company has acknowledged coverage) in an aggregate amount in excess of the
Dollar Equivalent of $5,000,000 shall be rendered against any Company or any
combination thereof and the same shall remain undischarged, unvacated or
unbonded for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to levy upon properties of any Company to enforce any such judgment;

(j) one or more ERISA Events, Canadian Pension Events or noncompliance with
respect to Foreign Plans shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other such ERISA Events, Canadian
Pension Events and noncompliance with respect to Foreign Plans that have
occurred, could reasonably be expected to result in liability of any Company and
its ERISA Affiliates in an aggregate amount exceeding the Dollar Equivalent of
$5,000,000 or in the imposition of a Lien on any properties of a Company;

(k) any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
applicable Collateral Agent, for the benefit of the applicable Secured Parties,
the Liens, rights, powers and privileges purported to be created and granted
under such Security Document (including a perfected first priority security
interest in and Lien on all of the Collateral thereunder (except as otherwise
expressly provided in such Security Document)) in favor of the applicable
Collateral Agent, or shall be asserted by any Borrower or any other Loan Party
not to be a valid, perfected, first priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in or
Lien on the Collateral covered thereby;

(l) any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or any other person,
or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny any portion of its
liability or obligation for the Obligations;

 

126



--------------------------------------------------------------------------------

 

(m) there shall have occurred a Change in Control;

(n) the Senior Subordinated Notes or the guarantees granted in connection
therewith shall cease to be subordinated on terms at least as favorable to the
Secured Parties as those in effect on the Closing Date;

(o) any Company shall be prohibited or otherwise restrained from conducting the
business theretofore conducted by it in any manner that has or would reasonably
be expected to result in a Material Adverse Effect by virtue of any
determination, ruling, decision, decree or order of any court or Governmental
Authority of competent jurisdiction; or

(p) In addition to the preceding provisions of this Section 8.01 (and such
provisions shall not be deemed to otherwise limit the following), with respect
to any Company incorporated under the laws of England and Wales: (i) such
Company stops or suspends or threatens or announces an intention to stop or
suspend payment of its debts or under any applicable law is deemed to be unable
or shall admit in writing its inability to pay its debts as they fall due or
shall become insolvent or a moratorium is declared in respect of its
indebtedness; (ii) a petition is presented or meeting convened or application
made for the purpose of appointing an administrator or receiver or other similar
officer of, or for the making of an administration order in respect of, such
Company and (A) (other than in the case of a petition to appoint an
administrator) such petition or application is not discharged within 21 days; or
(B) in the case of a petition to appoint an administrator, the Administrative
Agents are not reasonably satisfied that it will be discharged before it is
heard; (iii) such Company convenes a meeting of its creditors generally or
proposes or makes any arrangement or composition with, or any assignment for the
benefit of, its creditors generally by reason of its actual or anticipated
financial difficulties; (iv) any meeting of such Company is convened for the
purpose of considering any resolution for (or to petition for) its winding up or
such Company passes such a resolution; (v) a petition is presented for the
winding-up of such Company (other than a frivolous or vexatious petition or
other petition discharged within 21 days of being presented or any other
petition which is contested on bona fide grounds); or (vi) any order is made or
resolution passed or other action taken for the suspension of payments,
protection from creditors or bankruptcy of such Company;

then, and in every such event (other than an event with respect any Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agents may, and at the request of
the Required Lenders shall, by notice to Borrowers, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans and Reimbursement Obligations then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans and Reimbursement Obligations so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other Obligations of Borrowers accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind (except as expressly provided herein),
all of which are hereby expressly waived by Borrowers and the Guarantors,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event, with respect to any Borrower described in
paragraph (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans and Reimbursement Obligations then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
Obligations of Borrowers accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by
Borrowers and the Guarantors, anything contained herein or in any other Loan

 

127



--------------------------------------------------------------------------------

Document to the contrary notwithstanding. In addition to the remedies set forth
above, the Administrative Agents may exercise any remedies provided for by the
Security Documents in accordance with the terms thereof or any other remedies
provided by any Requirement of Law. Anything in this Agreement or otherwise to
the contrary notwithstanding, each Lender hereby agrees with each other Lender
that no Lender shall take any action to protect or enforce its rights arising
out of this Agreement or one or more Loan Documents without first obtaining the
prior written consent of the US Administrative Agent, it being the intent of
Lenders that any such action to protect or enforce rights under this Agreement
or one or more Loan Documents shall be taken in concert and at the direction or
with the consent of the US Administrative Agent.

SECTION 8.02 Rescission. If at any time after termination of the Commitments or
acceleration of the maturity of the Loans, Borrowers shall pay all arrears of
interest and all payments on account of principal of the Loans (including the
face amount of Bankers’ Acceptances) and Reimbursement Obligations owing by them
that shall have become due otherwise than by acceleration (with interest on
principal and, to the extent permitted by law, on overdue interest, at the rates
specified herein) and all Defaults (other than non-payment of principal of and
accrued interest on the Loans due and payable solely by virtue of acceleration)
shall be remedied or waived pursuant to Section 10.02, then upon the written
consent of the Required Lenders and written notice to Borrowers, the termination
of the Commitments or the acceleration and their consequences may be rescinded
and annulled; but such action shall not affect any subsequent Default or impair
any right or remedy consequent thereon. The provisions of the preceding sentence
are intended merely to bind the Lenders and the Issuing Bank to a decision that
may be made at the election of the Required Lenders, and such provisions are not
intended to benefit Borrowers and do not give Borrowers the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are met.

SECTION 8.03 Application of Proceeds. (a) The proceeds received by US Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the US Securities Collateral or US Security Agreement Collateral
pursuant to the exercise by US Collateral Agent of its remedies shall be
applied, in full or in part, together with any other sums then held by US
Collateral Agent pursuant to this Agreement, promptly by US Collateral Agent as
follows:

(i) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to US Collateral Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by US Collateral Agent in
connection therewith and all amounts for which US Collateral Agent is entitled
to indemnification pursuant to the provisions of any Loan Document, together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

(ii) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other US
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other US Secured Parties in connection
therewith, together with interest on each such amount at the highest rate then
in effect under this Agreement from and after the date such amount is due, owing
or unpaid until paid in full;

(iii) Third, without duplication of amounts applied pursuant to clauses (i) and
(ii) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting US Obligations (other than principal and
Reimbursement Obligations) and any fees, premiums and scheduled periodic
payments due under Hedging Agreements constituting Secured Obligations (other
than Canadian Obligations) and any interest accrued thereon, in each case
equally and ratably in accordance with the respective amounts thereof then due
and owing;

 

128



--------------------------------------------------------------------------------

 

(iv) Fourth, to the indefeasible payment in full in cash, pro rata, of principal
amount of the US Obligations (including Reimbursement Obligations) and any
breakage, termination or other payments under Hedging Agreements constituting
Secured Obligations (other than Canadian Obligations) and any interest accrued
thereon;

(v) Fifth, to the payment of Canadian Obligations in the order and manner set
forth in paragraph (b) below; and

(vi) Sixth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.

(b) The proceeds received by Canadian Collateral Agent in respect of any sale
of, collection from or other realization upon all or any part of the Foreign
Securities Collateral or Foreign Security Agreement Collateral pursuant to the
exercise by Canadian Collateral Agent of its remedies shall be applied, in full
or in part, together with any other sums then held by Canadian Collateral Agent
pursuant to this Agreement, promptly by Canadian Collateral Agent as follows:

(i) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to Canadian Collateral Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by Canadian Collateral Agent
in connection therewith and all amounts for which Canadian Collateral Agent is
entitled to indemnification pursuant to the provisions of any Loan Document,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

(ii) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Canadian Secured Parties and their agents and counsel and all costs, liabilities
and advances made or incurred by the other Canadian Secured Parties in
connection therewith, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;

(iii) Third, without duplication of amounts applied pursuant to clauses (i) and
(ii) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Canadian Obligations and any fees, premiums and
scheduled periodic payments due under Hedging Agreements constituting Secured
Obligations (other than US Obligations) and any interest accrued thereon, in
each case equally and ratably in accordance with the respective amounts thereof
then due and owing;

(iv) Fourth, to the indefeasible payment in full in cash, pro rata, of principal
amount of the Canadian Obligations and any breakage, termination or other
payments under Hedging Agreements constituting Secured Obligations (other than
US Obligations) and any interest accrued thereon; and

(v) Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) and (b) of this Section 8.03, the Loan Parties shall
remain liable, jointly and severally, for any deficiency. Notwithstanding
anything to the contrary in any Loan Document, the parties hereto acknowledge
and agree that (x) Canadian Borrower and Guarantors that are Foreign
Subsidiaries are only obligated with respect to the Canadian Obligations and the
costs, expenses and indemnities associated therewith and (y) the Canadian
Lenders, Canadian Administrative Agent, Canadian Collateral Agent and certain
Affiliates thereof shall be the only Secured Parties with respect to the
Canadian Obligations.

 

129



--------------------------------------------------------------------------------

 

ARTICLE IX.

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

SECTION 9.01 Appointment and Authority. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints UBS AG, Stamford Branch, to act on its behalf as US
Administrative Agent, US Collateral Agent and Canadian Collateral Agent, and
JPMorgan Chase Bank, N.A., to act on its behalf as Canadian Administrative Agent
hereunder and under the other Loan Documents and authorizes such Agents to take
such actions on its behalf and to exercise such powers as are delegated to such
Agents by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Agents, the Lenders and the Issuing Bank, and neither
Borrowers nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. Notwithstanding anything else contained
herein, any Administrative Agent or any Collateral Agent may assign any of its
rights and obligations as an Agent hereunder to any of its Affiliates without
the consent of any other party to any Loan Document and UBS AG, Stamford Branch
in its capacity as Canadian Collateral Agent may transfer its rights and
obligations in such role to a Lender (or an Affiliate of a Lender) designated by
it in consultation with Borrowers. Notwithstanding the foregoing, each of
Canadian Secured Parties hereby irrevocably appoints Canadian Collateral Agent
as the person holding the power of attorney (fondé de pouvoir) of Canadian
Secured Parties as contemplated under Article 2692 of the Civil Code of Quebec,
to enter into, to take and to hold on their behalf, and for their benefit, a
deed of hypothec (“Deed of Hypothec”) that may hereafter be executed by Canadian
Borrower under the laws of the Province of Quebec and creating a Lien on
Canadian Borrower’s Collateral located in such Province and to exercise such
powers and duties which are conferred upon Canadian Collateral Agent under such
deed. Each of the Canadian Secured Parties hereby additionally irrevocably
appoints Canadian Collateral Agent as agent, mandatary, custodian and depositary
for and on behalf of each of them (i) to hold and to be the sole registered
holder of any bond (“Bond”) that may hereafter be issued under any such Deed of
Hypothec, the whole notwithstanding Section 32 of the Act respecting the special
powers of legal persons (Quebec) or any other applicable law, and (ii) to enter
into, to take and to hold on their behalf, and for their benefit, a Bond Pledge
Agreement (“Pledge”) that may hereafter be executed by Canadian Borrower under
the laws of the Province of Quebec and creating a Lien on the Bond as security
for the payment and performance of the Secured Obligations. In this respect,
(a) Canadian Collateral Agent, as agent, mandatary, custodian and depositary of
the Canadian Secured Parties, shall keep a record indicating the names and
addresses of, and the pro rata portion of the obligations and indebtedness
secured by any such Pledge, owing to the persons for and on behalf of whom the
Bond is so held from time to time, and (b) each of the Canadian Secured Parties
will be entitled to the benefits of any Collateral of Canadian Borrower charged
under any such Deed of Hypothec and any such Pledge and will participate in the
proceeds of realization of any such Collateral, the whole in accordance with the
terms hereof. Canadian Collateral Agent, in such aforesaid capacities shall
(x) have the sole and exclusive right and authority to exercise, except as may
be otherwise specifically restricted by the terms hereof, all rights and
remedies given to Canadian Collateral Agent with respect to the Collateral under
any such Deed of Hypothec and Pledge, applicable law or otherwise, and
(y) benefit from and be subject to all provisions hereof with respect to
Canadian Collateral Agent mutatis mutandis, including, without limitation, all
such provisions with respect to the liability or responsibility to and
indemnification by the Canadian Secured Parties. Any person who becomes a
Canadian Secured Party shall be deemed to have consented to and confirmed
Canadian Collateral Agent as the person holding the power of attorney (fondé de
pouvoir) and as the agent, mandatary, custodian and depositary as aforesaid and
to have ratified, as of the date it becomes a Canadian Secured Parties, all
actions taken by Canadian Collateral Agent in such capacities. Canadian
Collateral Agent shall be entitled to delegate from time to time any of its
powers or duties under any such Deed of Hypothec and any such Pledge to any
person and on such terms and conditions as Canadian Collateral Agent may
determine from time to time.

 

130



--------------------------------------------------------------------------------

 

SECTION 9.02 Rights as a Lender. Each person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each person serving as an Agent hereunder in its
individual capacity. Such person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with US Borrower or any
Subsidiary or other Affiliate thereof as if such person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

SECTION 9.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law; and

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the person serving as such Agent or any of its
Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by Borrowers, a
Lender or the Issuing Bank.

(b) No Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agents or the Collateral Agents is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 

131



--------------------------------------------------------------------------------

 

SECTION 9.04 Reliance by Agent. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agents may
presume that such condition is satisfactory to such Lender or the Issuing Bank
unless the Administrative Agents shall have received notice to the contrary from
such Lender or the Issuing Bank prior to the making of such Loan or the issuance
of such Letter of Credit. Each Agent may consult with legal counsel (who may be
counsel for Borrowers), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 9.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through, or delegate any and all such rights and powers to, any
one or more sub-agents appointed by such Agent, including Canadian
Administrative Agent or any other sub-agent which is a non-US affiliate of such
Agent. The Canadian Collateral Agent hereby appoints and authorizes the US
Collateral Agent, as its agent, to hold, perfect and enforce any security
interests the Canadian Collateral Agent may have in any Canadian Collateral to
secure the Canadian Obligations and the US Collateral Agent hereby appoints and
authorizes the Canadian Collateral Agent, as its agent, to hold, perfect and
enforce any security interests the US Collateral Agent may have in any US
Collateral to secure the US Obligations. Each Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.

SECTION 9.06 Resignation of Agent. Each Agent may at any time give notice of its
resignation to the Lenders, the Issuing Bank and Borrowers. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with Borrowers, to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the Lenders and the Issuing Bank, appoint a successor Agent meeting
the qualifications set forth above provided that if the Agent shall notify
Borrowers and the Lenders that no qualifying person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by any Collateral Agent on
behalf of the Lenders or the Issuing Bank under any of the Loan Documents, such
retiring Collateral Agent shall continue to hold such collateral security as
nominee until such time as a successor Collateral Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through an Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor Agent
as provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all

 

132



--------------------------------------------------------------------------------

of the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
any Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between such Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article IX and Section 10.03 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

SECTION 9.07 Non-Reliance on Agent and Other Lenders. Each Lender and the
Issuing Bank acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 9.08 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the bookmanagers, Arrangers, Syndication Agent or
Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as an Administrative Agent, a
Collateral Agent, a Lender or the Issuing Bank hereunder.

SECTION 9.09 UK Security Documents. Notwithstanding the foregoing provisions in
this Article IX, each of the Lenders hereby acknowledges that the Collateral
Agents hold the Collateral the subject of the UK Security Documents as trustee
for and on behalf of the Secured Parties in accordance with the terms of the
declaration of trust set out in each UK Security Document and that the terms of
its appointment, and such trust, shall be as set out (or referred to) in each
such UK Security Document.

ARTICLE X.

MISCELLANEOUS

SECTION 10.01 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

(i) if to any Loan Party, to US Borrower at:

SGS International, Inc.

626 West Main Street, Suite 500

Louisville, Kentucky 40202

Attention: James M. Dahmus

Telecopier No.: (502) 634-5298

Email: jim.dahmus@sgsintl.com

 

133



--------------------------------------------------------------------------------

 

(ii) if to either Administrative Agent, either Collateral Agent or Issuing Bank,
to it at:

UBS AG, Stamford Branch

Banking Products Services, Operations

677 Washington Boulevard

Stamford, Connecticut 06901

Attention: Marouan Grissa

Telecopier No.: (203) 719-4176

Email: marouan.grissa@ubs.com

Banking Products Services, Operations

(iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire; and

(iv) if to the Swingline Lender, to it at:

UBS Loan Finance LLC

Banking Products Services, Operations

677 Washington Boulevard

Stamford, Connecticut 06901

Attention: Marouan Grissa

Telecopier No.: (203) 719-4176

Email: marouan.grissa@ubs.com

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may (subject to Section 10.01(d)) be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the applicable Administrative Agent
(it being acknowledged and agreed that the Administrative Agent has approved
procedures providing for the delivery requirement described in this
Section 10.01(b) to be satisfied by transmitting to the US Administrative Agent
via electronic mail an internet link to the applicable materials); provided that
the foregoing shall not apply to notices to any Lender or the Issuing Bank
pursuant to Article II if such Lender or the Issuing Bank, as applicable, has
notified the applicable Administrative Agent that it is incapable of receiving
notices under such Article by electronic communication. Any Administrative
Agent, any Collateral Agent or any Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it (including as set forth in
Section 10.01(d)); provided that approval of such procedures may be limited to
particular notices or communications.

Unless the applicable Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other

 

134



--------------------------------------------------------------------------------

communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) Change of Address, etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

(d) Posting. Each Loan Party hereby agrees that it will provide to the
applicable Administrative Agent all information, documents and other materials
that it is obligated to furnish to such Administrative Agent pursuant to this
Agreement and any other Loan Document, including all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (i) relates to
a request for a new, or a conversion of an existing, Borrowing or other
extension of credit (including any election of an interest rate or interest
period relating thereto), (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default under this Agreement or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing or other Credit Extension hereunder (all such
non-excluded communications, collectively, the “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
reasonably acceptable to the applicable Administrative Agent at such e-mail
address(es) provided to Borrowers from time to time or in such other form,
including hard copy delivery thereof, as the applicable Administrative Agent
shall require. In addition, each Loan Party agrees to continue to provide the
Communications to the applicable Administrative Agent in the manner specified in
this Agreement or any other Loan Document or in such other form, including hard
copy delivery thereof, as such Administrative Agent shall require. Nothing in
this Section 10.01 shall prejudice the right of the Agents, any Lender or any
Loan Party to give any notice or other communication pursuant to this Agreement
or any other Loan Document in any other manner specified in this Agreement or
any other Loan Document or as any such Agent shall require.

To the extent consented to by the applicable Administrative Agent in writing
from time to time, such Administrative Agent agrees that receipt of the
Communications by such Administrative Agent at its e-mail address(es) as set
forth above shall constitute effective delivery of the Communications to such
Administrative Agent for purposes of the Loan Documents; provided that Borrowers
shall also deliver to such Administrative Agent an executed original of each
Compliance Certificate required to be delivered hereunder.

Each Loan Party further agrees that Administrative Agents may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall the Administrative Agents or
any of their Related Parties have any liability to the Loan Parties, any Lender
or any other person for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agents’ transmission of communications through the Internet,
except to the extent the liability of such person is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such person’s gross negligence or willful misconduct.

 

135



--------------------------------------------------------------------------------

 

SECTION 10.02 Waivers; Amendment.

(a) Generally. No failure or delay by any Agent, the Issuing Bank or any Lender
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of each Agent,
the Issuing Bank and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by this Section 10.02, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan, issuance of a Letter of Credit or the acceptance or purchase of any
Bankers’ acceptance shall not be construed as a waiver of any Default,
regardless of whether any Agent, any Lender or the Issuing Bank may have had
notice or knowledge of such Default at the time. No notice or demand on any
Borrower in any case shall entitle such Borrower to any other or further notice
or demand in similar or other circumstances.

(b) Required Consents. Subject to Section 10.02(c) and (e), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Borrowers and
the Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agents,
the applicable Collateral Agent (in the case of any Security Document) and the
Loan Party or Loan Parties that are party thereto, in each case with the written
consent of the Required Lenders; provided that no such agreement shall be
effective if the effect thereof would:

(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that no amendment, modification, termination, waiver
or consent with respect to any condition precedent, covenant or Default shall
constitute an increase in the Commitment of any Lender);

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon (other than interest pursuant to Section 2.06(e)), or
reduce or forgive any Fees payable hereunder, or change the form or currency of
payment of any Obligation, without the written consent of each Lender directly
affected thereby (it being understood that any amendment or modification to the
financial definitions in this Agreement shall not constitute a reduction in the
rate of interest for purposes of this clause (ii));

(iii)(A) change the scheduled final maturity of any Loan, or any scheduled date
of payment of or the installment otherwise due on the principal amount of any
Term Loan or Acquisition Loan under Section 2.09, (B) postpone the date for
payment of any Reimbursement Obligation or any interest or fees (including
Acceptance Fees) payable hereunder, (C) change the amount of, waive or excuse
any such payment (other than waiver of any increase in the interest rate
pursuant to Section 2.06(e)), (D) postpone the scheduled date of expiration of
any Revolving Commitment or any Letter of Credit or Bankers’ Acceptance beyond
the Revolving Maturity Date or (E) extend the Acquisition Loan Availability
Period, in any case, without the written consent of each Lender directly
affected thereby;

 

136



--------------------------------------------------------------------------------

 

(iv) increase the maximum duration of Interest Periods hereunder, without the
written consent of each Lender directly affected thereby;

(v) permit the assignment or delegation by any Borrower of any of its rights or
obligations under any Loan Document, without the written consent of each Lender;

(vi) release any Guarantor from its Guarantee (except as permitted hereunder or
permitted pursuant to a waiver or consent to a transaction otherwise prohibited
by this Agreement), or limit their liability in respect of such Guarantee,
without the written consent of each Lender;

(vii) release all or a substantial portion of the Collateral from the Liens of
the Security Documents or alter the relative priorities of the Secured
Obligations entitled to the Liens of the Security Documents, in each case
without the written consent of each Lender (it being understood that additional
Classes of Loans consented to by the Required Lenders may be equally and ratably
secured by the Collateral with the then existing Secured Obligations under the
Security Documents);

(viii) change (x) Section 2.14(b), (c) or (d) in a manner that would alter the
pro rata sharing of payments or setoffs required thereby, (y) any other
provision in a manner that would alter the pro rata allocation among the Lenders
of Loan disbursements, including the requirements of Sections 2.02(c), 2.17(d)
and 2.18(e) or (z) Section 8.03, in each case, without the written consent of
each Lender directly affected thereby;

(ix) change any provision of this Section 10.02(b) or Section 10.02(c) or (d),
without the written consent of each Lender directly affected thereby (except for
additional restrictions on amendments or waivers for the benefit of Lenders of
additional Classes of Loans consented to by the Required Lenders);

(x) change the percentage set forth in the definition of “Required Lenders,”
“Required Class Lenders,” “Required Revolving Lenders,” “Required Acquisition
Lenders” or any other provision of any Loan Document (including this Section)
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), other than to
increase such percentage or number or to give any additional Lender or group of
Lenders such right to waive, amend or modify or make any such determination or
grant any such consent;

(xi) change the application of prepayments as among or between Classes under
Section 2.10(h), without the written consent of the Required Class Lenders of
each Class that is being allocated a lesser prepayment as a result thereof (it
being understood that the Required Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Classes, of any portion of
such prepayment that is still required to be made is not changed and, if
additional Classes of Acquisition Loans under this Agreement consented to by the
Required Lenders are made, such new Acquisition Loans may be included on a pro
rata basis in the various prepayments required pursuant to Section 2.10(h));

(xii) change or waive the application of prepayments of Term Loans or
Acquisition Loans of any Class set forth in Section 2.10(h) to the remaining
scheduled amortization payments to be made thereon under Section 2.09, without
the written consent of the Required Class Lenders of such Class;

 

137



--------------------------------------------------------------------------------

 

(xiii) change or waive any provision of Article X as the same applies to any
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent;

(xiv) change or waive any obligation of the Revolving Lenders relating to the
issuance of or purchase of participations in Letters of Credit, without the
written consent of the Administrative Agents and the Issuing Bank;

(xv) change or waive any provision hereof relating to Swingline Loans (including
the definition of “Swingline Commitment”), without the written consent of the
Swingline Lender; or

(xvi) expressly change or waive any condition precedent in Section 4.02 to any
Revolving Borrowing without the written consent of the Required Revolving
Lenders;

provided, further, that

(xvii) any waiver, amendment or modification prior to the completion of the
primary syndication of the Commitments and Loans (as determined by the
Arrangers) may not be effected without the written consent of the Arrangers.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except to the extent the consent of such Lender would be required under clause
(i), (ii), (iii) or (viii) in the proviso to the first sentence of this
Section 10.02(b).

(c) Collateral. Without the consent of any other person, the applicable Loan
Party or Loan Parties and the Administrative Agents and/or Collateral Agents may
(in its or their respective sole discretion, or shall, to the extent required by
any Loan Document) enter into any amendment or waiver of any Loan Document, or
enter into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by local law to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interests therein comply with applicable Requirements of Law.

(d) Dissenting Lenders. If, in connection with any proposed change, waiver,
discharge or termination of the provisions of this Agreement as contemplated by
Section 10.02(b), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then Borrowers shall have the right to replace all, but not less than
all, of such non-consenting Lender or Lenders (so long as all non-consenting
Lenders are so replaced) with one or more persons pursuant to Section 2.16 so
long as at the time of such replacement each such new Lender consents to the
proposed change, waiver, discharge or termination.

(e) Refinanced Term Loans. In addition, notwithstanding the foregoing, this
Agreement may be amended with the written consent of the Administrative Agents,
Borrowers and the Lenders providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing of all outstanding Term Loans of any
Class (“Refinanced Term Loans”) with a replacement term loan hereunder which
shall constitute Term Loans hereunder (“Replacement Term Loans”); provided that
(a) the aggregate principal amount of Replacement Term Loans shall not exceed
the aggregate principal amount of Refinanced Term Loans, (b) the Applicable
Margin for Replacement Term Loans shall not be higher than the Applicable Margin
for Refinanced Term Loans, (c) the weighted average life to maturity

 

138



--------------------------------------------------------------------------------

of Replacement Term Loans shall not be shorter than the weighted average life to
maturity of Refinanced Term Loans at the time of such refinancing and (d) all
other terms applicable to Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing Replacement Term Loans
than, those applicable to Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
Final Maturity Date in effect immediately prior to such refinancing.

SECTION 10.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrowers shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agents, the Collateral Agents and their
respective Affiliates (including the reasonable fees, charges and disbursements
of counsel for the Administrative Agents and/or the Collateral Agents) in
connection with the syndication of the credit facilities provided for herein
(including the obtaining and maintaining of CUSIP numbers for the Loans), the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendment, amendment and
restatement, modification or waiver of the provisions hereof or thereof (whether
or not the transactions contemplated hereby or thereby shall be consummated),
including in connection with post-closing searches to confirm that security
filings and recordations have been properly made, (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agents, the Collateral Agents, any Lender or the Issuing Bank
(including the fees, charges and disbursements of any counsel for the
Administrative Agents, the Collateral Agents, any Lender or the Issuing Bank),
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.03, or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit and (iv) all documentary and similar taxes and charges in
respect of the Loan Documents.

(b) Indemnification by Borrowers. Borrowers shall, jointly and severally,
indemnify each Administrative Agent (and any sub-agent thereof), each Collateral
Agent (and any sub-agent thereof) each Lender and the Issuing Bank, and each
Related Party of any of the foregoing persons (each such person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee) incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document, or any amendment, amendment and restatement, modification or waiver of
the provisions hereof or thereof, or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release or
threatened Release of Hazardous Materials on, at, under or from any property
owned, leased or operated by any Company at any time, or any Environmental Claim
related in any way to any Company, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross

 

139



--------------------------------------------------------------------------------

negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by any Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) are on account of Excluded Taxes.

(c) Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section 10.03 to be paid by it to any Administrative Agent (or any sub-agent
thereof), any Collateral Agent (or any sub-agent thereof), the Issuing Bank, the
Swingline Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to each Administrative Agent (or any such sub-agent),
each Collateral Agent (or any sub-agent thereof), the Issuing Bank, the
Swingline Lender or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against any
Administrative Agent (or any such sub-agent), any Collateral Agent (or any
sub-agent thereof), the Swingline Lender or the Issuing Bank in its capacity as
such, or against any Related Party of any of the foregoing acting for any
Administrative Agent (or any such sub-agent), any Collateral Agent (or any
sub-agent thereof), the Swingline Lender or Issuing Bank in connection with such
capacity; provided, further, that to the extent any indemnification of the
Issuing Bank or the Swingline Lender is required pursuant to this
Section 10.03(c), such indemnification shall be limited to Revolving Lenders
only. The obligations of the Lenders under this paragraph (c) are subject to the
provisions of Section 2.14. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total Revolving
Exposure, outstanding Term Loans and Acquisition Loans and unused Commitments at
the time.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
5 Business Days after demand (accompanied by an invoice) therefor.

SECTION 10.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agents, the Collateral Agents, the
Issuing Bank, the Swingline Lender and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of paragraph (b) of this
Section 10.04, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section 10.04 or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or

 

140



--------------------------------------------------------------------------------

transfer by any Borrower or any Lender shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the other Indemnitees)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that

(i) except in the case of any assignment made in connection with the primary
syndication of the Commitment and Loans by the Arrangers or an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agents or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000, in the case of any assignment in respect of Revolving
Loans and/or Revolving Commitments, or $1,000,000, in the case of any assignment
in respect of Term Loans, unless each of the Administrative Agents and, so long
as no Default has occurred and is continuing, Borrowers otherwise consent (each
such consent not to be unreasonably withheld or delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this
clause (ii) shall not prohibit any Lender from assigning all or a portion of its
rights and obligations among separate tranches on a non-pro rata basis;

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agents an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agents an Administrative
Questionnaire; provided, that for concurrent assignments to two or more Approved
Funds such assignment fee shall only be required to be paid once in respect of
and at the time of such assignments; and

Subject to acceptance and recording thereof by the Administrative Agents
pursuant to paragraph (c) of this Section 10.04, from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.04.

 

141



--------------------------------------------------------------------------------

 

(c) Register. The applicable Administrative Agent, acting solely for this
purpose as an agent of Borrowers, shall maintain at one of its offices in
Stamford, Connecticut a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders may treat each person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by any Borrower, the
Issuing Bank, the Agents, the Swingline Lender and any Lender (with respect to
its own interest only), at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower, the Administrative Agents, the Issuing Bank or the
Swingline Lender sell participations to any person (other than a natural person
or any Borrower or any Affiliates of a Borrower or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) such Borrower, the Administrative Agents and the Lenders and Issuing
Bank shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (e) of this Section, Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.15
(subject to the requirements of those Sections) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.

(e) Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.12, 2.13 and 2.15 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrowers’ prior written consent.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of Borrowers or the Administrative Agents, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities.

 

142



--------------------------------------------------------------------------------

 

SECTION 10.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Agents, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.12, 2.13, 2.15 and Article X (other than Section 10.12) shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the payment of the
Reimbursement Obligations, the expiration or termination of the Letters of
Credit, Bankers’ Acceptances and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 10.06 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agents, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agents and when the Administrative
Agents shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopier shall be
effective as delivery of a manually executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

SECTION 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Requirements of Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Bank or any such
Affiliate to or for the credit or the account of any Borrower or any

 

143



--------------------------------------------------------------------------------

other Loan Party against any and all of the obligations of such Borrower or such
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the Issuing Bank, irrespective of whether or not such
Lender or the Issuing Bank shall have made any demand under this Agreement or
any other Loan Document and although such obligations of such Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the Issuing Bank different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender, the
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, the Issuing Bank or their respective Affiliates may have. Each Lender
and the Issuing Bank agrees to notify Borrowers and the Administrative Agents
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.

(b) Submission to Jurisdiction. Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agents,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

(c) Waiver of Venue. Each Loan Party hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Requirements of Law, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 10.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Requirements of Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopier) in
Section 10.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law.

SECTION 10.10 Waiver of Jury Trial. Each Loan Party hereby waives, to the
fullest extent permitted by applicable Requirements of Law, any right it may
have to a trial by jury in any legal proceeding directly or indirectly arising
out of or relating to this Agreement, any other Loan Document or the
transactions contemplated hereby (whether based on contract, tort or any other
theory). Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly

 

144



--------------------------------------------------------------------------------

or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section.

SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12 Treatment of Certain Information; Confidentiality. Each Agent,
each Lender and the Issuing Bank agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, trustees, agents, advisors and other representatives (it
being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Requirements of Law or by any subpoena or
similar legal process, (d) to any other party hereto bound by this
Section 10.12, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 10.12, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement to the extent such assignee or Participant
agrees to be bound hereby, (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations to the extent such assignee or Participant agrees to be bound hereby
or (iii) any rating agency for the purpose of obtaining a credit rating
applicable to any Lender, (g) with the consent of Borrowers or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to any Administrative Agent, any
Lender, the Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than any Borrower. For purposes of
this Section, “Information” means all information received from any Borrower or
any of its Subsidiaries relating to any Borrower or any of its Subsidiaries or
any of their respective businesses, other than any such information that is
available to any Agent, any Lender or the Issuing Bank on a nonconfidential
basis prior to disclosure by any Borrower or any of its Subsidiaries; provided
that, in the case of information received from any Borrower or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such person has exercised the
same degree of care to maintain the confidentiality of such Information as such
person would accord to its own confidential information.

SECTION 10.13 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and each Administrative Agents (for itself and not on
behalf of any Lender) hereby notifies Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrowers, which information includes the name,
address and tax identification number of Borrowers and other information
regarding Borrowers that will allow such Lender or such Administrative Agent, as
applicable, to identify Borrowers in accordance with the Act. This notice is
given in accordance with the requirements of the Act and is effective as to the
Lenders and the Administrative Agents.

 

145



--------------------------------------------------------------------------------

 

SECTION 10.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Requirements of Law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 10.15 Intentionally Omitted.

SECTION 10.16 Obligations Absolute. To the fullest extent permitted by
applicable Requirements of Law, all obligations of the Loan Parties hereunder
shall be absolute and unconditional irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.

SECTION 10.17 Dollar Equivalent Calculations. For purposes of this Agreement,
the Dollar Equivalent of each Loan (including the face amount of any Bankers’
Acceptances) that is a Canadian Loan shall be calculated on the date when any
such Loan is made, on the first Business Day of each month and at such other
times as designated by Canadian Administrative Agent. Such Dollar Equivalent
shall remain in effect until the same is recalculated by Canadian Administrative
Agent as provided above and notice of such recalculation is received by
Borrowers, it being understood that until such notice of such recalculation is
received, the Dollar Equivalent shall be that Dollar Equivalent as last reported
to Canadian Borrower by Canadian Administrative Agent. Canadian Administrative
Agent shall promptly notify Canadian Borrower and the Lenders of each such
determination of the Dollar Equivalent.

SECTION 10.18 Judgment Currency.

(a) Each Borrower’s obligation hereunder and under the other Loan Documents to
make payments in the applicable Approved Currency (pursuant to such obligation,
the “Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment

 

146



--------------------------------------------------------------------------------

expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the applicable Administrative Agent or the respective Lender of the
full amount of the Obligation Currency expressed to be payable to such
Administrative Agent or such Lender under this Agreement or the other Loan
Documents. If, for the purpose of obtaining or enforcing judgment against a
Borrower in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made at the Dollar
Equivalent, and in the case of other currencies, the rate of exchange (as quoted
by the applicable Administrative Agent or if such Administrative Agent does not
quote a rate of exchange on such currency, by a known dealer in such currency
designated by such Administrative Agent) determined, in each case, as of the
Business Day immediately preceding the day on which the judgment is given (such
Business Day being hereinafter referred to as the “Judgment Currency Conversion
Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, each
Borrower covenants and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount) as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Judgment Currency Conversion Date.

(c) For purposes of determining the Dollar Equivalent or any other rate of
exchange for this Section 10.18, such amounts shall include any premium and
costs payable in connection with the purchase of the Obligation Currency.

SECTION 10.19 Special Provisions Relating to Canadian Dollars.

(a) All funds to be made available to Canadian Administrative Agent pursuant to
this Agreement in Canadian dollars shall be made available to Canadian
Administrative Agent in immediately available, freely transferable, cleared
funds to such account with such bank in such principal financial center in
Canada as Canadian Administrative Agent shall from time to time nominate for
this purpose.

(b) In relation to the payment of any amount denominated in Canadian dollars,
Canadian Administrative Agent shall not be liable to Borrowers or any of the
Lenders for any delay, or the consequences of any delay, in the crediting to any
account of any amount required by this Agreement to be paid by Canadian
Administrative Agent if Canadian Administrative Agent shall have taken all
relevant and necessary steps to achieve, on the date required by this Agreement,
the payment of such amount in immediately available, freely transferable,
cleared funds (in Canadian dollars) to the account with the bank in the
principal financial center in Canada which Borrowers or, as the case may be, any
Lender shall have specified for such purpose. In this Section 10.19(b), “all
relevant steps” means all such steps as may be prescribed from time to time by
the regulations or operating procedures of such clearing or settlement system as
Canadian Administrative Agent may from time to time determine for the purpose of
clearing or settling payments of Canadian dollars. Furthermore, and without
limiting the foregoing, Canadian Administrative Agent shall not be liable to
Borrowers or any of the Lenders with respect to the foregoing matters in the
absence of its gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final and non-appealable decision or pursuant to
a binding arbitration award or as otherwise agreed in writing by the affected
parties).

 

147



--------------------------------------------------------------------------------

 

SECTION 10.20 Effect of the Amendment and Restatement.

(a) On the Restatement Date, the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement, and the Existing Credit Agreement
shall thereafter be of no further force and effect and shall be deemed replaced
and superseded in all respects by this Agreement, except to evidence (i) the
incurrence by the Borrowers of the Obligations under and as defined in the
Existing Credit Agreement (whether or not such Obligations are contingent as of
the Restatement Date), (ii) the representations and warranties made by the
Borrowers prior to the Restatement Date (which representations and warranties
made prior to the Restatement Date shall not be superseded or rendered
ineffective by this Agreement as they pertain to the period prior to the
Restatement Date) and (iii) any action or omission performed or required to be
performed pursuant to such Existing Credit Agreement prior to the Restatement
Date (including any failure, prior to the Restatement Date, to comply with the
covenants contained in the Existing Credit Agreement). The parties hereto
acknowledge and agree that (a) this Agreement and the other Loan Documents,
whether executed and delivered in connection herewith or otherwise, do not
constitute a novation or termination of the Obligations under the Existing
Credit Agreement or the other Loan Documents as in effect prior to the
Restatement Date and which remain outstanding as of the Restatement Date,
(b) the Obligations under the Existing Credit Agreement are in all respects
continuing (as amended and restated hereby and which are in all respects
hereinafter subject to the terms herein) and (c) the Liens and security
interests as granted under the applicable Loan Documents securing payment of
such Obligations are in all respects continuing and in full force and effect and
are reaffirmed hereby.

(b) On and after the Restatement Date, (i) all references to the Existing Credit
Agreement or the Credit Agreement in the Loan Documents (other than this
Agreement) shall be deemed to refer to the Existing Credit Agreement, as amended
and restated hereby, (ii) all references to any section (or subsection) of the
Existing Credit Agreement or the Credit Agreement in any Loan Document (but not
herein) shall be amended to become, mutatis mutandis, references to the
corresponding provisions of this Agreement and (iii) except as the context
otherwise provides, on or after the Restatement Date, all references to this
Agreement herein (including for purposes of indemnification and reimbursement of
fees) shall be deemed to be references to the Existing Credit Agreement, as
amended and restated hereby.

(c) This amendment and restatement is limited as written and is not a consent to
any other amendment, restatement or waiver or other modification, whether or not
similar and, except as expressly provided herein or in any other Loan Document,
all terms and conditions of the Loan Documents remain in full force and effect
unless otherwise specifically amended hereby or by any other Loan Document.

[Signature Pages Follow]

 

148



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SGS INTERNATIONAL, INC. By:  

/s/ Henry R. Baughman

Name:   Henry Baughman Title:   SOUTHERN GRAPHIC SYSTEMS - CANADA, CO./SYSTEMES
GRAPHIQUES SOUTHERN – CANADA, CO. By:  

/s/ Henry R. Baughman

Name:   Henry Baughman Title:   SOUTHERN GRAPHICS, INC. By:  

/s/ Henry R. Baughman

Name:   Henry Baughman Title:   SGS PACKAGING EUROPE HOLDINGS LIMITED By:  

/s/ Luca Naccarato

Name:   Luca Naccarato Title:   SOUTHERN GRAPHIC SYSTEMS MEXICO, S. DE R.L. DE
C.V. By:  

/s/ Henry R. Baughman

Name:   Henry Baughman Title:   SOUTHERN GRAPHIC SYSTEMS, INC. By:  

/s/ Henry R. Baughman

Name:   Henry Baughman Title:  

 

S-1



--------------------------------------------------------------------------------

 

PROJECT DOVE HOLDCO, INC. By:  

/s/ Henry R. Baughman

Name:   Henry Baughman Title:   PROJECT DOVE MANITOBA, LP By:  

/s/ Henry R. Baughman

Name:   Henry Baughman, as Vice President of Title:   Project Dove Holdco, Inc.,
its General Partner SGS ASIA PACIFIC LIMITED By:  

/s/ Henry R. Baughman

Name:   Henry Baughman Title:   SGS PACKAGING NETHERLANDS B.V. By:  

/s/ Henry R. Baughman

Name:   Henry Baughman Title:   SGS PACKAGING EUROPE LIMITED By:  

/s/ Luca Naccarato

Name:   Luca Naccarato Title:   MCG GRAPHICS LIMITED By:  

/s/ Luca Naccarato

Name:   Luca Naccarato Title:  

 

S-2



--------------------------------------------------------------------------------

 

UBS SECURITIES LLC, as an Arranger and Syndication Agent By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Attorney-in-Fact By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director Banking Products Services, US
UBS AG, STAMFORD BRANCH, as Issuing Bank, US Administrative Agent, US Collateral
Agent, Canadian Administrative Agent and Canadian Collateral Agent By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director Banking Products Services, US
By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director Banking Products Services, US
UBS LOAN FINANCE LLC, as Swingline Lender By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director Banking Products Services, US
By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director Banking Products Services, US

 

S-3



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as Documentation Agent By:  

/s/ James Duffy Baker, Jr.

Name:   James Duffy Baker, Jr. Title:   Senior Vice President

 

S-4



--------------------------------------------------------------------------------

 

FIFTH THIRD BANK, as an Arranger By:  

/s/ Mike Gifford

Name:   Mike Gifford Title:   Vice President

 

S-5



--------------------------------------------------------------------------------

 

Annex I

Applicable Margin

 

Total

   Tranche A
Revolving Loans     Tranche A Term Loans
and Acquisition Loans  

Leverage Ratio

   Eurodollar     ABR/
Canadian
Prime     Eurodollar     ABR/
Canadian
Prime  

Level I

        

>4.50:1.00

     2.50 %      1.50 %      2.50 %      1.50 % 

Level II

        

£4.50:1.00 but

>3.50:1.00

     2.25 %      1.25 %      2.50 %      1.50 % 

Level V

        

£3.50:1.00

     2.00 %      1.00        2.50 %      1.50 % 

Each change in the Applicable Margin resulting from a change in the Total
Leverage Ratio shall be effective with respect to all Loans and Letters of
Credit outstanding on and after the date of delivery to the Administrative Agent
of the financial statements and certificates required by Section 5.01(a) or
(b) and Section 5.01(d), respectively, indicating such change until the date
immediately preceding the next date of delivery of such financial statements and
certificates indicating another such change. Notwithstanding the foregoing, the
Leverage Ratio shall be deemed to be in Level I (i) at any time during which
Borrowers have failed to deliver the financial statements and certificates
required by Section 5.01(a) or (b) and Section 5.01(d), respectively and (ii) at
any time during the existence of an Event of Default.

 

Annex I-1



--------------------------------------------------------------------------------

 

Annex II

On file with the Administrative Agents

 

Annex II-1



--------------------------------------------------------------------------------

 

Annex III

On file with the Administrative Agents

 

Annex III-1